UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2012 Date of reporting period:	October 1, 2011 — September 30, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Dynamic Asset Allocation Growth Fund Annual report 9 | 30 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 16 Other information for shareholders 17 Trustee approval of management contract 18 Financial statements 23 Federal tax information About the Trustees Officers Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Our allocation of assets among permitted asset categories may hurt performance. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. The prices of stocks and bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. The use of derivatives may increase these risks by increasing investment exposure (which may be considered leverage) or, in the case of over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Message from the Trustees Dear Fellow Shareholder: Coordinated action by central banks on both sides of the Atlantic helped lift both equity and fixed-income markets this year. Global markets continue to show signs of vulnerability, however, with investors growing more concerned about economic slowdowns in the United States, Europe, and emerging markets, particularly China. The outcome of the U.S. presidential election and the impending “fiscal cliff” are additional sources of potential volatility. Putnam’s veteran investment team relies on fundamental research and experienced judgment to seek opportunities and manage risk in this environment. In the same way, it is prudent for long-term investors to rely on the expertise of a trusted financial advisor, who can help you work toward your financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your fund’s Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trust’s Investment Committee, Margaret A. Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Putnam Growth Blended Benchmark comprises 60% Russell 3000 Index, 15% MSCI EAFE Index (ND), 15% Barclays U.S. Aggregate Bond Index, 5% JPMorgan Developed High Yield Index, and 5% MSCI EMF Index(ND). † The fund’s secondary benchmark, the Putnam Growth Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. 4 Dynamic Asset Allocation Growth Fund Interview with your fund’s portfolio manager Jeff, after robust market gains in the first half of the fund’s fiscal year, the second half of the reporting period was much more subdued. What caused this transition? It’s important to remember the backdrop. Three large macroeconomic risks loomed throughout the past year: Investors feared a double-dip recession in the United States, a credit-market crisis in Europe, and the possibility of a hard economic landing in China. These fears generally dominated markets at the outset of the year, and as data and investor sentiment changed in subsequent months, market performance seesawed. A rally began in the final months of calendar year 2011 on signs of relatively strong growth in the U.S. economy and action by the European Central Bank [ECB] in November2011 to address its combined banking and sovereign debt crisis. The climate changed later, however, when investors recognized a real slowing in the pace of economic growth in the United States and the world. Real U.S. GDP grew at a 4.1% rate in the final three months of 2011, but only half that pace in the first three months of 2012. Market volatility jumped, and the prices of stocks and commodities retreated. This downward trend remained in place until the closing months of the fiscal year. Markets rose again in August and September, when central banks acted to provide additional policy actions targeting stronger, more stable growth. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/12. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on pages 16–17. Dynamic Asset Allocation Growth Fund 5 Did you change the fund’s positions when market conditions deteriorated? We employed the fund’s flexibility to adjust weightings to some degree, while still maintaining the standard, broad diversification that is an essential part of the fund’s philosophy. For example, as the fiscal year began in October2011, the fund had an underweight to international equities. The sovereign debt risk in the eurozone created the possibility that a bank would become insolvent and cause a widespread deleveraging crisis as in the Lehman Brothers’ collapse in 2008. In November, the ECB helped to reduce this risk by introducing the Long-Term Refinancing Operation to provide banks with short-term funding. By January, we had changed our defensive posture to take on more risk, and this matched the sentiment of the period. The fund benefited from robust advances in the stock market, including Europe, and from the solid performance of high-yield securities. After big gains through March lifted market valuations, we moderated the stance again, particularly with regard to commodities. This move helped the fund avoid a major slide in commodities prices. A variety of factors can influence commodity performance, but softening demand in China played a role in the past year. What were the strengths and weaknesses in fund performance for the year as a whole? Dynamic Asset Allocation Growth Fund’s solid absolute and relative performance can be attributed to several sources. U.S. high-yield securities contributed significantly. We favored this sector because we believed it offered an unusual combination of attractive yield spreads and solid corporate credit fundamentals. The corporate default rate has remained below its historical average in the past couple of years, and we think this may continue. We establish the high-yield exposures with direct security investments as well as with derivatives. For example, we can own credit default swaps to hedge credit risk Allocations are represented as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 Dynamic Asset Allocation Growth Fund and market risk, or gain exposures to certain securities or groups of securities. For the year as a whole, the high-yield sector significantly outperformed government bond sectors, where we generally maintained an underweight position. These sectors have performed well in recent years and offered relatively little total return performance potential, we believed, relative to their vulnerability to rising interest rates. Government bonds are attractive primarily because they tend to be less volatile than risk assets and have the potential to help stabilize fund performance. Our stock selection decisions within our equity weightings also helped performance. This was true across a variety of stocks, including large caps and small caps, and growth and value styles. Our results were somewhat stronger in the United States, while our international positions had more mixed results, given the ups and downs of these markets. For the year, U.S. stocks significantly outperformed international stocks, in both developed and developing markets. In addition to owning equity securities, we can use futures contracts to manage exposure to market risk or to equitize cash holdings, and we can use options to enhance returns on securities in the portfolio. As the U.S. dollar generally appreciated against other major currencies during the period, the fund had a variety of hedging positions in an effort to reduce foreign exposure risk or to gain exposure to particular currencies. One area of weakness involved our positioning in non-agency mortgage-backed securities, which experienced periods of poor performance when the fear of a deleveraging event in Europe was particularly This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 9/30/12. Short-term holdings, TBA commitments, and derivatives are excluded. Holdings will vary over time. Dynamic Asset Allocation Growth Fund 7 high. This was the case early in the period and again during the downturn during the spring months. They have since rallied and we believe are poised to benefit as the Fed’s efforts to add liquidity to the mortgage-backed securities market have apparently increased the risk appetite of investors. To seek to manage risks in this and other fixed-income sectors, the fund can invest in interest-rate swaps with the goals of hedging interest-rate risk, gaining exposure to rates, or hedging prepayment risk. Futures contracts can also be used to hedge prepayment or interest-rate risks, or to gain rate exposures. Could you discuss the recent interventions by central banks around the world? The Fed is trying to boost employment, and the ECB appears committed to preserving the euro. In September, the Fed launched “QE3” — a program that will increase mortgage bond purchases to $85 billion per month until economic data improve. Similarly, the ECB has deployed its balance sheet to make unlimited purchases of sovereign bonds, which will likely help protect the euro by lowering the borrowing costs of heavily indebted governments, particularly Spain and Italy. What effects do you think these central bank policies will have on financial markets, and on economic growth rates? In the Fed’s previous efforts with QE1, QE2, and Operation Twist, the benefits were temporary, they influenced markets more than the economy, and the influence of each successive intervention lasted for a shorter length of time. However, the latest measure may defy this trend, because the ECB is acting at the same time. The ECB has substantial heft, governing monetary policy for a 17-nation, $12.6 trillion economy, which is nearly as large as the $15.6 trillion U.S. economy. I would add that, while monetary policy intervention can affect market conditions, it cannot change the fact that governments around the world must still take measures This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings will vary over time. 8Dynamic Asset Allocation Growth Fund to deleverage their balance sheets. Many governments absorbed a huge amount of bad debt created during the previous credit cycle in order to mitigate the economic impact of the financial crisis. They are now faced with reducing this debt burden. By its nature, deleveraging is a contractionary force. Monetary policy can delay, and to some extent help alleviate, the pain, but we believe it’s likely that economic growth will remain sluggish. When you look across stocks, bonds, and commodities, which asset classes offer the most attractive return potential? We are currently disposed toward increasing tactical equity risk. We believe the recent actions by the Fed and the ECB have made investors generally more inclined to favor risk assets. A second reason we are inclined to favor equities is that we are pessimistic about government bonds. We have observed during the Fed’s previous quantitative easing programs that yields on interest-rate-sensitive bonds rose. We believe this might happen again, as suggested by periods of rising yields that we saw during the summer months as talk of QE3 increased. Aside from their potential volatility, however, plain-vanilla government bonds are unattractive to us because we believe they offer low return potential. Yields are low and at times have fallen to negative levels in inflation-adjusted terms. In relatively safe countries, including the United States and Germany, government bond yields today reflect a great deal of investor fear rather than a rational assessment of investment opportunities, we believe. What risks are likely to influence financial markets? The United States faces a fiscal contraction, or “cliff,” that would occur in 2013 if currently scheduled federal budget cuts and tax A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use forward currency contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For some types of derivatives, Putnam also seeks to mitigate the level of ongoing counterparty credit risk by entering into collateral agreements with counterparties that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Dynamic Asset Allocation Growth Fund 9 increases go into effect. While we expect that the government will act to alter the slated changes, even a mild fiscal contraction would hurt an economy that has struggled to maintain a 2% growth rate. Also, we have concern about inflation risk as a consequence of expansive monetary policies in the United States and other regions of the world. If inflation were to rise, we would be inclined to shift from a neutral position to an overweight in commodities, an asset class that can serve as an inflation hedge. Thank you, Jeff, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Jeffrey L. Knight is Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Colgate University. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeff, your fund’s portfolio managers are James A. Fetch; Robert J. Kea, CFA; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. IN THE NEWS Global economic growth is losing steam, according to the International Monetary Fund (IMF), with the majority of the world’s advanced economies expected to contract in 2012, or expand at anemic rates of less than 2%. Several issues are challenging economic growth, including Europe’s sovereign debt troubles, the impending “fiscal cliff” in the United States, and high unemployment in various economies. Unless leaders take meaningful steps to address these issues, the current global economic expansion may slow to the weakest level since 2009’s Great Recession. These issues are weighing increasingly on the global economy. In July, the IMF predicted that global growth would be 3.5% in 2012, rising to 3.9% in 2013, but now, in its recently released World Economic Outlook , the IMF has revised its growth forecasts downwards, to growth of just 3.3% this year, and 3.6% in 2013. 10 Dynamic Asset Allocation Growth Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/12 Class A Class B Class C Class M Class R Class R5* Class R6* Class Y (inception dates) (2/8/94) (2/16/94) (9/1/94) (2/3/95) (1/21/03) (7/2/12) (7/2/12) (7/14/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 7.05% 6.71% 6.26% 6.26% 6.22% 6.22% 6.51% 6.31% 6.76% 7.69% 7.69% 7.31% 10 years 119.30 106.67 103.86 103.86 103.54 103.54 108.60 101.40 113.20 124.43 124.43 124.43 Annual average 8.17 7.53 7.38 7.38 7.37 7.37 7.63 7.25 7.86 8.42 8.42 8.42 5 years 3.44 –2.49 –0.19 –1.97 –0.27 –0.27 1.00 –2.54 1.89 4.65 4.65 4.65 Annual average 0.68 –0.50 –0.04 –0.40 –0.05 –0.05 0.20 –0.51 0.38 0.91 0.91 0.91 3 years 32.72 25.12 29.87 26.87 29.73 29.73 30.74 26.21 31.61 33.64 33.64 33.64 Annual average 9.90 7.76 9.10 8.26 9.06 9.06 9.35 8.07 9.59 10.15 10.15 10.15 1 year 25.24 18.02 24.43 19.43 24.37 23.37 24.74 20.42 25.00 25.58 25.58 25.58 * Performance for class R5 and R6 shares, which for periods prior to their inception is derived from the historical performance of class Y shares (as described below), is shown only since 7/14/94 (the inception date of class Y). Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Class R5 and class R6 shares, available to qualified employee-benefit plans only, are sold without an initial sales charge and have no CDSC. Performance for class R5 and class R6 shares prior to their inception is derived from the historical performance of class Y shares, beginning with inception of the Y share class and has not been adjusted for the lower investor servicing fees applicable to class R5 and class R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. Dynamic Asset Allocation Growth Fund 11 Comparative index returns For periods ended 9/30/12 Lipper Mixed-Asset Target Allocation Putnam Growth Growth Funds Russell 3000 Index Blended Benchmark category average* Annual average (life of fund) 8.26% —† 6.90% 10 years 125.85 132.80% 96.11 Annual average 8.49 8.82 6.91 5 years 6.69 9.09 6.30 Annual average 1.30 1.76 1.17 3 years 45.27 34.59 28.79 Annual average 13.26 10.41 8.77 1 year 30.20 22.72 19.29 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/12, there were 564, 531, 478, 259, and 64 funds, respectively, in this Lipper category. † The fund’s secondary benchmark, the Putnam Growth Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $20,386 and $20,354, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $20,140. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $21,320, $22,443, $22,443, and $22,443, respectively. 12 Dynamic Asset Allocation Growth Fund Fund price and distribution information For the 12-month period ended 9/30/12 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 — — — 1 — — 1 Income $0.037 — — — $0.008 — — $0.070 Capital gains — Total — Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 9/30/11 $10.79 $11.45 $10.60 $10.38 $10.59 $10.97 $10.60 — — $10.88 7/2/12* — $12.78* $12.78* — 9/30/12 13.47 14.29 13.19 12.91 13.21 13.69 13.24 13.58 13.58 13.58 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. * Inception date of class R5 and class R6 shares. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 9/30/11 1.15% 1.90% 1.90% 1.65% 1.40% 0.84%* 0.74%* 0.90% Annualized expense ratio for the six-month period ended 9/30/12† 1.12% 1.87% 1.87% 1.62% 1.37% 0.84% 0.74% 0.87% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report because it includes an impact of 0.02% in fees and expenses of acquired funds. Expenses are shown as a percentage of average net assets. * Expenses for class R5 and R6 shares are based on the expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R5 and R6 shares. † For the fund’s most recent fiscal half year or, in the case of class R5 and R6 shares, for the period from 7/3/12 (commencement of operations) to 9/30/12; may differ from expense ratios based on one-year data in the financial highlights. Dynamic Asset Allocation Growth Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from April 1, 2012 (or, in the case of class R5 and R6 shares, from July 3, 2012 (commencement of operations)) to September 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.67 $9.45 $9.45 $8.19 $6.93 $2.13# $1.88# $4.41 Ending value (after expenses) $1,024.30 $1,020.90 $1,020.60 $1,022.40 $1,023.20 $1,062.60 $1,062.60 $1,025.70 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/12 (or, in the case of class R5 and R6 shares, for the period from 7/3/12 (commencement of operations) to 9/30/12). The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. # Had expenses for class R5 and R6 shares been shown for the entire period from 4/1/12 to 9/30/12, they would have been higher. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2012, use the following calculation method. To find the value of your investment on April 1, 2012, call Putnam at 1-800-225-1581. 14 Dynamic Asset Allocation Growth Fund Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.65 $9.42 $9.42 $8.17 $6.91 $4.24 $3.74 $4.39 Ending value (after expenses) $1,019.40 $1,015.65 $1,015.65 $1,016.90 $1,018.15 $1,020.80 $1,021.30 $1,020.65 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/12 (or, in the case of class R5 and R6 shares, for the period from 7/3/12 (commencement of operations) to 9/30/12). The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Dynamic Asset Allocation Growth Fund 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to certain defined contribution plans with assets of at least $50 million. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through”, is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches”. Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. 16 Dynamic Asset Allocation Growth Fund BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Putnam Growth Blended Benchmark is a benchmark administered by Putnam Management, comprising 60% the Russell 3000 Index, 15% the MSCI EAFE Index (ND), 15% the Barclays U.S Aggregate Bond Index, 5% the JPMorgan Developed High Yield Index, and 5% the MSCI Emerging Markets Index (ND). Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2012, Putnam employees had approximately $342,000,000 and the Trustees had approximately $81,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Dynamic Asset Allocation Growth Fund 17 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and anotheraffiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2012. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and 18 Dynamic Asset Allocation Growth Fund • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for two years — since January or, for a few funds, February 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Under its management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for two years, and the Trustees will continue to examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokeragecommissions, extraordinary expenses and acquired fund fees and expenses). Putnam Dynamic Asset Allocation Growth Fund19 Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 3rd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the 20Dynamic Asset Allocation Growth Fund Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Mixed-Asset Target Allocation Growth Funds) for the one-year, three-year and five-year periods ended December 31, 2011 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 4th Three-year period 1st Five-year period 4th Over the one-year, three-year and five-year periods ended December 31, 2011, there were 539, 503 and 436 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees, while noting that your fund’s investment performance over the three-year period ended December 31, 2011 had been favorable, expressed concern about your fund’s fourth quartile performance over the one- and five-year periods ended December 31, 2011 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s observation that the fund’s underperformance over the one- and five-year periods was largely due to the fund’s particularly weak performance in 2011. They noted Putnam Management’s view that performance in 2011 suffered because the market environment did not favor the fund’s investments in cyclical stocks (stocks that typically perform well when the economy is in an expansionary phase), and because the market favored less risky fixed-income securities, which were underrepresented in the fund’s portfolio. The Trustees also considered Putnam Management’s observation that the fund’s performance over the five-year period suffered due to the fund’s underperformance in 2007 and 2008. The Trustees also observed that, although the fund had not performed well in 2011, the fund ranked in the first quartile for the three-year period ended December 31, 2011, and that Putnam Management remained confident in the fund’s portfolio managers and their Dynamic Asset Allocation Growth Fund 21 investment process. The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to performance issues, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 22 Dynamic Asset Allocation Growth Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Dynamic Asset Allocation Growth Fund 23 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Asset Allocation Funds and Shareholders of Putnam Dynamic Asset Allocation Growth Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Dynamic Asset Allocation Growth Fund (the “fund”) (formerly Putnam Asset Allocation: Growth Portfolio) at September 30, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at September 30, 2012 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts November 9, 2012 24Dynamic Asset Allocation Growth Fund The fund’s portfolio 9/30/12 COMMON STOCKS (55.7%)* Shares Value Basic materials (3.5%) Agrium, Inc. (Canada) 898 $92,907 Albemarle Corp. 18,578 978,689 American Vanguard Corp. 5,454 189,799 Andersons, Inc. (The) 402 15,139 Archer Daniels-Midland Co. 2,476 67,298 Arkema (France) 2,713 254,851 Assa Abloy AB Class B (Sweden) 39,693 1,288,294 Barrick Gold Corp. (Canada) 5,200 217,288 BASF SE (Germany) 30,959 2,615,958 Bemis Co., Inc. 24,738 778,505 BHP Billiton PLC (United Kingdom) 27,256 851,176 BHP Billiton, Ltd. (Australia) 46,279 1,585,682 Black Earth Farming, Ltd. SDR (Jersey) † 4,410 8,224 Buckeye Technologies, Inc. 9,590 307,455 Cambrex Corp. † 31,696 371,794 CF Industries Holdings, Inc. 12,072 2,682,881 Chicago Bridge & Iron Co., NV (Netherlands) 25,219 960,592 China BlueChemical, Ltd. (China) 500,000 294,597 China National Materials Co., Ltd. (China) 1,223,000 343,507 China Shanshui Cement Group, Ltd. (China) 741,000 481,079 China State Construction International Holdings, Ltd. (China) 344,000 402,879 Cliffs Natural Resources, Inc. 9,640 377,213 Cresud S.A.C.I.F. y A. ADR (Argentina) 1,797 14,681 Cytec Industries, Inc. 11,455 750,532 Domtar Corp. (Canada) 8,183 640,647 Eagle Materials, Inc. 5,717 264,468 Evraz PLC (United Kingdom) 280,161 1,120,058 First Resources, Ltd. (Singapore) 250,000 430,138 Fortescue Metals Group, Ltd. (Australia) S 29,928 106,941 Fortune Brands Home & Security, Inc. † 42,737 1,154,326 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 9,248 366,036 Furmanite Corp. † 27,955 158,784 Georgia Gulf Corp. 3,201 115,940 Goldcorp, Inc. (Canada) 17,445 801,004 Golden Agri-Resources, Ltd. (Singapore) 872,000 466,993 GrainCorp, Ltd. (Australia) 5,214 48,434 Honam Petrochemical Corp. (South Korea) 1,705 403,634 Incitec Pivot, Ltd. (Australia) 14,968 46,008 Indocement Tunggal Prakarsa (Indonesia) 304,500 646,665 Innophos Holdings, Inc. 9,390 455,321 Innospec, Inc. † 10,413 353,209 Intrepid Potash, Inc. † 1,289 27,688 K&S AG (Germany) 4,558 224,597 KapStone Paper and Packaging Corp. † 11,443 256,209 Koninklijke DSM NV (Netherlands) 15,136 756,640 Dynamic Asset Allocation Growth Fund 25 COMMON STOCKS (55.7%)* cont. Shares Value Basic materials cont. Kraton Performance Polymers, Inc. † 4,899 $127,864 Kronos Worldwide, Inc. 15,811 236,216 KWS Saat AG (Germany) 96 25,611 L.B. Foster Co. Class A 3,624 117,200 Landec Corp. † 16,676 190,940 Lanxess AG (Germany) 4,818 399,976 LG Chemical, Ltd. (South Korea) 2,140 633,260 Linde AG (Germany) 5,435 937,036 LSB Industries, Inc. † 28,264 1,239,942 LyondellBasell Industries NV Class A (Netherlands) 56,109 2,898,591 Minerals Technologies, Inc. 1,914 135,760 Monsanto Co. 76,232 6,938,637 Mosaic Co. (The) 958 55,190 Newcrest Mining, Ltd. (Australia) 3,305 98,233 Nitto Denko Corp. (Japan) 36,700 1,747,836 NN, Inc. † 25,520 216,665 Nufarm, Ltd. (Australia) 7,463 46,818 OM Group, Inc. † 8,356 154,920 PolyOne Corp. 29,475 488,401 Polyus Gold International, Ltd. (Russia) † 116,482 408,500 Potash Corp. of Saskatchewan, Inc. (Canada) 2,663 115,627 PPG Industries, Inc. 26,759 3,073,004 PT Astra Agro Lestari Tbk (Indonesia) 12,500 28,565 Rio Tinto PLC (United Kingdom) 31,469 1,471,060 Rio Tinto, Ltd. (Australia) 27,111 1,487,372 Sealed Air Corp. 32,377 500,548 Siam Cement PCL NVDR (Thailand) 34,000 384,730 SLC Agricola SA (Brazil) 1,985 21,297 Sociedad Quimica y Minera de Chile SA ADR (Chile) 1,545 95,234 Steel Dynamics, Inc. 48,897 549,113 Stillwater Mining Co. † 16,256 191,658 Syngenta AG (Switzerland) 3,308 1,236,202 Teck Resources, Ltd. Class B (Canada) 5,500 162,298 Trex Co., Inc. † 8,380 285,926 Tronox, Ltd. Class A 14,075 318,799 Vale SA ADR (Preference) (Brazil) 36,585 635,116 Vale SA ADR (Brazil) 15,936 285,254 Valspar Corp. 20,310 1,139,391 Vilmorin & Cie (France) 217 26,116 Viterra, Inc. (Canada) 4,347 71,234 voestalpine AG (Austria) 24,165 726,075 W.R. Grace & Co. † 7,897 466,555 Westlake Chemical Corp. 5,969 436,095 Wilmar International, Ltd. (Singapore) 14,000 36,916 Xstrata PLC (United Kingdom) 6,789 105,355 Yara International ASA (Norway) 1,446 72,624 26 Dynamic Asset Allocation Growth Fund COMMON STOCKS (55.7%)* cont. Shares Value Capital goods (3.1%) ABB, Ltd. (Switzerland) 45,067 $847,234 AGCO Corp. † 2,172 103,127 Aisin Seiki Co., Ltd. (Japan) 25,200 716,184 Amada Co., Ltd. (Japan) 19,000 83,185 American Axle & Manufacturing Holdings, Inc. † 13,002 146,533 Applied Industrial Technologies, Inc. 10,106 418,692 AZZ, Inc. 5,962 226,437 Canon, Inc. (Japan) 12,550 401,635 Cascade Corp. 7,535 412,466 Chart Industries, Inc. † 8,552 631,565 Chase Corp. 10,282 188,880 China Communications Construction Co., Ltd. (China) 337,000 271,257 China Railway Group, Ltd. Class H (China) 1,282,000 557,284 Chiyoda Corp. (Japan) 8,000 124,352 CNH Global NV (Netherlands) † 1,651 64,009 Cobham PLC (United Kingdom) 225,038 807,470 Cummins, Inc. 34,652 3,195,261 Daelim Industrial Co., Ltd. (South Korea) 7,674 650,588 Deere & Co. 1,306 107,732 Dongfang Electric Corp., Ltd. (China) 240,600 326,270 Dover Corp. 37,478 2,229,566 DXP Enterprises, Inc. † 6,700 320,059 Embraer SA ADR (Brazil) 21,468 571,478 Emerson Electric Co. 121,014 5,841,346 European Aeronautic Defense and Space Co. NV (France) S 38,606 1,227,342 Finning International, Inc. (Canada) 4,600 111,549 Fluor Corp. 36,553 2,057,203 Franklin Electric Co., Inc. 6,920 418,591 Fuji Electric Co., Ltd. (Japan) 287,000 584,214 Gardner Denver, Inc. 4,618 278,973 Generac Holdings, Inc. 8,490 194,336 Global Power Equipment Group, Inc. 8,521 157,553 Great Lakes Dredge & Dock Corp. 79,469 611,911 Greenbrier Companies, Inc. † 23,441 378,338 Harbin Electric Co., Ltd. (China) 406,000 310,701 Hyflux, Ltd. (Singapore) 123,000 140,453 Hyundai Mobis (South Korea) 3,594 1,000,580 Hyundai Wia Corp. (South Korea) 3,824 644,789 IHI Corp. (Japan) 162,000 360,904 Iochpe-Maxion SA (Brazil) 24,300 318,846 JGC Corp. (Japan) 27,000 900,723 Lindsay Corp. 836 60,167 Lockheed Martin Corp. 47,023 4,391,008 McDermott International, Inc. † 107,039 1,308,017 Metso Corp. OYJ (Finland) 2,197 78,929 Mitsubishi Electric Corp. (Japan) 50,000 368,210 Dynamic Asset Allocation Growth Fund 27 COMMON STOCKS (55.7%)* cont. Shares Value Capital goods cont. NACCO Industries, Inc. Class A 1,912 $239,784 Raytheon Co. 66,379 3,794,224 Rolls-Royce Holdings PLC (United Kingdom) 26,720 364,658 Safran SA (France) 2,362 85,141 Samsung Engineering Co., Ltd. (South Korea) 3,096 531,196 Schindler Holding AG (Switzerland) 5,645 694,904 Schneider Electric SA (France) 4,988 296,264 Singapore Technologies Engineering, Ltd. (Singapore) 108,000 311,013 Smith & Wesson Holding Corp. † 17,027 187,467 Standard Motor Products, Inc. 18,045 332,389 Standex International Corp. 5,139 228,429 Staples, Inc. 122,626 1,412,652 Sturm Ruger & Co., Inc. 5,727 283,429 Tetra Tech, Inc. † 4,650 122,109 Textron, Inc. 62,276 1,629,763 TriMas Corp. † 29,641 714,645 Valmont Industries, Inc. 3,640 478,660 Vinci SA (France) 25,562 1,092,469 Woongjin Coway Company, Ltd. (South Korea) 11,530 316,950 Communication services (2.8%) Allot Communications, Ltd. (Israel) † 8,602 228,125 America Movil SAB de CV ADR Ser. L (Mexico) 29,823 758,697 Aruba Networks, Inc. † 8,489 190,875 AT&T, Inc. 131,679 4,964,298 BCE, Inc. (Canada) 6,282 276,367 BroadSoft, Inc. † 4,061 166,582 BT Group PLC (United Kingdom) 529,387 1,974,583 CalAmp Corp. † 18,032 148,043 China Communications Services Corp., Ltd. (China) 638,000 368,572 Cincinnati Bell, Inc. † 61,227 348,994 Comcast Corp. Class A 279,131 9,984,516 Comtech Telecommunications Corp. 9,925 274,327 Deutsche Telekom AG (Germany) 56,913 700,414 EchoStar Corp. Class A † 45,264 1,297,266 Empresa Nacional de Telecomunicaciones SA (ENTEL) (Chile) 21,886 456,268 France Telecom SA (France) 53,650 648,583 HSN, Inc. 9,091 445,914 IAC/InterActiveCorp. 29,647 1,543,423 InterDigital, Inc. 2,517 93,834 InterXion Holding NV (Netherlands) † 8,926 202,799 Kabel Deutschland Holding AG (Germany) † 20,247 1,446,565 Loral Space & Communications, Inc. 5,130 364,743 MTN Group, Ltd. (South Africa) 26,974 519,541 NeuStar, Inc. Class A † 10,595 424,118 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 30,400 1,442,530 NTELOS Holdings Corp. 17,727 307,918 28 Dynamic Asset Allocation Growth Fund COMMON STOCKS (55.7%)* cont. Shares Value Communication services cont. NTT DoCoMo, Inc. (Japan) 293 $475,174 Premiere Global Services, Inc. † 12,162 113,715 Tele2 AB Class B (Sweden) 32,977 599,509 Telecity Group PLC (United Kingdom) 15,800 228,703 Telefonica SA (Spain) 53,462 712,890 USA Mobility, Inc. 14,757 175,166 Verizon Communications, Inc. 235,515 10,732,419 Vodafone Group PLC (United Kingdom) 647,246 1,842,102 Ziggo NV (Netherlands) 4,619 156,969 Conglomerates (1.3%) AMETEK, Inc. 53,854 1,909,124 Danaher Corp. 93,654 5,165,018 General Electric Co. 253,156 5,749,173 Marubeni Corp. (Japan) 45,000 286,940 Mitsui & Co., Ltd. (Japan) 40,000 562,354 Siemens AG (Germany) 16,202 1,617,962 Tyco International, Ltd. 87,138 4,902,384 Consumer cyclicals (6.5%) 7 Days Group Holdings, Ltd. (China) † 38,000 441,480 Advance Auto Parts, Inc. 14,150 968,426 Aeon Co., Ltd. (Japan) 48,800 551,018 Aggreko PLC (United Kingdom) 7,453 279,106 Alliance Data Systems Corp. † 14,054 1,994,965 Alliance Global Group, Inc. (Philippines) 2,082,300 732,571 Bayerische Motoren Werke (BMW) AG (Germany) 4,883 357,977 Beazer Homes USA, Inc. † 162,286 576,115 Bed Bath & Beyond, Inc. † 39,753 2,504,439 Belo Corp. Class A 87,776 687,286 Big Lots, Inc. † 12,258 362,592 Bluegreen Corp. † 25,934 162,866 BR Malls Participacoes SA (Brazil) 42,361 588,217 Brilliance China Automotive Holdings, Inc. (China) † 650,000 713,101 Brunswick Corp. 4,252 96,223 Buckle, Inc. (The) 4,333 196,848 Bunzl PLC (United Kingdom) 42,886 769,387 Cabela’s, Inc. † 8,063 440,885 Cash America International, Inc. 3,695 142,516 CBS Corp. Class B 100,872 3,664,680 Christian Dior SA (France) 5,793 779,583 Coach, Inc. 43,008 2,409,308 Compass Group PLC (United Kingdom) 96,205 1,064,021 Conn’s, Inc. † 18,658 411,409 Continental AG (Germany) 3,337 327,372 Cooper Tire & Rubber Co. 33,615 644,736 Corporate Executive Board Co. (The) 3,147 168,774 Dynamic Asset Allocation Growth Fund 29 COMMON STOCKS (55.7%)* cont. Shares Value Consumer cyclicals cont. Crocs, Inc. † 11,872 $192,445 Daihatsu Motor Co., Ltd. (Japan) 30,000 500,099 Daimler AG (Registered Shares) (Germany) 15,133 734,002 Deckers Outdoor Corp. † 2,817 103,215 Deluxe Corp. 17,609 538,131 Demand Media, Inc. † 9,191 99,906 Destination Maternity Corp. 20,340 380,358 Dillards, Inc. Class A 17,519 1,266,974 Dolby Laboratories, Inc. Class A † 17,230 564,283 Dun & Bradstreet Corp. (The) 12,513 996,285 Elders, Ltd. (Australia) † 44,692 11,533 Expedia, Inc. 21,898 1,266,580 Express, Inc. † 15,796 234,097 Fiat Industrial SpA (Italy) 101,155 992,265 Fiat SpA (Italy) † 20,342 108,993 Finish Line, Inc. (The) Class A 21,340 485,272 Foot Locker, Inc. 70,073 2,487,592 Foschini Group, Ltd. (The) (South Africa) 34,059 519,106 Francesca’s Holdings Corp. † 8,758 269,133 GameStop Corp. Class A 8,972 188,412 Gannett Co., Inc. 54,576 968,724 General Motors Co. † 113,770 2,588,268 Genesco, Inc. † 2,136 142,535 Global Cash Access Holdings, Inc. † 24,242 195,148 Global Mediacom Tbk PT (Indonesia) 428,500 91,537 Goodyear Tire & Rubber Co. (The) † 32,136 391,738 Grupo Televisa, S.A.B ADR (Mexico) 25,400 597,154 Haier Electronics Group Co., Ltd. (China) † 463,000 536,544 Hakuhodo DY Holdings, Inc. (Japan) 13,360 900,086 Helen of Troy, Ltd. † 5,859 186,492 HMS Holdings Corp. † 1,288 43,058 Home Depot, Inc. (The) 117,681 7,104,402 Home Inns & Hotels Management, Inc. ADR (China) † 12,300 305,040 Hyundai Motor Co. (South Korea) 1,463 329,866 Indofood Agri Resources, Ltd. (Singapore) 7,000 7,756 Isuzu Motors, Ltd. (Japan) 220,000 1,061,775 KAR Auction Services, Inc. † 14,528 286,783 Kia Motors Corp. (South Korea) 15,243 946,912 Kingfisher PLC (United Kingdom) 71,131 303,948 La-Z-Boy, Inc. † 33,134 484,750 LeapFrog Enterprises, Inc. † 34,075 307,357 Lear Corp. 21,369 807,535 Localiza Rent a Car SA (Brazil) 32,782 575,676 Lowe’s Cos., Inc. 84,527 2,556,096 LS Corp. (South Korea) 754 65,450 30 Dynamic Asset Allocation Growth Fund COMMON STOCKS (55.7%)* cont. Shares Value Consumer cyclicals cont. Lumber Liquidators Holdings, Inc. † 2,258 $114,435 LVMH Moet Hennessy Louis Vuitton SA (France) 3,597 542,439 M.D.C. Holdings, Inc. 5,397 207,838 Macy’s, Inc. 66,703 2,509,367 Major Cineplex Group PCL (Thailand) 734,300 450,886 Marriott International, Inc. Class A 46,105 1,802,706 McGraw-Hill Cos., Inc. (The) 48,897 2,669,287 MGM China Holdings, Ltd. (Hong Kong) 362,400 624,519 Mitra Adiperkasa Tbk PT (Indonesia) 358,500 239,323 Mitsubishi Motors Corp. (Japan) † 526,000 485,042 News Corp. Class A 197,636 4,848,011 Next PLC (United Kingdom) 22,763 1,271,048 Nissan Motor Co., Ltd. (Japan) 97,700 831,813 O’Reilly Automotive, Inc. † 21,850 1,827,097 OPAP SA (Greece) 48,287 248,859 Pearson PLC (United Kingdom) 12,977 253,938 PetSmart, Inc. 22,620 1,560,328 Pier 1 Imports, Inc. 5,884 110,266 PPR SA (France) 1,132 174,226 Priceline.com, Inc. † 2,561 1,584,568 Publicis Group SA (France) 17,204 964,593 Randstad Holding NV (Netherlands) 6,061 202,000 Rent-A-Center, Inc. 6,615 232,054 RPX Corp. † 9,966 111,719 Ryland Group, Inc. (The) 19,329 579,870 Sands China, Ltd. (Hong Kong) 72,000 267,342 Scania AB Class B (Sweden) 33,500 616,736 Scholastic Corp. 7,535 239,462 Sinclair Broadcast Group, Inc. Class A 41,588 466,201 SJM Holdings, Ltd. (Hong Kong) 365,000 790,447 Sonic Automotive, Inc. Class A 53,960 1,024,161 Standard Parking Corp. † 17,967 403,000 Suzuki Motor Corp. (Japan) 43,900 851,623 Swire Pacific, Ltd. Class A (Hong Kong) 90,500 1,105,440 Tata Motors, Ltd. (India) 90,718 465,424 TNS, Inc. † 18,593 277,965 Tongaat Hulett, Ltd. (South Africa) 16,705 280,333 Towers Watson & Co. Class A 14,631 776,175 Town Sports International Holdings, Inc. † 21,650 267,811 True Religion Apparel, Inc. 8,599 183,417 Trump Entertainment Resorts, Inc. † 163 652 TUI Travel PLC (United Kingdom) 69,715 264,122 URS Corp. 20,214 713,756 Valeo SA (France) 6,268 290,994 Vertis Holdings, Inc. † F 585 6 Dynamic Asset Allocation Growth Fund 31 COMMON STOCKS (55.7%)* cont. Shares Value Consumer cyclicals cont. Viacom, Inc. Class B 78,544 $4,209,173 VistaPrint NV † 26,855 917,098 Volkswagen AG (Preference) (Germany) 5,238 956,779 Volvo AB Class B (Sweden) 11,612 163,500 VOXX International Corp. † 34,312 256,654 Wal-Mart de Mexico SAB de CV ADR (Mexico) 6,000 168,300 Wal-Mart Stores, Inc. 20,434 1,508,029 Wal-Mart de Mexico SAB de CV Ser. V (Mexico) 111,438 313,837 WPP PLC (United Kingdom) 50,209 683,633 Wyndham Worldwide Corp. 29,647 1,555,875 Wynn Resorts, Ltd. 14,246 1,644,558 Consumer staples (5.1%) AFC Enterprises † 35,404 870,938 Ajinomoto Co., Inc. (Japan) 13,000 203,591 Anheuser-Busch InBev NV (Belgium) 17,820 1,524,353 Associated British Foods PLC (United Kingdom) 30,969 645,379 Avis Budget Group, Inc. † 40,981 630,288 Barrett Business Services, Inc. 1,379 37,371 Beacon Roofing Supply, Inc. † 11,425 325,613 BRF - Brasil Foods SA ADR (Brazil) 2,498 43,215 Brinker International, Inc. 28,321 999,731 British American Tobacco (BAT) PLC (United Kingdom) 31,278 1,608,272 Buffalo Wild Wings, Inc. † 3,210 275,225 Bunge, Ltd. 1,011 67,788 Campbell Soup Co. 48,031 1,672,439 Casino Guichard-Perrachon SA (France) 10,018 888,271 Chaoda Modern Agriculture Holdings, Ltd. (China) † F 72,000 4,643 Cheesecake Factory, Inc. (The) 4,360 155,870 Chiquita Brands International, Inc. † 879 6,716 Church & Dwight Co., Inc. 10,782 582,120 Coca-Cola Co. (The) 69,304 2,628,701 Cola-Cola Amatil, Ltd. (Australia) 12,366 173,335 Companhia de Bebidas das Americas (AmBev) ADR (Preference) (Brazil) 11,245 430,346 ConAgra Foods, Inc. 93,654 2,583,914 Core-Mark Holding Co., Inc. 5,394 259,505 Costco Wholesale Corp. 67,088 6,717,186 CVS Caremark Corp. 135,638 6,567,592 Danone (France) 6,430 396,504 Diageo PLC (United Kingdom) 23,154 651,935 Distribuidora Internacional de Alimentacion SA (Spain) 88,698 490,448 Domino’s Pizza, Inc. 4,166 157,058 Dr. Pepper Snapple Group, Inc. 31,936 1,422,110 Fomento Economico Mexicano SAB de CV ADR (Mexico) 2,500 229,950 Geo Group, Inc. (The) 19,994 553,234 Glanbia PLC (Ireland) 3,131 27,761 32 Dynamic Asset Allocation Growth Fund COMMON STOCKS (55.7%)* cont. Shares Value Consumer staples cont. Heineken Holding NV (Netherlands) 16,245 $790,442 Imperial Tobacco Group PLC (United Kingdom) 1,853 68,685 Ingredion, Inc. 1,042 57,477 IOI Corp. Bhd (Malaysia) 27,000 43,982 Itron, Inc. † 10,782 465,243 Japan Tobacco, Inc. (Japan) 76,000 2,277,764 Kao Corp. (Japan) 30,200 890,011 Kerry Group PLC Class A (Ireland) 13,593 695,243 Koninklijke Ahold NV (Netherlands) 51,732 648,508 Kroger Co. (The) 119,546 2,814,113 Kuala Lumpur Kepong Bhd (Malaysia) 6,400 46,209 Lawson, Inc. (Japan) 3,700 284,312 Lorillard, Inc. 25,796 3,003,944 M Dias Branco SA (Brazil) 12,400 406,146 Maple Leaf Foods, Inc. (Canada) 2,025 22,823 McDonald’s Corp. 12,381 1,135,957 Minor International PCL (Thailand) 241,200 120,678 Molson Coors Brewing Co. Class B 40,234 1,812,542 Nestle SA (Switzerland) 51,497 3,248,489 Olam International, Ltd. (Singapore) 12,000 19,925 On Assignment, Inc. † 12,537 249,737 OpenTable, Inc. † 4,477 186,243 PepsiCo, Inc. 17,175 1,215,475 Pernod-Ricard SA (France) 5,257 590,760 Philip Morris International, Inc. 135,239 12,163,396 Prestige Brands Holdings, Inc. † 13,248 224,686 Procter & Gamble Co. (The) 63,068 4,374,396 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 97,000 24,758 Rakuten, Inc. (Japan) 31,400 319,498 Robert Half International, Inc. 37,635 1,002,220 SABMiller PLC (United Kingdom) 12,149 534,470 Smithfield Foods, Inc. † 1,140 22,401 Spartan Stores, Inc. 10,414 159,438 Spectrum Brands Holdings, Inc. † 2,805 112,228 Tate & Lyle PLC (United Kingdom) 3,554 38,230 Tesco PLC (United Kingdom) 52,817 283,397 Toyota Tsusho Corp. (Japan) 46,300 989,440 Tyson Foods, Inc. Class A 1,994 31,944 Unilever PLC (United Kingdom) 16,625 605,517 USANA Health Sciences, Inc. † 2,566 119,242 Walgreen Co. 75,532 2,752,386 WM Morrison Supermarkets PLC (United Kingdom) 32,606 150,368 Woolworths, Ltd. (Australia) 32,616 970,947 Yamazaki Baking Co., Inc. (Japan) 41,000 548,146 Energy (5.3%) Basic Energy Services, Inc. † 23,539 264,108 BG Group PLC (United Kingdom) 53,136 1,075,956 Dynamic Asset Allocation Growth Fund 33 COMMON STOCKS (55.7%)* cont. Shares Value Energy cont. BP PLC (United Kingdom) 123,269 $870,057 Cairn India, Ltd. (India) † 70,838 443,793 Canadian Natural Resources, Ltd. (Canada) 20,300 626,283 Chevron Corp. 88,837 10,354,841 Clayton Williams Energy, Inc. † 3,635 188,620 CNOOC, Ltd. (China) 293,000 595,266 ConocoPhillips 27,123 1,550,893 CVR Energy, Inc. (Escrow) F 15,953 — Deepocean Group (Shell) (acquired 6/9/11, cost $122,420) (Norway) ‡ 8,417 126,255 Delek US Holdings, Inc. 24,468 623,689 Diamond Offshore Drilling, Inc. 14,631 962,866 ENI SpA (Italy) 75,145 1,648,760 EPL Oil & Gas, Inc. † 17,620 357,510 Eurasia Drilling Co., Ltd. GDR (Russia) 13,871 459,395 Exxon Mobil Corp. 150,535 13,766,426 Ezion Holdings, Ltd. (Singapore) 446,000 485,972 Gazprom OAO ADR (Russia) 55,911 560,672 Halliburton Co. 8,200 276,258 Helix Energy Solutions Group, Inc. † 33,455 611,223 Helmerich & Payne, Inc. 18,385 875,310 HollyFrontier Corp. 35,999 1,485,679 Inpex Corp. (Japan) 95 562,750 Key Energy Services, Inc. † 32,892 230,244 Kodiak Oil & Gas Corp. † 27,536 257,737 Lukoil OAO ADR (Russia) 20,615 1,275,665 Marathon Oil Corp. 87,397 2,584,329 Marathon Petroleum Corp. 49,956 2,727,098 Mitcham Industries, Inc. † 7,965 126,882 Murphy Oil Corp. 29,069 1,560,715 National Oilwell Varco, Inc. 48,127 3,855,454 NovaTek OAO GDR (Russia) 2,869 339,325 Occidental Petroleum Corp. 49,153 4,230,107 Oceaneering International, Inc. 39,464 2,180,386 Pacific Rubiales Energy Corp. (Colombia) 27,618 659,899 Peabody Energy Corp. 43,795 976,191 Petrofac, Ltd. (Jersey) 54,050 1,396,306 Petroleo Brasileiro SA ADR (Preference) (Brazil) 30,551 674,261 Petroleo Brasileiro SA ADR (Brazil) 4,200 96,348 Phillips 66 13,562 628,870 Repsol YPF SA (Spain) 25,267 491,789 Rosetta Resources, Inc. † 4,801 229,968 Royal Dutch Shell PLC Class A (United Kingdom) 53,590 1,855,990 Royal Dutch Shell PLC Class A (United Kingdom) 30,587 1,059,443 Royal Dutch Shell PLC Class B (United Kingdom) 40,702 1,447,700 Sapurakencana Petroleum Bhd (Malaysia) † 690,500 522,868 Schlumberger, Ltd. 17,037 1,232,286 34 Dynamic Asset Allocation Growth Fund COMMON STOCKS (55.7%)* cont. Shares Value Energy cont. Stallion Oilfield Holdings, Ltd. 1,034 $34,122 Statoil ASA (Norway) 50,987 1,318,911 Stone Energy Corp. † 11,910 299,179 Suncor Energy, Inc. (Canada) 6,300 207,244 Superior Energy Services † 33,111 679,438 Swift Energy Co. † 14,922 311,571 Technip SA (France) 5,124 571,734 Tesoro Corp. 47,649 1,996,493 Total SA (France) 23,967 1,192,092 Tullow Oil PLC (United Kingdom) 14,598 323,803 Unit Corp. † 5,684 235,886 Vaalco Energy, Inc. † 62,241 532,161 Valero Energy Corp. 122,722 3,887,833 W&T Offshore, Inc. 10,780 202,448 Walter Energy, Inc. 16,192 525,592 Western Refining, Inc. 17,197 450,217 Williams Cos., Inc. (The) 49,903 1,745,108 Financials (9.8%) 3i Group PLC (United Kingdom) 112,322 405,141 ACE, Ltd. 5,496 415,498 AG Mortgage Investment Trust, Inc. R 5,934 143,187 Agree Realty Corp. R 10,033 255,741 Agricultural Bank of China, Ltd. (China) 1,291,000 500,511 AIA Group, Ltd. (Hong Kong) 354,800 1,317,141 Allianz SE (Germany) 10,917 1,299,899 Allied World Assurance Co. Holdings AG 18,726 1,446,584 American Equity Investment Life Holding Co. 31,988 372,020 American Financial Group, Inc. 24,672 935,069 Amtrust Financial Services, Inc. 6,242 159,920 Aon PLC 70,842 3,704,328 Apollo Commercial Real Estate Finance, Inc. R 11,354 196,878 Apollo Residential Mortgage, Inc. 15,341 338,116 Arch Capital Group, Ltd. † 36,721 1,530,531 Arlington Asset Investment Corp. Class A 6,828 162,916 ARMOUR Residential REIT, Inc. R 31,828 243,802 Ashford Hospitality Trust, Inc. R 37,512 315,101 Ashmore Group PLC (United Kingdom) 46,532 256,623 Assurant, Inc. 27,914 1,041,192 Australia & New Zealand Banking Group, Ltd. (Australia) 88,693 2,268,679 AvalonBay Communities, Inc. R 15,305 2,081,327 AXA SA (France) 74,376 1,111,395 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 33,225 262,696 Banco Latinoamericano de Exportaciones SA Class E (Panama) 22,547 498,063 Banco Santander Brasil SA ADS (Brazil) 54,023 398,150 Banco Santander Central Hispano SA (Spain) † 86,316 646,648 Bank Mandiri (Persero) Tbk PT (Indonesia) 976,000 832,665 Dynamic Asset Allocation Growth Fund 35 COMMON STOCKS (55.7%)* cont. Shares Value Financials cont. Bank of America Corp. 51,596 $455,593 Barclays PLC (United Kingdom) 584,395 2,034,231 Berkshire Hathaway, Inc. Class B † 31,668 2,793,118 BM&F Bovespa SA (Brazil) 87,700 529,942 BNP Paribas SA (France) 24,940 1,192,018 BofI Holding, Inc. † 14,866 387,259 BR Properties SA (Brazil) 32,000 417,511 British Land Company PLC (United Kingdom) R 34,107 288,107 C C Land Holdings, Ltd. (China) 1,096,687 233,624 Cardinal Financial Corp. 19,506 278,936 Cardtronics, Inc. † 8,436 251,224 CBL & Associates Properties, Inc. R 38,074 812,499 CBOE Holdings, Inc. 44,854 1,319,605 Chimera Investment Corp. R 297,091 805,117 China Construction Bank Corp. (China) 1,856,000 1,282,540 China Overseas Grand Oceans Group, Ltd. (China) 321,000 316,854 China Overseas Land & Investment, Ltd. (China) 226,000 572,627 CIMB Group Holdings Berhad (Malaysia) 231,900 568,886 CIT Group, Inc. † 20,598 811,355 Citigroup, Inc. 33,679 1,101,977 Citizens & Northern Corp. 12,608 247,243 Citizens Republic Bancorp, Inc. † 11,186 216,449 City National Corp. 5,392 277,742 CNO Financial Group, Inc. 43,761 422,294 Commonwealth Bank of Australia (Australia) 29,006 1,672,356 Credit Acceptance Corp. † 1,243 106,289 Credit Suisse Group (Switzerland) 16,372 348,190 DBS Group Holdings, Ltd. (Singapore) 52,000 607,357 Deutsche Bank AG (Germany) 28,990 1,147,292 Dexus Property Group (Australia) 882,485 869,358 Discovery Holdings, Ltd. (South Africa) 51,605 344,373 Dynex Capital, Inc. R 27,859 299,484 East West Bancorp, Inc. 15,996 337,836 Eaton Vance Corp. 57,752 1,672,498 Education Realty Trust, Inc. R 31,909 347,808 Entertainment Properties Trust R 3,970 176,387 Equity Residential Trust R 44,951 2,586,031 Everest Re Group, Ltd. 12,898 1,379,570 Fidelity National Financial, Inc. Class A 64,682 1,383,548 Financial Institutions, Inc. 13,027 242,823 First Community Bancshares Inc. 12,298 187,667 First Industrial Realty Trust † R 17,697 232,539 FirstRand, Ltd. (South Africa) 82,849 277,789 Flushing Financial Corp. 22,873 361,393 Genworth Financial, Inc. Class A † 88,411 462,390 Glimcher Realty Trust R 23,383 247,158 36 Dynamic Asset Allocation Growth Fund COMMON STOCKS (55.7%)* cont. Shares Value Financials cont. Goldman Sachs Group, Inc. (The) 20,021 $2,275,987 Grupo Financiero Banorte SAB de CV (Mexico) 76,300 431,241 Hachijuni Bank, Ltd. (The) (Japan) 116,000 639,452 Hana Financial Group, Inc. (South Korea) 12,560 380,067 Hang Lung Group, Ltd. (Hong Kong) 111,000 701,134 Hanmi Financial Corp. † 25,826 330,831 Hartford Financial Services Group, Inc. (The) 106,360 2,067,638 Heartland Financial USA, Inc. 8,734 238,176 HFF, Inc. Class A † 39,612 590,219 Home Bancshares, Inc. 5,700 194,313 Hongkong Land Holdings, Ltd. (Hong Kong) 24,000 143,920 Housing Development Finance Corp., Ltd. (HDFC) (India) † 72,748 1,066,540 HSBC Holdings, PLC (United Kingdom) 287,912 2,671,570 Hysan Development Co., Ltd. (Hong Kong) 33,000 149,821 ICICI Bank, Ltd. (India) 25,026 501,592 Industrial and Commercial Bank of China, Ltd. (China) 1,966,000 1,156,067 ING Groep NV GDR (Netherlands) † 96,267 765,270 Insurance Australia Group, Ltd. (Australia) 240,074 1,084,434 Invesco Mortgage Capital, Inc. R 9,751 196,288 Investment AB Kinnevik Class B (Sweden) 41,236 857,630 Investors Real Estate Trust R 27,134 224,398 Itau Unibanco Holding SA ADR (Preference) (Brazil) 25,502 389,671 Jefferies Group, Inc. 88,553 1,212,291 Jones Lang LaSalle, Inc. 5,288 403,739 JPMorgan Chase & Co. 204,977 8,297,469 Kasikornbank PCL NVDR (Thailand) 117,400 693,521 Lexington Realty Trust R 74,069 715,507 LIC Housing Finance, Ltd. (India) † 104,743 558,592 LTC Properties, Inc. R 14,195 452,111 M&T Bank Corp. 18,066 1,719,161 Macquarie Group, Ltd. (Australia) 4,838 142,044 Maiden Holdings, Ltd. (Bermuda) 21,593 191,962 MainSource Financial Group, Inc. 19,392 248,993 MFA Financial, Inc. R 31,998 271,983 Mission West Properties R 18,575 161,603 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 321,300 1,497,023 Mitsui Fudosan Co., Ltd. (Japan) 30,000 600,342 Morgan Stanley 192,120 3,216,089 Nasdaq OMX Group, Inc. (The) 60,062 1,399,144 National Australia Bank, Ltd. (Australia) 26,076 687,040 National Bank of Canada (Canada) 4,129 312,478 National Financial Partners Corp. † 10,559 178,447 National Health Investors, Inc. R 12,461 640,994 Nationstar Mortgage Holdings, Inc. † 9,983 331,236 Nelnet, Inc. Class A 11,717 278,162 Northern Trust Corp. 59,581 2,765,452 Dynamic Asset Allocation Growth Fund 37 COMMON STOCKS (55.7%)* cont. Shares Value Financials cont. Ocwen Financial Corp. † 26,210 $718,416 One Liberty Properties, Inc. R 13,137 245,005 ORIX Corp. (Japan) 13,910 1,394,801 PartnerRe, Ltd. 9,131 678,251 Peoples Bancorp, Inc. 12,029 275,344 Persimmon PLC (United Kingdom) 18,637 228,944 PNC Financial Services Group, Inc. 43,699 2,757,407 Popular, Inc. (Puerto Rico) † 10,203 177,838 Portfolio Recovery Associates, Inc. † 2,572 268,594 Porto Seguro SA (Brazil) 47,600 478,759 ProAssurance Corp. 6,877 621,956 Protective Life Corp. 10,076 264,092 Prudential Financial, Inc. 14,577 794,592 Prudential PLC (United Kingdom) 140,446 1,822,405 PS Business Parks, Inc. R 8,562 572,113 PT Bank Rakyat Indonesia (Persero) Tbk (Indonesia) 916,000 709,377 Public Storage R 20,695 2,880,123 Rayonier, Inc. R 23,342 1,143,991 Regus PLC (United Kingdom) 112,117 184,623 Reinsurance Group of America, Inc. Class A 10,152 587,496 RenaissanceRe Holdings, Ltd. 14,915 1,149,052 Republic Bancorp, Inc. Class A 7,821 171,671 Resona Holdings, Inc. (Japan) 115,600 473,705 Royal Bank of Scotland Group PLC (United Kingdom) † 50,105 208,106 Sberbank of Russia ADR (Russia) 145,625 1,714,232 SCOR SE (France) 6,433 165,738 Siam Commercial Bank PCL (Thailand) 94,800 525,127 Simon Property Group, Inc. R 37,924 5,757,242 Societe Generale SA (France) † 5,233 149,258 Southside Bancshares, Inc. 9,605 209,485 Sovran Self Storage, Inc. R 8,745 505,898 St. Joe Co. (The) † S 45,235 882,083 Standard Chartered PLC (United Kingdom) 42,217 956,287 Starwood Property Trust, Inc. R 7,561 175,944 Stockland (Units) (Australia) R 208,077 718,888 Sun Hung Kai Properties, Ltd. (Hong Kong) 22,000 322,094 Suncorp Group, Ltd. (Australia) 83,393 798,902 Svenska Handelsbanken AB Class A (Sweden) 25,040 940,638 Swedbank AB Class A (Sweden) 50,235 944,946 Swiss Life Holding AG (Switzerland) 8,324 993,769 SWS Group, Inc. † 33,614 205,382 Symetra Financial Corp. 21,659 266,406 TD Ameritrade Holding Corp. 95,482 1,467,558 Toronto-Dominion Bank (The) (Canada) 19,283 1,607,045 Turkiye Garanti Bankasi AS (Turkey) 122,087 510,292 UBS AG (Switzerland) 43,858 535,267 38 Dynamic Asset Allocation Growth Fund COMMON STOCKS (55.7%)* cont. Shares Value Financials cont. UniCredit SpA (Italy) † 34,251 $143,172 United Overseas Bank, Ltd. (Singapore) 9,000 143,704 Universal Health Realty Income Trust R 3,323 152,792 Urstadt Biddle Properties, Inc. Class A R 10,581 214,054 Validus Holdings, Ltd. 24,260 822,657 Virginia Commerce Bancorp, Inc. † 31,827 278,486 Visa, Inc. Class A 1,900 255,132 W.R. Berkley Corp. 33,208 1,244,968 Walker & Dunlop, Inc. † 19,769 303,850 Walter Investment Management Corp. 12,092 447,525 Washington Banking Co. 15,064 213,457 Wells Fargo & Co. 249,182 8,604,254 Westpac Banking Corp. (Australia) 31,246 802,544 Wheelock and Co., Ltd. (Hong Kong) 122,000 523,665 World Acceptance Corp. † 2,674 180,361 Yuanta Financial Holding Co., Ltd. (Taiwan) 543,578 284,430 Health care (5.9%) Abbott Laboratories 10,974 752,377 ABIOMED, Inc. † 9,473 198,838 Aetna, Inc. 57,778 2,288,009 Affymax, Inc. † 13,846 291,597 Alfresa Holdings Corp. (Japan) 9,300 458,372 Amedisys, Inc. † 3,170 43,778 AmerisourceBergen Corp. 44,085 1,706,530 Amgen, Inc. 15,305 1,290,518 AmSurg Corp. † 8,617 244,550 Astellas Pharma, Inc. (Japan) 17,300 878,680 AstraZeneca PLC (United Kingdom) 24,385 1,164,945 athenahealth, Inc. † 1,487 136,462 Bayer AG (Germany) 18,939 1,629,548 Bio-Reference Labs, Inc. † 5,472 156,390 Biosensors International Group, Ltd. (Singapore) † 89,000 88,157 C.R. Bard, Inc. 14,920 1,561,378 Celgene Corp. † 16,268 1,242,875 Centene Corp. † 2,482 92,852 Coloplast A/S Class B (Denmark) 3,886 809,541 Community Health Systems, Inc. † 17,403 507,123 Computer Programs & Systems, Inc. 2,114 117,433 Conmed Corp. 17,376 495,216 Covidien PLC 7,621 452,840 Cubist Pharmaceuticals, Inc. † 8,451 402,944 Cyberonics, Inc. † 3,308 173,405 Eli Lilly & Co. 136,447 6,468,952 Endo Health Solutions, Inc. † 50,294 1,595,326 Forest Laboratories, Inc. † 112,316 3,999,573 Fresenius SE & Co. KGgA (Germany) 7,531 875,062 Dynamic Asset Allocation Growth Fund 39 COMMON STOCKS (55.7%)* cont. Shares Value Health care cont. Gilead Sciences, Inc. † 57,271 $3,798,785 GlaxoSmithKline PLC (United Kingdom) 93,187 2,149,618 Glenmark Pharmaceuticals, Ltd. (India) † 69,070 551,214 Greatbatch, Inc. † 21,314 518,570 Grifols SA ADR (Spain) † 16,642 379,937 Haemonetics Corp. † 3,326 266,745 HCA Holdings, Inc. 25,026 832,115 Health Management Associates, Inc. Class A † 64,008 537,027 Health Net, Inc. † 7,684 172,967 HealthSouth Corp. † 15,891 382,337 Hi-Tech Pharmacal Co., Inc. † 3,775 124,990 Humana, Inc. 26,374 1,850,136 Impax Laboratories, Inc. † 17,372 450,977 Jazz Pharmaceuticals PLC † 18,751 1,068,995 Johnson & Johnson 60,382 4,160,924 Kindred Healthcare, Inc. † 25,680 292,238 Magellan Health Services, Inc. † 3,129 161,488 McKesson Corp. 37,251 3,204,704 MedAssets, Inc. † 39,792 708,298 Medicines Co. (The) † 22,421 578,686 Merck & Co., Inc. 44,871 2,023,682 Merck KGaA (Germany) 2,256 278,442 Metropolitan Health Networks, Inc. † 43,929 410,297 Mitsubishi Tanabe Pharma Corp. (Japan) 10,300 156,638 Molina Healthcare, Inc. † 4,319 108,623 Novartis AG (Switzerland) 19,102 1,169,165 Novo Nordisk A/S Class B (Denmark) 7,121 1,123,936 Obagi Medical Products, Inc. † 45,315 562,359 Omega Healthcare Investors, Inc. R 21,174 481,285 Omnicare, Inc. 38,089 1,293,883 Oncothyreon, Inc. † 5,730 29,452 OraSure Technologies, Inc. † 35,290 392,425 Orion OYJ Class B (Finland) 22,938 491,466 Otsuka Holdings Company, Ltd. (Japan) 37,600 1,165,829 PDL BioPharma, Inc. 46,927 360,869 Pfizer, Inc. 476,081 11,830,613 Pharmacyclics, Inc. † 1,453 93,719 PharMerica Corp. † 15,826 200,357 PSS World Medical, Inc. † 4,568 104,059 Quality Systems, Inc. 2,937 54,481 Roche Holding AG-Genusschein (Switzerland) 11,355 2,121,176 RTI Biologics, Inc. † 38,010 158,502 Salix Pharmaceuticals, Ltd. † 2,612 110,592 Sanofi (France) 30,353 2,593,033 Shire PLC (United Kingdom) 11,540 341,577 Sinopharm Group Co. (China) 138,400 443,261 40 Dynamic Asset Allocation Growth Fund COMMON STOCKS (55.7%)* cont. Shares Value Health care cont. Spectrum Pharmaceuticals, Inc. † S 39,027 $456,616 STAAR Surgical Co. † 45,117 341,085 Steris Corp. 5,637 199,944 Suzuken Co., Ltd. (Japan) 10,200 338,384 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 7,264 300,802 Triple-S Management Corp. Class B (Puerto Rico) † 6,611 138,170 United Therapeutics Corp. † 25,819 1,442,766 UnitedHealth Group, Inc. 131,337 7,277,383 ViroPharma, Inc. † 14,034 424,107 Warner Chilcott PLC Class A 92,595 1,250,033 WellCare Health Plans, Inc. † 9,959 563,181 Technology (10.2%) Acacia Research Corp. † 3,473 95,195 Actuate Corp. † 99,559 699,900 Acxiom Corp. † 31,763 580,310 Agilent Technologies, Inc. 62,276 2,394,512 Amadeus IT Holding SA Class A (Spain) 12,370 288,804 Anixter International, Inc. 3,694 212,257 AOL, Inc. † 59,966 2,112,602 Apple, Inc. 79,324 52,929,732 Applied Materials, Inc. 153,234 1,710,858 ASML Holding NV (Netherlands) 13,633 730,823 Aspen Technology, Inc. † 8,317 214,994 Asustek Computer, Inc. (Taiwan) 53,280 575,718 Baidu, Inc. ADR (China) † 1,300 151,866 BMC Software, Inc. † 45,528 1,888,957 Bottomline Technologies, Inc. † 10,194 251,690 Broadcom Corp. Class A † 59,774 2,066,985 Brocade Communications Systems, Inc. † 153,282 906,663 CA, Inc. 80,587 2,076,324 Cadence Design Systems, Inc. † 109,728 1,411,651 China Automation Group, Ltd. (China) 1,111,000 224,412 Cirrus Logic, Inc. † 3,230 124,000 Cisco Systems, Inc. 306,243 5,846,179 Coinstar, Inc. † 1,435 64,546 Commvault Systems, Inc. † 4,304 252,645 Computer Sciences Corp. 29,526 951,032 Computershare, Ltd. (Australia) 31,279 268,311 Cornerstone OnDemand, Inc. † 5,066 155,324 CSG Systems International, Inc. † 10,779 242,420 Dell, Inc. † 162,949 1,606,677 EMC Corp. † 7,400 201,798 EnerSys † 13,664 482,203 Entegris, Inc. † 62,864 511,084 Entropic Communications, Inc. † 32,753 190,622 Fair Isaac Corp. 18,514 819,430 Dynamic Asset Allocation Growth Fund 41 COMMON STOCKS (55.7%)* cont. Shares Value Technology cont. FEI Co. 6,861 $367,064 First Solar, Inc. † S 10,586 234,427 Fujitsu, Ltd. (Japan) 289,000 1,084,149 Gemalto NV (Netherlands) 1,181 104,031 Google, Inc. Class A † 13,303 10,037,114 GSI Group, Inc. † 10,766 95,925 Hollysys Automation Technologies, Ltd. (China) † 60,496 590,441 Hon Hai Precision Industry Co., Ltd. (Taiwan) 352,022 1,090,230 IBM Corp. 31,302 6,493,600 Infineon Technologies AG (Germany) 127,047 806,158 Infoblox, Inc. † 8,735 203,089 InnerWorkings, Inc. † 15,386 200,326 Integrated Silicon Solutions, Inc. † 37,617 348,333 Intel Corp. 98,421 2,232,188 IntraLinks Holdings, Inc. † 30,011 196,272 Ixia † 7,799 125,330 JDA Software Group, Inc. † 9,189 292,026 KLA-Tencor Corp. 25,796 1,230,598 Konami Corp. (Japan) 4,800 109,093 Konica Minolta Holdings, Inc. (Japan) 77,500 595,246 L-3 Communications Holdings, Inc. 22,909 1,642,804 Lam Research Corp. † 24,257 771,009 LivePerson, Inc. † 11,832 214,278 Mail.ru Group., Ltd. GDR (Russia) 12,167 406,178 Manhattan Associates, Inc. † 4,862 278,447 MediaTek, Inc. (Taiwan) 34,000 357,343 Mentor Graphics Corp. † 29,700 459,756 Microsemi Corp. † 10,271 206,139 Microsoft Corp. 460,209 13,705,024 MTS Systems Corp. 5,582 298,916 Murata Manufacturing Co., Ltd. (Japan) 6,400 340,461 NEC Corp. (Japan) † 415,000 655,787 Netscout Systems, Inc. † 10,020 255,610 NTT Data Corp. (Japan) 122 380,775 NVIDIA Corp. † 87,205 1,163,315 Omnivision Technologies, Inc. † 17,463 243,696 Oracle Corp. 187,368 5,900,218 Parametric Technology Corp. † 9,601 209,302 Pegatron Corp. (Taiwan) † 219,000 283,259 Perficient, Inc. † 15,988 192,975 Pericom Semiconductor Corp. † 25,067 217,707 Photronics, Inc. † 30,130 161,798 Plantronics, Inc. 5,027 177,604 Polycom, Inc. † 39,561 390,467 Procera Networks, Inc. † 12,193 286,536 QLIK Technologies, Inc. † 3,605 80,788 42 Dynamic Asset Allocation Growth Fund COMMON STOCKS (55.7%)* cont. Shares Value Technology cont. QLogic Corp. † 119,034 $1,359,368 Qualcomm, Inc. 20,497 1,280,858 RealPage, Inc. † 8,450 190,970 RF Micro Devices, Inc. † 29,830 117,829 Rovi Corp. † 32,699 474,462 Rudolph Technologies, Inc. † 24,080 252,840 Samsung Electronics Co., Ltd. (South Korea) 3,229 3,887,496 SAP AG (Germany) 7,241 513,469 Semtech Corp. † 11,120 279,668 Silicon Graphics International Corp. † 8,398 76,422 Silicon Image, Inc. † 29,080 133,477 SK Hynix, Inc. (South Korea) † 40,560 823,721 Skyworks Solutions, Inc. † 7,526 177,350 Softbank Corp. (Japan) 18,800 760,939 Sourcefire, Inc. † 3,810 186,804 Spreadtrum Communications, Inc. ADR (China) 27,008 555,284 SS&C Technologies Holdings, Inc. † 13,000 327,730 Symantec Corp. † 142,068 2,557,224 Synaptics, Inc. † 1,164 27,959 Synchronoss Technologies, Inc. † 4,534 103,829 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 194,350 592,210 Tangoe, Inc. † 7,889 103,583 Tech Data Corp. † 12,610 571,233 Telefonaktiebolaget LM Ericsson Class B (Sweden) 37,172 339,043 Tencent Holdings, Ltd. (China) 23,000 779,288 Teradyne, Inc. † 62,311 886,062 TIBCO Software, Inc. † 16,051 485,222 Travelzoo, Inc. † 6,249 147,289 Tripod Technology Corp. (Taiwan) 125,180 307,191 Tyler Technologies, Inc. † 4,315 189,946 Ultimate Software Group, Inc. † 3,061 312,528 Ultra Clean Holdings, Inc. † 27,621 157,716 Unisys Corp. † 4,112 85,612 VASCO Data Security International, Inc. † 47,525 445,785 Vishay Intertechnology, Inc. † 54,190 532,688 Western Digital Corp. † 34,748 1,345,790 Wistron NeWeb Corp. (Taiwan) 190,200 352,091 Yandex NV Class A (Russia) † 16,400 395,404 Transportation (0.7%) Central Japan Railway Co. (Japan) 21,300 1,868,408 ComfortDelgro Corp., Ltd. (Singapore) 354,000 493,947 Delta Air Lines, Inc. † 188,077 1,722,785 Deutsche Lufthansa AG (Germany) 12,357 167,846 Deutsche Post AG (Germany) 14,026 274,216 Globaltrans Investment PLC 144A GDR (Russia) 17,809 370,071 Hankyu Hanshin Holdings, Inc. (Japan) 144,000 777,204 Dynamic Asset Allocation Growth Fund 43 COMMON STOCKS (55.7%)* cont. Shares Value Transportation cont. International Consolidated Airlines Group SA (Spain) † 147,664 $355,911 Japan Airlines Co., Ltd. (Japan) † 1,500 70,156 Neptune Orient Lines, Ltd. (Singapore) † 600,000 550,053 Swift Transportation Co. † 38,253 329,741 Turk Hava Yollari (Turkey) † 217,881 456,466 United Continental Holdings, Inc. † 55,844 1,088,958 United Parcel Service, Inc. Class B 19,348 1,384,736 US Airways Group, Inc. † 13,271 138,815 Wabtec Corp. 12,321 989,253 Utilities and power (1.5%) Aboitiz Power Corp. (Philippines) 575,000 462,373 AES Corp. (The) † 147,770 1,621,037 Ameren Corp. 56,789 1,855,297 CenterPoint Energy, Inc. 97,600 2,078,880 Centrica PLC (United Kingdom) 114,883 608,921 China Resources Gas Group, Ltd. (China) 202,000 412,483 Chubu Electric Power, Inc. (Japan) 15,100 196,728 CMS Energy Corp. 62,373 1,468,884 DTE Energy Co. 38,213 2,290,487 Electric Power Development Co. (Japan) 10,000 262,046 Enel SpA (Italy) 192,275 681,628 Energias de Portugal (EDP) SA (Portugal) 56,450 155,696 Entergy Corp. 37,924 2,628,133 GDF Suez (France) 34,618 775,801 National Grid PLC (United Kingdom) 116,631 1,287,497 Origin Energy, Ltd. (Australia) 28,116 329,983 PG&E Corp. 79,890 3,408,906 Power Grid Corp. of India, Ltd. (India) 162,347 370,421 Red Electrica Corporacion SA (Spain) 18,699 888,108 TECO Energy, Inc. 57,367 1,017,691 Toho Gas Co., Ltd. (Japan) 83,000 551,033 Tokyo Gas Co., Ltd. (Japan) 102,000 561,916 Westar Energy, Inc. 31,488 933,934 Total common stocks (cost $776,159,124) CORPORATE BONDS AND NOTES (12.5%)* Principal amount Value Basic materials (1.0%) Agrium, Inc. sr. unsec. notes 3.15s, 2022 (Canada) $20,000 $20,095 Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 355,000 378,093 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 65,000 83,981 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 40,000 44,154 ArcelorMittal sr. unsec. unsub. 10.1s, 2019 (France) 275,000 317,554 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 90,000 92,025 44 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Basic materials cont. Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 $440,000 $427,900 Cabot Corp. sr. unsec. unsub. notes 2.55s, 2018 365,000 374,236 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 125,000 136,875 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 300,000 336,000 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 200,000 206,500 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 210,000 263,550 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 245,000 297,981 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 275,000 297,000 Domtar Corp. company guaranty sr. unsec. unsub. notes 6 1/4s, 2042 (Canada) 160,000 163,355 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 135,000 181,030 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 265,000 294,784 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 745,000 807,188 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 535,000 563,571 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 170,000 177,550 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 355,000 342,575 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2016 (Australia) 160,000 155,600 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 165,000 160,050 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 340,000 319,600 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 140,000 128,450 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 215,000 220,913 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 6 5/8s, 2020 85,000 86,488 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.935s, 2014 90,000 85,725 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 140,000 160,300 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 265,000 299,450 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 330,000 323,400 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 170,000 172,125 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 160,000 191,213 International Paper Co. sr. unsec. notes 7.95s, 2018 $725,000 933,121 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 285,000 319,913 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 115,000 128,081 Dynamic Asset Allocation Growth Fund 45 CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Basic materials cont. Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 $135,000 $190,817 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 (Netherlands) 530,000 604,200 LyondellBasell Industries NV sr. unsec. unsub notes 5s, 2019 (Netherlands) 880,000 935,000 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 (Netherlands) 285,000 324,188 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 100,000 92,353 Momentive Performance Materials, Inc. notes 9s, 2021 $60,000 43,500 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 135,000 143,100 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 225,000 249,188 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 270,000 271,350 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 95,000 95,000 PH Glatfelter Co. 144A sr. notes 5 3/8s, 2020 35,000 35,700 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 3 1/2s, 2020 (Australia) 10,000 10,550 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 210,000 227,487 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 210,000 221,511 Rockwood Specialties Group, Inc. company guaranty sr. unsec. notes 4 5/8s, 2020 50,000 50,688 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 275,000 368,736 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 180,000 196,200 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 175,000 179,375 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 195,000 197,184 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 55,000 55,963 Steel Dynamics, Inc. sr. unsec. notes company guaranty 7 5/8s, 2020 20,000 21,700 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 40,000 41,300 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 50,000 52,000 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 285,000 307,800 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 250,000 270,000 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 260,000 262,600 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 60,000 28,800 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A company guaranty sr. notes 11 3/4s, 2019 20,000 15,400 Capital goods (0.6%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 40,000 40,800 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 301,000 322,446 46 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Capital goods cont. American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 $420,000 $460,950 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 315,000 429,726 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $75,000 83,250 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 175,000 181,125 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 45,000 47,138 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 145,000 159,138 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 285,000 324,900 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 100,000 103,750 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 105,000 124,989 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 125,000 143,125 Bombardier, Inc. 144A sr. unsec. notes 5 3/4s, 2022 (Canada) 55,000 56,375 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 280,000 305,200 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 140,000 150,150 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 65,000 91,089 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 $235,000 241,207 Exide Technologies sr. notes 8 5/8s, 2018 170,000 147,263 John Deere Capital Corp. notes Ser. MTN, 5 1/4s, 2012 115,000 115,016 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 380,000 410,400 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 805,000 1,029,037 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 60,000 63,000 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 400,000 372,000 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 270,000 290,925 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 65,000 76,945 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 207,544 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 7/8s, 2019 100,000 107,750 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 3/4s, 2016 150,000 156,375 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 1/8s, 2019 195,000 205,725 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 200,000 212,000 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 105,000 107,100 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 130,000 130,000 Ryerson Holding Corp. sr. disc. notes zero %, 2015 190,000 134,425 Ryerson, Inc. company guaranty sr. notes 12s, 2015 501,000 517,283 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 195,000 215,736 Dynamic Asset Allocation Growth Fund 47 CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Capital goods cont. Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 $110,000 $119,625 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 210,000 229,950 Terex Corp. sr. unsec. sub. notes 8s, 2017 265,000 274,275 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 400,000 426,000 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 188,000 209,385 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 285,000 314,925 United Technologies Corp. sr. unsec. unsub notes 4 1/2s, 2042 280,000 313,820 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 265,000 282,390 Communication services (1.6%) Adelphia Communications Corp. escrow bonds zero %, 2012 200,000 1,520 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 140,000 182,163 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 208,046 American Tower Corp. sr. unsec. notes 7s, 2017 R 210,000 249,920 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 50,000 67,775 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 125,000 164,090 AT&T, Inc. sr. unsec. unsub. notes 3s, 2022 175,000 185,009 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 310,000 416,285 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 165,000 177,788 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 525,000 610,313 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 80,000 89,200 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 150,000 166,125 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 150,000 162,375 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 185,000 198,413 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 95,000 95,238 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 150,000 166,875 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 165,000 180,263 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 235,000 255,269 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 495,000 528,413 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 190,000 193,325 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 95,000 101,413 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 360,000 356,400 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 368,000 500,980 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 150,000 182,163 48 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Communication services cont. Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 $285,000 $277,875 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 535,000 563,088 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 100,000 108,500 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 145,000 159,863 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 195,000 293,301 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 170,000 184,875 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 225,000 243,000 DISH DBS Corp. company guaranty 6 5/8s, 2014 45,000 48,825 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 445,000 517,313 DISH DBS Corp. company guaranty sr. unsec. notes 7 3/4s, 2015 10,000 11,250 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 235,000 256,150 Equinix, Inc. sr. unsec. notes 7s, 2021 165,000 184,800 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 132,000 146,009 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 80,000 92,600 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 330,000 372,900 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 190,000 215,650 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 290,000 310,300 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 320,000 354,400 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 130,000 140,400 Intelsat Investments SA company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 151,000 157,606 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 210,000 227,325 Intelsat Jackson Holdings SA 144A company guaranty sr. unsec. notes 7 1/4s, 2020 (Bermuda) 130,000 139,750 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 105,000 104,475 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 684,843 725,934 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,280,000 1,353,600 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 90,000 120,374 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 185,000 205,350 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 185,000 199,800 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 45,000 47,813 Level 3 Financing, Inc. 144A company guaranty sr. unsec unsub. notes 7s, 2020 210,000 212,100 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 205,000 226,525 Dynamic Asset Allocation Growth Fund 49 CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Communication services cont. Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 $125,000 $134,063 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 420,000 455,700 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 8,000 8,030 Nextel Communications, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2014 545,000 546,363 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 440,000 433,400 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 55,000 46,200 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 250,000 200,000 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 260,000 282,100 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 230,000 263,350 Qwest Corp. notes 6 3/4s, 2021 777,000 927,181 Qwest Corp. sr. notes FRN 3.639s, 2013 1,475,000 1,482,950 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 85,000 104,103 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 225,000 347,625 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 13,000 14,528 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 70,000 73,500 SBA Tower Trust 144A notes 2.933s, 2017 610,000 626,746 Sprint Capital Corp. company guaranty 6 7/8s, 2028 1,095,000 1,007,400 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 250,000 278,125 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 310,000 319,300 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 205,000 232,163 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 145,000 150,800 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 485,000 580,788 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 340,000 374,326 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 105,000 136,846 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2042 590,000 588,393 TW Telecom Holdings, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 65,000 66,219 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 150,000 164,931 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 270,000 377,023 Videotron Ltee company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 260,000 271,700 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 123,000 136,223 50 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Communication services cont. Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $360,000 $342,000 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 400,000 377,000 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 85,000 91,800 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 385,000 430,238 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 160,000 172,400 Consumer cyclicals (2.2%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 38,675 ADT Corp./The 144A company guaranty sr. unsec notes 4 7/8s, 2042 258,000 278,516 ADT Corp./The 144A company guaranty sr. unsec notes 3 1/2s, 2022 362,000 372,982 Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 205,000 237,131 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 245,000 166,600 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 315,000 257,513 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 215,000 178,450 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 365,000 411,081 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 299,000 310,960 American Media, Inc. 144A notes 13 1/2s, 2018 11,246 10,403 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 ‡‡ 105,000 107,626 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 105,000 110,250 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 90,000 101,138 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 70,000 74,813 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 205,000 206,025 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 35,000 35,350 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 95,000 95,475 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 105,000 109,725 Beazer Homes USA, Inc. 144A company guaranty sr. notes 6 5/8s, 2018 120,000 128,250 Bon-Ton Department Stores, Inc. (The) 144A company guaranty sr. notes 10 5/8s, 2017 390,000 351,975 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 240,000 262,200 Building Materials Corp. 144A sr. notes 7s, 2020 95,000 103,075 Dynamic Asset Allocation Growth Fund 51 CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Consumer cyclicals cont. Building Materials Corp. 144A sr. notes 6 7/8s, 2018 $110,000 $117,975 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 95,000 104,025 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 205,000 226,781 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 1,075,000 1,155,625 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 120,000 129,000 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 100,000 136,019 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 210,000 238,488 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 175,000 176,313 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 45,000 51,131 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 225,000 213,188 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 95,000 103,550 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 160,000 172,800 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 375,000 399,375 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 80,000 88,800 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 125,000 139,063 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 ‡‡ 413,162 441,050 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 275,000 244,750 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 120,000 108,000 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec notes 7 5/8s, 2020 345,000 337,238 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 380,000 409,450 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 215,000 223,063 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 330,000 320,925 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 145,000 168,849 DR Horton, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 95,000 94,406 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 245,000 267,050 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 395,000 435,676 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 352,000 403,920 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 370,000 396,825 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 265,000 300,113 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 210,000 252,000 52 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Consumer cyclicals cont. Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 $255,000 $320,191 Ford Motor Credit Co., LLC sr. unsec. notes 4 1/4s, 2022 570,000 584,113 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 480,000 543,815 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 300,000 325,125 Gray Television, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2020 160,000 159,200 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 325,000 341,053 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 $190,000 206,150 HD Supply, Inc. 144A company guaranty sr. notes 8 1/8s, 2019 235,000 256,150 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 170,000 196,685 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes 4 3/4s, 2023 R 65,000 67,600 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 R 89,000 91,448 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 520,000 582,400 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 205,000 220,375 Isle of Capri Casinos, Inc. 144A company guaranty sr. sub. notes 8 7/8s, 2020 160,000 168,800 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 68,946 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 $355,000 403,813 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 35,000 41,721 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 65,000 65,325 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 140,000 142,800 KB Home company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 25,000 26,625 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 65,000 71,825 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 145,000 154,425 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 787,000 822,415 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 250,000 250,000 Lennar Corp. 144A company guaranty sr. notes 4 3/4s, 2017 70,000 72,275 Liberty Interactive, LLC debs. 8 1/4s, 2030 195,000 205,725 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 230,000 261,625 Limited Brands, Inc. sr. notes 5 5/8s, 2022 105,000 112,744 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 420,000 454,125 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 245,000 286,068 Dynamic Asset Allocation Growth Fund 53 CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Consumer cyclicals cont. Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 $220,000 $239,841 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 70,000 75,299 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 695,000 711,435 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 285,000 25,650 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 275,000 290,125 MGM Resorts International company guaranty sr. notes 9s, 2020 25,000 27,906 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 95,000 99,275 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 125,000 133,750 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 135,000 140,738 MGM Resorts International sr. notes 10 3/8s, 2014 30,000 33,750 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 145,000 158,050 MGM Resorts International 144A company guaranty sr. unsec. notes 6 3/4s, 2020 150,000 150,000 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 180,000 188,568 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 666,616 701,613 Navistar International Corp. sr. notes 8 1/4s, 2021 527,000 500,650 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 205,000 209,100 News America Holdings, Inc. debs. 7 3/4s, 2045 210,000 281,432 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 (Netherlands) 75,000 84,563 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 (Netherlands) 110,000 109,175 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 255,000 281,775 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 100,000 106,500 Owens Corning company guaranty sr. unsec. notes 9s, 2019 670,000 842,525 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 140,000 156,800 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 195,000 199,875 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 145,000 159,500 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 45,000 49,163 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 285,000 327,750 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 195,000 202,800 QVC Inc. 144A sr. notes 7 3/8s, 2020 160,000 177,880 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 85,000 88,400 Realogy Corp. company guaranty sr. unsec. sub. notes 12 3/8s, 2015 130,000 133,900 54 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Consumer cyclicals cont. Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 $380,000 $407,550 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 55,000 59,675 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 80,000 84,000 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 55,000 60,638 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 295,000 329,663 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 195,000 208,163 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 295,000 342,200 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 315,000 312,638 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 90,000 89,325 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 330,000 334,950 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 220,000 227,150 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) 485,000 539,563 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 210,000 226,275 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 110,000 120,175 Sears Holdings Corp. company guaranty 6 5/8s, 2018 120,000 111,900 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 90,000 90,225 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 55,000 54,588 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 155,000 174,763 Spectrum Brands Holdings, Inc. 144A company guaranty sr. notes 9 1/2s, 2018 105,000 118,388 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 200,000 206,500 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 45,000 48,263 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 65,000 69,225 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 340,000 362,100 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 180,000 206,598 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 30,000 32,015 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 450,000 484,381 Toys R Us — Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 65,000 66,138 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 535,000 583,150 Toys R Us, Inc. 144A sr. unsec. notes 10 3/8s, 2017 65,000 66,219 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 50,000 18,875 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 80,000 64,000 Travelport, LLC 144A sr. notes 6.362s, 2016 ‡‡ 46,000 34,960 Dynamic Asset Allocation Growth Fund 55 CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Consumer cyclicals cont. Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 $124,000 $88,660 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 165,000 223,296 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $100,000 114,250 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 330,000 351,450 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 240,000 243,600 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 540,000 773,628 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 80,000 83,942 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 30,000 34,486 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 55,000 61,188 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 300,000 331,500 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (no set date to PIK expiration) ‡‡ 185,000 191,475 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 484,000 522,720 Consumer staples (1.0%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 51,000 73,047 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 7,000 9,939 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 255,000 253,109 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 315,000 391,126 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 80,000 91,400 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 70,000 77,700 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 65,000 70,769 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 104,000 106,991 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 13,000 16,471 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 122,000 130,251 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 180,000 208,800 Carrols Restaurant Group, Inc. 144A company guaranty sr. notes 11 1/4s, 2018 70,000 76,300 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 ‡‡ 165,026 179,878 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 180,000 165,600 Claire’s Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 256,907 233,143 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 375,000 388,125 56 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Consumer staples cont. Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 $350,000 $400,750 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 110,000 125,125 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 5/8s, 2023 50,000 50,750 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 550,000 588,500 CVS Caremark Corp. sr. unsec. unsub. notes 6.6s, 2019 80,000 102,236 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 398,429 403,673 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 205,000 251,750 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 295,000 333,350 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 75,000 85,500 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 290,000 313,200 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 100,000 102,500 Delhaize Group company guaranty sr. unsec notes 5.7s, 2040 (Belgium) 480,000 427,065 Delhaize Group company guaranty sr. unsec notes 4 1/8s, 2019 (Belgium) 125,000 120,751 Delhaize Group company guaranty sr. unsec. unsub. bonds 5 7/8s, 2014 (Belgium) 135,000 141,835 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2017 (United Kingdom) 280,000 341,817 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 285,000 321,338 Dole Food Co. sr. notes 13 7/8s, 2014 107,000 120,375 Dole Food Co. 144A sr. notes 8s, 2016 170,000 177,863 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 240,000 268,800 General Mills, Inc. sr. unsec. notes 5.65s, 2019 75,000 91,302 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 216,000 224,213 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 100,000 108,000 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 250,000 346,353 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $310,000 347,975 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 85,000 84,788 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 55,000 51,150 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2040 180,000 245,358 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2042 40,000 44,623 Kraft Foods, Inc. sr. unsec. notes 6 1/2s, 2017 20,000 24,590 Dynamic Asset Allocation Growth Fund 57 CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Consumer staples cont. Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 $74,000 $89,553 Landry’s Acquisition Co. 144A sr. unsec. notes 9 3/8s, 2020 145,000 152,250 Libbey Glass, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 135,000 145,125 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 56,000 79,479 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 174,000 234,152 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 125,000 139,375 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 290,000 323,996 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 185,000 250,809 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 90,000 95,625 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 315,000 346,500 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 520,000 549,900 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 245,000 251,738 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 709,000 729,384 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 210,000 215,250 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 80,000 90,800 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 250,000 290,934 Service Corporation International sr. notes 7s, 2019 115,000 127,075 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 625,000 698,438 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 185,000 191,938 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 200,000 215,000 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.85s, 2016 355,000 407,363 UR Financing Escrow Corp. 144A company guaranty notes 5 3/4s, 2018 70,000 73,938 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 105,000 114,975 UR Merger Sub Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 365,000 411,538 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 85,000 89,250 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 155,000 159,650 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 65,000 69,875 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 110,000 123,484 Energy (1.6%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 100,000 104,750 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 80,000 84,600 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 80,000 66,400 58 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Energy cont. Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 $165,000 $139,425 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec. notes 7s, 2022 185,000 198,875 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 610,000 816,760 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 130,000 151,134 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 170,000 182,741 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 40,000 33,600 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 220,000 184,800 Atlas Pipeline Partners LP / Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 75,000 76,313 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 (In default) † 120,000 22,800 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 125,000 133,750 Aurora USA Oil & Gas Inc. 144A sr. notes 9 7/8s, 2017 195,000 208,650 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 430,000 461,312 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 300,000 356,554 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 455,000 487,988 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 65,000 66,463 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 455,000 472,591 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 200,000 226,000 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 230,000 248,400 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 95,000 99,038 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 50,000 65,662 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 $50,000 50,125 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 255,000 244,800 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 275,000 302,500 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 65,000 67,925 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 110,000 114,675 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 105,000 90,300 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 530,000 555,175 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 310,000 323,950 Dynamic Asset Allocation Growth Fund 59 CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Energy cont. Continental Resources, Inc. company guaranty sr. unsec notes 5s, 2022 $235,000 $244,988 Continental Resources, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2022 195,000 203,775 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 325,000 347,750 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 80,000 79,600 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 339,000 381,375 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 50,000 54,250 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 585,000 544,050 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 145,000 155,513 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 145,000 140,288 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 185,000 179,450 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 265,000 282,225 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 158,000 193,292 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 6.51s, 2022 (Russia) 230,000 270,365 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,118,640 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 420,000 406,350 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 20,000 20,800 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 245,000 258,169 Hiland Partners LP / Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 105,000 109,200 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 60,000 80,553 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 245,000 248,675 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 55,000 55,550 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 375,000 397,500 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 80,000 86,400 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 355,000 402,038 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 100,000 92,000 60 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Energy cont. MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) $205,000 $219,350 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 80,000 85,400 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 275,000 195,250 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 210,000 233,625 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 245,000 284,894 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 200,000 206,000 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 135,000 142,931 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 460,000 508,300 PDC Energy, Inc. company guaranty sr. unsec. notes 12s, 2018 345,000 376,050 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 405,000 458,663 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 25,563 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 190,000 190,000 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 410,000 426,400 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 215,000 244,258 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,920,000 1,735,142 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 385,000 390,775 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 370,000 373,700 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 115,000 126,500 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 95,000 100,225 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 315,000 348,075 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 995,000 1,074,600 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 515,000 530,450 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 60,000 61,800 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 115,000 120,750 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 270,000 288,635 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 125,000 131,875 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 105,000 111,300 SM Energy Co. 144A sr. notes 6 1/2s, 2023 40,000 42,100 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 110,000 136,503 Suburban Propane Partners LP/Suburban Energy Finance Corp. 144A sr. unsec. notes 7 3/8s, 2021 195,000 208,163 Dynamic Asset Allocation Growth Fund 61 CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Energy cont. Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) $55,000 $59,400 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 75,000 77,625 Unit Corp. 144A company guaranty sr. sub. notes 6 5/8s, 2021 135,000 139,388 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 685,000 991,525 Whiting Petroleum Corp. company guaranty 7s, 2014 370,000 394,050 Williams Cos., Inc. (The) notes 7 3/4s, 2031 16,000 20,466 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 43,000 56,379 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 85,000 91,375 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 320,000 345,600 Financials (2.2%) Abbey National Treasury Service bank guaranty sr. unsec. unsub. notes FRN 2.028s, 2014 (United Kingdom) 135,000 133,986 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 890,000 954,685 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 150,000 141,000 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 495,000 663,002 Aflac, Inc. sr. unsec. notes 6.9s, 2039 220,000 285,077 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 210,000 214,725 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 210,000 227,133 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 160,000 177,200 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 145,000 169,650 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 140,000 160,650 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2017 85,000 88,613 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.618s, 2014 236,000 233,052 Ally Financial, Inc. unsec. sub. notes 8s, 2018 155,000 174,375 American Express Co. sr. unsec. notes 8 1/8s, 2019 420,000 568,191 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 412,000 504,185 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 437,000 507,199 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 209,000 251,305 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, 2049 (France) 425,000 389,938 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 60,000 69,033 Bank of America Corp. sr. unsec. unsub notes 5 7/8s, 2042 285,000 331,280 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 1,005,000 1,162,293 Bank of Montreal sr. unsec. unsub. bonds 2 1/8s, 2013 (Canada) 185,000 187,472 Bank of New York Mellon Corp. (The) sr. unsec. unsub notes 1.969s, 2017 270,000 278,622 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 20,000 20,952 62 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Financials cont. Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 (United Kingdom) $130,000 $120,250 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 588,000 763,888 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 480,000 516,513 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 640,000 700,853 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 110,000 110,082 BNP Paribas SA 144A jr. unsec. sub. notes FRN 5.186s, 2049 (France) 411,000 378,120 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 190,000 218,132 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 455,000 457,275 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 136,000 140,080 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 85,000 92,863 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 265,000 296,800 CIT Group, Inc. sr. unsec. notes 5s, 2022 210,000 218,485 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 170,000 184,025 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 225,000 241,313 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2017 135,000 144,113 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 305,000 346,175 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 210,000 227,325 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 11,000 13,022 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 602,000 689,423 Citigroup, Inc. unsec. sub. notes 6 1/8s, 2036 280,000 304,039 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 140,000 163,450 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 250,000 243,750 Deutsche Bank AG London sr. unsec. notes 2 3/8s, 2013 (United Kingdom) 5,000 5,024 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 180,000 189,450 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 120,000 136,350 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.638s, 2016 260,000 252,617 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 440,000 563,651 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 335,000 414,596 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 122,000 131,066 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub notes 5 1/8s, 2022 100,000 111,810 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 R 195,000 189,406 Health Care REIT, Inc. sr. unsec. notes 4 1/8s, 2019 R 320,000 341,159 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 408,000 473,165 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 85,000 86,700 Dynamic Asset Allocation Growth Fund 63 CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Financials cont. Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 $575,000 $616,688 International Lease Finance Corp. sr. unsec. Ser. MTN, 5 5/8s, 2013 625,000 644,531 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 65,000 70,038 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 245,000 252,963 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 395,000 408,825 iStar Financial, Inc. sr. unsec. unsub. notes 9s, 2017 R 185,000 198,413 JPMorgan Chase & Co. sr. notes 6s, 2018 724,000 863,199 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 700,000 759,500 Macquarie Bank Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 90,000 91,316 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 906,000 1,085,491 MetLife, Inc. sr. unsec. 6 3/4s, 2016 155,000 185,522 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 1,175,000 1,278,757 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 115,000 125,350 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 140,000 150,500 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 120,000 134,100 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 60,000 65,550 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 155,000 165,850 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 100,000 106,000 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 55,000 54,725 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 125,000 124,063 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 215,000 246,713 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 160,000 171,400 Primerica, Inc. sr. unsec. unsub notes 4 3/4s, 2022 234,000 250,489 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 190,000 205,200 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 160,000 172,000 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 140,000 144,200 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 555,000 576,602 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 140,000 169,400 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 170,000 175,954 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 (In default) † 295,000 295,738 64 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Financials cont. Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 3.95s, 2015 (United Kingdom) $320,000 $339,265 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 120,000 126,972 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 63,000 66,000 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 500,000 492,500 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Luxembourg) 220,000 241,722 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 320,000 336,000 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 100,000 114,564 SLM Corp. sr. notes Ser. MTN, 8s, 2020 225,000 259,875 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 140,000 163,970 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 2,000,000 2,350,180 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 195,000 206,073 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 531,450 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,976,000 2,126,769 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 95,000 113,866 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 45,000 47,670 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 220,000 251,030 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 290,000 300,150 Health care (0.7%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 129,000 151,977 Amgen, Inc. sr. unsec. notes 3.45s, 2020 345,000 364,079 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 270,000 369,405 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 215,000 227,900 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 275,000 284,969 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 295,000 314,544 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 250,000 360,579 CDRT Holding Corp. 144A sr. notes 9 1/4s, 2017 ‡‡ $255,000 246,075 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 195,000 202,313 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 275,000 301,813 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 135,000 143,775 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 235,000 261,006 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 105,000 145,564 Dynamic Asset Allocation Growth Fund 65 CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Health care cont. ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $545,000 $591,325 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 220,000 233,200 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 155,000 167,013 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 205,000 218,325 Grifols, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 270,000 298,350 HCA, Inc. sr. notes 6 1/2s, 2020 795,000 882,450 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 70,000 79,100 HCA, Inc. sr. unsec. notes 6 1/4s, 2013 50,000 50,688 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 400,000 418,000 Hologic, Inc. 144A company guaranty sr. unsec. notes 6 1/4s, 2020 60,000 63,600 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 300,000 286,500 Jaguar Holding Co.II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 255,000 286,238 Kinetic Concepts/KCI USA 144A company guaranty notes 10 1/2s, 2018 450,000 475,875 Kinetic Concepts/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 245,000 230,300 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 210,000 232,050 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 155,000 171,275 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 45,000 58,872 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 65,000 65,325 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 80,000 82,400 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 87,885 88,324 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 200,000 215,000 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 67,000 77,385 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 300,000 330,000 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 155,000 175,150 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 135,000 143,459 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 310,000 359,746 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 55,000 59,357 USPI Finance Corp. 144A sr. unsec. notes 9s, 2020 170,000 184,450 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 45,000 47,363 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 105,000 110,513 66 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Health care cont. Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 $45,000 $47,925 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 10,000 7,000 VPI Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 (Canada) 40,000 40,800 Watson Pharmaceuticals, Inc. sr. unsec. notes 4 5/8s, 2042 95,000 97,527 Watson Pharmaceuticals, Inc. sr. unsec. notes 3 1/4s, 2022 80,000 80,977 Watson Pharmaceuticals, Inc. sr. unsec. notes 1 7/8s, 2017 20,000 20,216 WellPoint, Inc. notes 7s, 2019 95,000 118,637 Technology (0.7%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 315,000 319,725 Advanced Micro Devices, Inc. 144A sr. unsec. notes 7 1/2s, 2022 35,000 33,775 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 195,000 127,725 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 155,000 137,563 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 300,000 279,000 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 410,000 407,950 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 175,000 172,375 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 395,000 433,078 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 215,000 254,446 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 235,000 247,925 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 140,000 156,450 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 95,000 104,025 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 290,000 300,513 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 933,166 955,329 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 555,000 553,613 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 200,000 206,250 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 136,000 147,220 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 88,000 96,800 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 315,000 342,563 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 95,000 101,277 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 135,000 153,821 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 155,000 202,916 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 120,000 141,141 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 390,000 379,626 Infor (US), Inc. 144A sr. notes 11 1/2s, 2018 110,000 125,400 Infor (US), Inc. 144A sr. notes 9 3/8s, 2019 130,000 144,300 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 105,000 118,125 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 470,000 499,375 Dynamic Asset Allocation Growth Fund 67 CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Technology cont. Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 $167,000 $125,250 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 1,925,000 1,974,259 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 60,000 79,402 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 250,000 292,513 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 10s, 2013 (Netherlands) 34,000 36,295 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 355,000 408,250 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 155,000 160,022 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 195,000 215,475 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 215,000 233,275 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 275,000 295,625 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 154,000 192,581 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 60,000 68,389 Transportation (0.2%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 340,000 357,000 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 290,000 318,275 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 105,000 126,610 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 95,000 118,673 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 560,000 608,593 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 184,790 211,123 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 45,000 44,875 Ryder System, Inc. sr. unsec. unsub. notes 2 1/2s, 2018 295,000 299,052 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 360,000 389,700 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 165,000 110,550 Utilities and power (0.7%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 180,000 183,671 AES Corp. (The) sr. unsec. unsub notes 7 3/8s, 2021 325,000 370,500 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 725,000 837,375 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 35,000 38,122 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 20,000 26,772 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 235,000 258,500 Calpine Corp. 144A sr. notes 7 1/4s, 2017 570,000 608,475 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 30,000 35,134 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 130,000 142,935 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 345,000 378,638 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 265,000 274,444 68 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Utilities and power cont. Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) † $410,000 $231,650 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 70,000 36,400 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 30,000 16,500 Edison Mission Energy sr. unsec. notes 7.2s, 2019 395,000 203,425 Edison Mission Energy sr. unsec. notes 7s, 2017 10,000 5,175 El Paso Corp. sr. unsec. notes 7s, 2017 670,000 768,829 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 225,000 262,039 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 115,000 152,639 Electricite de France SA (EDF) 144A notes 6 1/2s, 2019 (France) 165,000 201,842 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 100,000 110,250 Energy Future Intermediate Holding Co., LLC sr. notes 9 3/4s, 2019 256,000 273,920 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 154,000 173,250 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 300,000 340,500 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 85,000 98,354 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 75,000 83,508 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 230,000 236,770 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. notes 6 7/8s, 2019 90,000 96,300 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. unsec. notes 9 3/8s, 2020 395,000 430,550 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2022 60,000 61,200 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 400,000 444,000 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 73,775 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 105,000 116,813 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 195,000 244,912 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 7,000 8,956 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 235,000 313,242 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 115,000 150,197 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 95,000 108,300 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 75,000 92,107 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 735,000 799,313 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 160,000 184,889 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 112,000 147,201 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 425,000 450,099 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 144,000 163,761 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 75,000 98,387 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 240,000 256,800 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 156,163 Dynamic Asset Allocation Growth Fund 69 CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Utilities and power cont. Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 $10,000 $11,307 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 185,000 68,450 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 ‡‡ 506,166 118,949 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 130,000 101,725 Toledo Edison Co. (The) 1st mortgage bonds 7 1/4s, 2020 120,000 157,312 Union Electric Co. sr. notes 6.4s, 2017 140,000 172,002 Total corporate bonds and notes (cost $184,057,758) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (4.2%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.5%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, October 1, 2042 $7,000,000 $7,498,750 U.S. Government Agency Mortgage Obligations (3.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3s, TBA, October 1, 2042 1,000,000 1,054,219 Federal National Mortgage Association Pass-Through Certificates 6s, October 1, 2016 403,668 430,332 5s, TBA, October 1, 2042 23,000,000 25,091,563 4 1/2s, with due dates from February 1, 2039 to April 1, 2039 346,408 374,270 4s, TBA, October 1, 2042 17,000,000 18,318,828 3 1/2s, TBA, October 1, 2027 11,000,000 11,704,688 3s, TBA, November 1, 2042 1,000,000 1,052,891 3s, TBA, October 1, 2042 1,000,000 1,055,547 Total U.S. government and agency mortgage obligations (cost $66,171,272) MORTGAGE-BACKED SECURITIES (2.6%)* Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 06-2, 5.37s, 2036 $2,997,000 $2,320,817 American Home Mortgage Assets Ser. 07-5, Class XP, IO, PO, 2.781s, 2047 2,753,945 330,473 American Home Mortgage Investment Trust Ser. 07-1, Class GIOP, IO, 2.078s, 2047 948,581 132,801 Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 218,935 228,234 Ser. 07-1, Class XW, IO, 0.481s, 2049 1,506,705 14,282 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 1.038s, 2042 2,050,491 22,287 Ser. 04-5, Class XC, IO, 0.877s, 2041 2,474,102 32,270 Ser. 02-PB2, Class XC, IO, 0.679s, 2035 1,106,238 277 Ser. 07-5, Class XW, IO, 0.555s, 2051 6,255,272 81,519 Ser. 05-1, Class XW, IO, 0.073s, 2042 12,420,131 4,297 70 Dynamic Asset Allocation Growth Fund MORTGAGE-BACKED SECURITIES (2.6%)* cont. Principal amount Value Banc of America Funding Corp. FRB Ser. 06-A, Class 3A1, 2.942s, 2036 $499,753 $334,835 Barclays Capital, LLC Trust FRB Ser. 07-AA1, Class 2A1, 0.397s, 2037 1,064,650 723,962 Barclays Capital, LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.769s, 2046 5,943,456 252,597 Ser. 09-RR7, Class 2A7, IO, 1.589s, 2047 13,654,343 568,021 Ser. 09-RR7, Class 2A1, IO, 0 3/4s, 2047 13,012,879 331,828 Ser. 09-RR7, Class 1A1, IO, 0 3/4s, 2046 13,004,852 331,624 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 05-10, Class A3, 2.648s, 2035 543,096 502,363 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 6.163s, 2042 568,000 562,933 Ser. 04-PR3I, Class X1, IO, 1.155s, 2041 321,095 4,078 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 04-PWR5, Class E, 5.222s, 2042 406,000 410,523 Ser. 06-PW14, Class X1, IO, 0.215s, 2038 7,102,630 124,296 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 2,281,793 59,783 Ser. 07-AR5, Class 1X2, IO, 0 1/2s, 2047 1,427,575 30,407 Ser. 06-AR5, Class 1X, IO, 0 1/2s, 2046 3,022,849 57,434 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 1,614,280 22,761 CFCRE Commercial Mortgage Trust 144A Ser. 11-C1, Class XA, IO, 1.664s, 2044 4,809,696 288,582 Chase Mortgage Finance Corp. FRB Ser. 05-A2, Class 1A5, 2.782s, 2036 463,386 388,086 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 340,000 358,493 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.157s, 2049 38,623,874 538,803 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR3, Class 1A2A, 5.584s, 2036 557,727 507,532 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.568s, 2049 2,723,207 36,273 Ser. 07-CD4, Class XC, IO, 0.192s, 2049 9,108,237 83,796 Commercial Mortgage Pass-Through Certificates Ser. 05-C6, Class AJ, 5.209s, 2044 645,000 656,623 Commercial Mortgage Pass-Through Certificates 144A Ser. 05-LP5, Class XC, IO, 0.471s, 2043 15,280,969 136,291 Ser. 06-C8, Class XS, IO, 0.213s, 2046 49,735,715 592,454 Countrywide Home Loans Ser. 06-9, Class A2, 6s, 2036 600,888 519,768 Ser. 06-6, Class 06-6, 6s, 2036 757,750 676,103 Ser. 07-3, Class A30, 5 3/4s, 2037 540,224 469,804 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.955s, 2039 628,532 630,255 Ser. 06-C5, Class AX, IO, 0.21s, 2039 5,775,508 79,124 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.238s, 2049 15,831,374 58,750 Ser. 07-C1, Class AX, IO, 0.205s, 2040 38,085,490 236,130 Dynamic Asset Allocation Growth Fund 71 MORTGAGE-BACKED SECURITIES (2.6%)* cont. Principal amount Value CS First Boston Mortgage Securities Corp. Ser. 05-C5, Class AJ, 5.1s, 2038 $270,000 $283,946 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 F 359,809 389,484 FRB Ser. 03-CK2, Class G, 5.744s, 2036 909,000 911,025 Ser. 03-C3, Class AX, IO, 1.904s, 2038 4,043,005 16,952 Ser. 02-CP3, Class AX, IO, 1.333s, 2035 577,264 1,764 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.717s, 2032 138,657 225,731 IFB Ser. 3072, Class SM, 22.987s, 2035 187,985 300,032 IFB Ser. 3072, Class SB, 22.841s, 2035 168,175 267,373 IFB Ser. 3249, Class PS, 21.547s, 2036 146,517 224,743 IFB Ser. 3065, Class DC, 19.198s, 2035 107,574 167,554 IFB Ser. 2990, Class LB, 16.381s, 2034 177,132 248,550 IFB Ser. 3727, Class PS, IO, 6.479s, 2038 1,845,817 165,255 IFB Ser. 3708, Class SQ, IO, 6.329s, 2040 1,258,374 167,313 IFB Ser. 3934, Class SA, IO, 6.179s, 2041 3,900,884 617,549 Ser. 3747, Class HI, IO, 4 1/2s, 2037 229,919 18,310 Ser. T-56, Class A, IO, 0.524s, 2043 133,109 2,324 Ser. T-56, Class 3, IO, 0.482s, 2043 108,266 1,421 Ser. T-56, Class 1, IO, 0.299s, 2043 141,446 1,061 Ser. T-56, Class 2, IO, 0.131s, 2043 129,875 406 Ser. 1208, Class F, PO, zero %, 2022 2,657 2,481 FRB Ser. 3326, Class WF, zero %, 2035 14,765 13,289 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.601s, 2036 85,812 157,831 IFB Ser. 06-8, Class HP, 23.773s, 2036 88,843 150,696 IFB Ser. 07-53, Class SP, 23.406s, 2037 163,440 265,127 IFB Ser. 05-75, Class GS, 19.601s, 2035 175,791 259,834 IFB Ser. 404, Class S13, IO, 6.184s, 2040 1,409,863 208,103 Ser. 03-W10, Class 1, IO, 1.408s, 2043 202,631 9,229 Ser. 01-50, Class B1, IO, 0.406s, 2041 1,408,053 8,800 Ser. 02-W8, Class 1, IO, 0.334s, 2042 743,445 7,783 Ser. 01-79, Class BI, IO, 0.311s, 2045 504,612 4,691 Ser. 03-34, Class P1, PO, zero %, 2043 24,158 21,551 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.068s, 2020 216,271 4,596 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.275s, 2045 98,321,288 402,840 Ser. 07-C1, Class XC, IO, 0.145s, 2049 36,475,282 275,498 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 415,000 413,104 Ser. 97-C1, Class X, IO, 1.345s, 2029 193,863 7,824 Ser. 05-C1, Class X1, IO, 0.763s, 2043 2,432,051 32,706 Government National Mortgage Association IFB Ser. 10-120, Class SB, IO, 5.982s, 2035 169,677 11,548 IFB Ser. 10-20, Class SC, IO, 5.932s, 2040 69,924 10,628 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 85,914 12,879 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 2,089,265 235,439 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 1,609,762 169,025 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 3,137,426 202,270 Ser. 99-31, Class MP, PO, zero %, 2029 4,956 4,691 72 Dynamic Asset Allocation Growth Fund MORTGAGE-BACKED SECURITIES (2.6%)* cont. Principal amount Value Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 $1,616,741 $61,113 Greenwich Capital Commercial Funding Corp. 144A Ser. 05-GG3, Class XC, IO, 1.043s, 2042 5,417,766 89,897 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 98,653 98,653 GS Mortgage Securities Corp. II 144A Ser. 06-GG6, Class XC, IO, 0.148s, 2038 2,558,078 4,658 Harborview Mortgage Loan Trust FRB Ser. 05-8, Class 1A2A, 0.549s, 2035 582,623 387,444 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.397s, 2037 2,164,628 1,374,539 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 04-CB9, Class B, 5.852s, 2041 207,000 211,324 FRB Ser. 05-CB12, Class AJ, 4.987s, 2037 846,000 862,962 Ser. 04-C3, Class B, 4.961s, 2042 331,000 327,525 Ser. 06-LDP8, Class X, IO, 0.73s, 2045 2,604,407 44,410 Ser. 06-CB17, Class X, IO, 0.688s, 2043 12,748,902 226,497 Ser. 07-LDPX, Class X, IO, 0.49s, 2049 14,056,168 163,473 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 05-CB12, Class X1, IO, 0.486s, 2037 2,763,827 24,360 JPMorgan Mortgage Trust FRB Ser. 06-A2, Class 1A3, 2.889s, 2036 997,459 797,343 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.719s, 2040 879,984 844,784 LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 410,019 410,019 Ser. 07-C2, Class XW, IO, 0.693s, 2040 1,175,889 22,519 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.841s, 2038 1,525,934 33,546 Ser. 05-C5, Class XCL, IO, 0.645s, 2040 9,878,894 141,179 Ser. 05-C2, Class XCL, IO, 0.502s, 2040 8,905,942 65,610 Ser. 06-C7, Class XCL, IO, 0.331s, 2038 2,874,056 40,389 Ser. 06-C6, Class XCL, IO, 0.24s, 2039 34,874,320 610,614 Ser. 05-C7, Class XCL, IO, 0.153s, 2040 9,259,474 55,909 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, PO, 0.8s, 2047 1,523,483 45,705 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.408s, 2028 19,932 25 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.042s, 2050 57,000 61,262 FRB Ser. 07-C1, Class A2, 5.938s, 2050 73,739 75,015 Ser. 05-CKI1, Class AJ, 5.39s, 2037 254,000 257,556 Ser. 03-KEY1, Class C, 5.373s, 2035 280,000 282,772 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.034s, 2039 2,875,598 35,197 Ser. 05-MCP1, Class XC, IO, 0.252s, 2043 3,282,549 38,521 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.391s, 2045 774,010 58,593 Ser. 05-C3, Class X, IO, 6.146s, 2044 332,042 24,173 Dynamic Asset Allocation Growth Fund 73 MORTGAGE-BACKED SECURITIES (2.6%)* cont. Principal amount Value Morgan Stanley Capital I Ser. 98-CF1, Class D, 7.35s, 2032 $1,930 $1,945 FRB Ser. 06-T23, Class A2, 5.918s, 2041 385,387 387,298 FRB Ser. 07-HQ12, Class A2, 5.759s, 2049 591,097 604,397 Ser. 07-IQ14, Class A2, 5.61s, 2049 252,550 262,045 Morgan Stanley Capital I 144A Ser. 03-IQ6, Class C, 5.243s, 2041 394,000 401,837 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.843s, 2043 1,333,143 1,373,137 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.988s, 2012 90 — Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 3,132,278 115,581 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 1,075,167 23,116 Ser. 06-AR8, Class X, IO, 0.4s, 2036 4,770,315 63,922 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.035s, 2045 1,202,140 228,407 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.585s, 2039 529,000 568,754 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.199s, 2045 329,000 306,299 Ser. 06-C29, IO, 0.541s, 2048 37,988,218 559,946 Ser. 07-C34, IO, 0.53s, 2046 4,274,228 51,718 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.506s, 2042 9,821,664 68,752 Ser. 06-C26, Class XC, IO, 0.092s, 2045 14,686,272 33,191 WAMU Commercial Mortgage Securities Trust 144A Ser. 07-SL2, Class A1, 5.429s, 2049 874,955 883,704 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.218s, 2046 386,261 328,322 FRB Ser. 06-AR15, Class 1A, 0.988s, 2046 393,982 299,427 FRB Ser. 07-OA6, Class 1A, 0.958s, 2047 1,376,588 1,032,441 FRB Ser. 05-AR9, Class A1C3, 0.697s, 2045 612,485 502,237 FRB Ser. 05-AR15, Class A1A2, 0.497s, 2045 585,756 483,248 Wells Fargo Mortgage Backed Securities Trust Ser. 07-8, Class 2A8, 6s, 2037 432,827 430,663 Ser. 05-9, Class 2A9, 5 1/4s, 2035 300,000 310,827 FRB Ser. 06-AR2, Class 2A1, 2.617s, 2036 573,104 548,030 FRB Ser. 06-AR10, Class 5A3, 2.614s, 2036 970,267 827,764 FRB Ser. 06-AR13, Class A4, 2.613s, 2036 2,989,096 2,480,950 Total mortgage-backed securities (cost $39,035,044) COMMODITY LINKED NOTES (0.8%)* Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) $4,844,000 $6,578,152 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) 4,844,000 6,580,324 Total commodity linked notes (cost $9,688,000) 74 Dynamic Asset Allocation Growth Fund INVESTMENT COMPANIES (0.8%)* Shares Value iShares FTSE A50 China Index ETF (China) 193,300 $242,135 iShares Russell 2000 Growth Index Fund 5,460 522,031 SPDR S&P rust 78,147 11,247,698 Total investment companies (cost $10,876,434) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.7%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $125,000 $106,250 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 850,000 845,750 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 4,755,000 4,338,938 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 200,000 215,572 Indonesia (Republic of) 144A notes 5 1/4s, 2042 930,000 1,059,038 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 400,000 458,000 Poland (Government of) sr. unsec. bonds 5s, 2022 645,000 748,200 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 735,000 825,038 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 150,000 138,000 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 2,425,000 2,440,763 Total foreign government and agency bonds and notes (cost $11,039,510) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.6%)* strike price amount Value SPDR S&P rust (Put) Nov-12/138.00 20,867 $27,782 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. E Jul-16/4.74 $9,601,827 1,743,903 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. E Jul-16/4.74 9,601,827 175,080 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. E Aug-16/4.28 6,544,000 967,858 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. E Jul-16/4.67 9,607,000 184,570 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. E Aug-16/4.28 6,544,000 158,352 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. E Jul-16/4.67 9,607,000 1,696,596 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 1,340,000 60,622 Dynamic Asset Allocation Growth Fund 75 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.6%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.765 $1,560,694 $193,771 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.765 1,560,694 11,693 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.77 324,000 40,399 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.77 324,000 2,393 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. E Sep-16/3.49 1,127,866 106,756 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. E Sep-16/3.49 1,127,866 45,746 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. E Aug-16/4.17 2,681,000 257,979 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. E Aug-16/4.17 2,681,000 29,928 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.72 8,455,000 1,032,719 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.72 8,455,000 64,723 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.705 7,941,000 967,357 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.705 7,941,000 60,495 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 515,000 9,656 76 Dynamic Asset Allocation Growth Fund PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.6%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 $515,000 $9,244 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 170,000 9,155 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 170,000 262 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 987,000 65,843 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 987,000 12,535 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 515,000 8,580 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 515,000 7,854 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 170,000 9,041 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 170,000 77 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 515,000 7,066 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 170,000 9,005 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 170,000 2 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. E Aug-16/4.17 2,681,000 257,979 Dynamic Asset Allocation Growth Fund 77 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.6%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. E Aug-16/4.17 $2,681,000 $29,928 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/5.11 5,322,000 34,609 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.705 7,941,000 967,357 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.705 7,941,000 60,495 Total purchased options outstanding (cost $9,601,798) SENIOR LOANS (0.3%)* c Principal amount Value Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 $299,143 $299,143 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 40,538 40,965 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.467s, 2018 551,000 499,836 Chesapeake Energy Corp. bank term loan FRN 8 1/2s, 2017 195,000 195,488 Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.632s, 2014 118,112 110,907 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 71,605 71,649 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 162,989 162,514 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 190,513 191,069 First Data Corp. bank term loan FRN 5.217s, 2017 59,603 58,411 First Data Corp. bank term loan FRN 4.217s, 2018 560,071 534,168 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 172,610 165,544 Goodman Global, Inc. bank term loan FRN 9s, 2017 216,364 217,986 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 156,044 156,156 Intelsat SA bank term loan FRN 3.221s, 2014 (Luxembourg) 400,000 396,300 Landry’s, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 279,300 282,791 Level 3 Financing, Inc. bank term loan FRN 5 1/4s, 2019 160,000 160,300 Motor City Casino bank term loan FRN 6s, 2017 350,765 352,957 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 195,000 195,820 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 173,688 175,063 Revlon Consumer Products Corp. bank term loan FRN 4 3/4s, 2017 297,000 297,789 Springleaf Financial bank term loan FRN Ser. B, 5 1/2s, 2017 210,000 205,433 SRAM Corp. bank term loan FRN 8 1/2s, 2018 75,000 76,125 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.757s, 2017 799,610 548,857 Thomson Learning bank term loan FRN Ser. B, 2 1/2s, 2014 62,293 59,057 Total senior loans (cost $5,577,929) 78 Dynamic Asset Allocation Growth Fund PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 471 $440,606 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 15,430 387,447 M/I Homes, Inc. $2.438 pfd. † 5,500 112,255 Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 657 463,780 Total preferred stocks (cost $1,283,221) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $162,000 $159,570 Exide Technologies cv. sr. sub. notes FRN zero %, 2013 201,000 184,920 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 49,000 67,865 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero % , 3/1/16) 2026 †† 324,000 289,778 Navistar International Corp. cv. sr. unsec. sub. notes 3s, 2014 90,000 79,819 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 59,000 61,692 Total convertible bonds and notes (cost $828,995) CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. R 7,578 $154,099 General Motors Co. Ser. B, $2.375 cv. pfd. 5,637 211,563 Lucent Technologies Capital Trust I 7.75% cv. pfd. 217 125,318 United Technologies Corp. $3.75 cv. pfd. † 2,600 145,860 Total convertible preferred stocks (cost $763,288) MUNICIPAL BONDS AND NOTES (—%)* Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $50,000 $53,017 4.071s, 1/1/14 150,000 155,301 Total municipal bonds and notes (cost $200,000) WARRANTS (—%)* † Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 62 $1,815 Hartalega Holdings Bhd (Malaysia) 5/29/15 MYR 4.67 5,560 2,092 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 $25.50 49,174 9,835 Total warrants (cost $10,021) ASSET-BACKED SECURITIES (—%)* Principal amount Value Merrill Lynch Mortgage Investors, Inc. FRB Ser. 04-HE2, Class A1A, 0.617s, 2035 $2,087 $1,737 Total asset-backed securities (cost $2,087) SHORT-TERM INVESTMENTS (27.0%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% d 2,166,004 $2,166,004 Putnam Money Market Liquidity Fund 0.14% L 325,561,660 325,561,660 SSgA Prime Money Market Fund 0.14% P 9,502,276 9,502,276 U.S. Treasury Bills with effective yields ranging from 0.164% to 0.168%, May 30, 2013 # ## $4,582,000 4,577,404 Dynamic Asset Allocation Growth Fund 79 SHORT-TERM INVESTMENTS (27.0%)* cont. Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.187% to 0.190%, May 2, 2013 # ## $6,771,000 $6,764,994 U.S. Treasury Bills with an effective yield of 0.172%, April 4, 2013 # ## 6,026,000 6,021,746 U.S. Treasury Bills with effective yields ranging from 0.105% to 0.107%, December 13, 2012 # ## 4,153,000 4,152,306 U.S. Treasury Bills with effective yields ranging from 0.083% to 0.105%, November 15, 2012 # 23,402,000 23,398,952 Straight-A Funding, LLC commercial paper 144A Ser. 1 with an effective yield of 0.178%, October 10, 2012 31,000,000 30,998,605 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, November 5, 2012 12,391,000 12,388,832 Total short-term investments (cost $425,529,297) TOTAL INVESTMENTS Total investments (cost $1,540,823,778) Key to holding’s currency abbreviations CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound KRW South Korean Won MXN Mexican Peso MYR Malaysian Ringgit Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ADS American Depository Shares: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank SPDR S&P Depository Receipts TBA To Be Announced Commitments 80Dynamic Asset Allocation Growth Fund Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2011 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $1,577,108,264. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $126,255, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. E Extended settlement date on premium. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $248,630,565 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. Dynamic Asset Allocation Growth Fund 81 FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $378,613,392) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. British Pound Buy 10/17/12 $1,476,345 $1,452,092 $24,253 Canadian Dollar Sell 10/17/12 3,030,616 3,017,531 (13,085) Swedish Krona Buy 10/17/12 1,574,788 1,537,787 37,001 Barclays Bank PLC Australian Dollar Buy 10/17/12 1,549,777 1,511,807 37,970 Brazilian Real Buy 10/17/12 967,212 960,696 6,516 Brazilian Real Sell 10/17/12 967,212 964,931 (2,281) British Pound Buy 10/17/12 2,381,722 2,355,517 26,205 Canadian Dollar Sell 10/17/12 3,864 27,253 23,389 Chilean Peso Sell 10/17/12 263,240 277,745 14,505 Czech Koruna Buy 10/17/12 1,891,771 1,924,165 (32,394) Czech Koruna Sell 10/17/12 1,891,771 1,879,374 (12,397) Euro Buy 10/17/12 5,504,291 5,511,726 (7,435) Hungarian Forint Buy 10/17/12 6,390 6,467 (77) Hungarian Forint Sell 10/17/12 6,390 6,228 (162) Indian Rupee Buy 10/17/12 262,439 259,464 2,975 Indian Rupee Sell 10/17/12 262,439 246,603 (15,836) Japanese Yen Buy 10/17/12 369,158 365,340 3,818 Malaysian Ringgit Buy 10/17/12 240,626 239,369 1,257 Malaysian Ringgit Sell 10/17/12 240,626 235,971 (4,655) Mexican Peso Buy 10/17/12 259,369 282,553 (23,184) New Zealand Dollar Sell 10/17/12 481,228 461,444 (19,784) Norwegian Krone Buy 10/17/12 309,017 315,926 (6,909) Polish Zloty Buy 10/17/12 468,565 540,507 (71,942) Singapore Dollar Sell 10/17/12 239,484 225,311 (14,173) South African Rand Sell 10/17/12 15,216 13,565 (1,651) South Korean Won Buy 10/17/12 129,912 118,981 10,931 Swedish Krona Buy 10/17/12 142,947 135,814 7,133 Swiss Franc Buy 10/17/12 686,205 675,124 11,081 Taiwan Dollar Buy 10/17/12 1,454,900 1,454,305 595 Taiwan Dollar Sell 10/17/12 1,454,900 1,430,989 (23,911) Thai Baht Buy 10/17/12 238,586 234,841 3,745 Turkish Lira Buy 10/17/12 2,315,527 2,297,536 17,991 Citibank, N.A. Australian Dollar Buy 10/17/12 4,616,595 4,568,275 48,320 Brazilian Real Sell 10/17/12 2,165,027 2,151,277 (13,750) British Pound Buy 10/17/12 6,407,236 6,291,954 115,282 Canadian Dollar Buy 10/17/12 4,058,142 4,058,061 81 Canadian Dollar Sell 10/17/12 4,058,142 4,075,214 17,072 Czech Koruna Buy 10/17/12 1,397,723 1,422,163 (24,440) Czech Koruna Sell 10/17/12 1,397,723 1,404,908 7,185 Danish Krone Buy 10/17/12 1,447,195 1,420,556 26,639 Euro Buy 10/17/12 1,656,286 1,622,157 34,129 Euro Sell 10/17/12 1,656,286 1,693,428 37,142 82 Dynamic Asset Allocation Growth Fund FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $378,613,392) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Japanese Yen Buy 10/17/12 $3,095,828 $3,082,975 $12,853 Mexican Peso Buy 10/17/12 419 1,390 (971) Singapore Dollar Buy 10/17/12 107,804 120,154 (12,350) South Korean Won Buy 10/17/12 78,478 65,678 12,800 Swiss Franc Buy 10/17/12 593,995 584,633 9,362 Taiwan Dollar Sell 10/17/12 1,058,441 1,039,226 (19,215) Turkish Lira Buy 10/17/12 1,810,472 1,795,057 15,415 Credit Suisse AG Australian Dollar Buy 10/17/12 1,574,849 1,569,579 5,270 Australian Dollar Sell 10/17/12 1,574,849 1,583,458 8,609 Brazilian Real Buy 10/17/12 1,195,206 1,184,612 10,594 Brazilian Real Sell 10/17/12 1,195,206 1,193,490 (1,716) British Pound Buy 10/17/12 1,541,418 1,496,278 45,140 Canadian Dollar Buy 10/17/12 11,185 43,847 (32,662) Chilean Peso Sell 10/17/12 106,068 112,424 6,356 Czech Koruna Buy 10/17/12 1,618,058 1,640,029 (21,971) Czech Koruna Sell 10/17/12 1,618,058 1,625,628 7,570 Euro Sell 10/17/12 4,502,447 4,342,880 (159,567) Hungarian Forint Buy 10/17/12 477,633 472,206 5,427 Hungarian Forint Sell 10/17/12 477,633 465,934 (11,699) Japanese Yen Buy 10/17/12 7,765,981 7,735,486 30,495 Malaysian Ringgit Buy 10/17/12 354,158 347,084 7,074 Malaysian Ringgit Sell 10/17/12 354,158 351,794 (2,364) Mexican Peso Buy 10/17/12 1,002,428 1,011,397 (8,969) New Zealand Dollar Sell 10/17/12 999,054 958,041 (41,013) Norwegian Krone Buy 10/17/12 4,154,859 4,073,432 81,427 Philippines Peso Buy 10/17/12 833,988 828,454 5,534 Polish Zloty Buy 10/17/12 915,164 948,457 (33,293) Singapore Dollar Sell 10/17/12 195,645 175,511 (20,134) South African Rand Sell 10/17/12 624,890 630,270 5,380 South Korean Won Buy 10/17/12 563,785 540,123 23,662 Swedish Krona Buy 10/17/12 3,640,348 3,662,652 (22,304) Swedish Krona Sell 10/17/12 3,640,348 3,623,585 (16,763) Swiss Franc Buy 10/17/12 3,730,310 3,671,371 58,939 Taiwan Dollar Sell 10/17/12 889,645 875,300 (14,345) Turkish Lira Buy 10/17/12 1,030,431 1,019,089 11,342 Deutsche Bank AG Australian Dollar Buy 10/17/12 7,490,402 7,319,329 171,073 Brazilian Real Buy 10/17/12 967,212 957,790 9,422 Brazilian Real Sell 10/17/12 967,212 964,694 (2,518) British Pound Buy 10/17/12 3,204,425 3,206,387 (1,962) British Pound Sell 10/17/12 3,204,425 3,218,978 14,553 Canadian Dollar Buy 10/17/12 13,524 13,510 14 Canadian Dollar Sell 10/17/12 13,524 13,610 86 Dynamic Asset Allocation Growth Fund83 FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $378,613,392) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Czech Koruna Buy 10/17/12 $666,102 $682,990 $(16,888) Czech Koruna Sell 10/17/12 666,102 662,905 (3,197) Euro Sell 10/17/12 8,078,109 7,890,613 (187,496) Japanese Yen Buy 10/17/12 1,618,080 1,622,074 (3,994) Japanese Yen Sell 10/17/12 1,618,080 1,613,415 (4,665) Mexican Peso Buy 10/17/12 44,954 45,495 (541) Norwegian Krone Buy 10/17/12 1,589,289 1,567,025 22,264 Polish Zloty Buy 10/17/12 946,570 1,000,693 (54,123) Singapore Dollar Sell 10/17/12 892,746 878,231 (14,515) South Korean Won Buy 10/17/12 257,673 246,097 11,576 Swedish Krona Buy 10/17/12 1,571,349 1,579,136 (7,787) Swedish Krona Sell 10/17/12 1,571,349 1,537,204 (34,145) Turkish Lira Buy 10/17/12 934,050 919,926 14,124 Goldman Sachs International Czech Koruna Buy 10/17/12 32,358 32,848 (490) Czech Koruna Sell 10/17/12 32,358 32,210 (148) Euro Buy 10/17/12 3,263,349 3,194,658 68,691 Euro Sell 10/17/12 3,263,349 3,266,146 2,797 Japanese Yen Buy 10/17/12 5,825,791 5,796,092 29,699 Singapore Dollar Sell 10/17/12 29,335 11,469 (17,866) South Korean Won Buy 10/17/12 8,847 8,627 220 Turkish Lira Buy 10/17/12 35,199 34,707 492 HSBC Bank USA, National Association Australian Dollar Buy 10/17/12 3,091,992 3,076,295 15,697 British Pound Sell 10/17/12 1,577,790 1,560,960 (16,830) Canadian Dollar Buy 10/17/12 1,752,844 1,761,229 (8,385) Canadian Dollar Sell 10/17/12 1,752,844 1,765,131 12,287 Czech Koruna Buy 10/17/12 1,748,773 1,778,492 (29,719) Czech Koruna Sell 10/17/12 1,748,773 1,740,911 (7,862) Euro Sell 10/17/12 4,841,494 4,688,508 (152,986) Hong Kong Dollar Buy 10/17/12 1,105,516 1,105,186 330 Indian Rupee Buy 10/17/12 750,024 736,155 13,869 Indian Rupee Sell 10/17/12 750,024 711,683 (38,341) Japanese Yen Sell 10/17/12 6,036,805 6,012,257 (24,548) Norwegian Krone Buy 10/17/12 201,185 186,986 14,199 Russian Ruble Buy 10/17/12 966,934 987,901 (20,967) Singapore Dollar Buy 10/17/12 4,869,689 4,806,831 62,858 South Korean Won Buy 10/17/12 159,260 152,190 7,070 Swiss Franc Buy 10/17/12 3,092,603 3,041,918 50,685 Turkish Lira Buy 10/17/12 707,255 696,304 10,951 JPMorgan Chase Bank, N.A. Australian Dollar Buy 10/17/12 756,914 718,748 38,166 Brazilian Real Buy 10/17/12 967,261 957,671 9,590 84Dynamic Asset Allocation Growth Fund FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $378,613,392) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. Brazilian Real Sell 10/17/12 $967,261 $965,455 $(1,806) British Pound Sell 10/17/12 839,658 813,932 (25,726) Canadian Dollar Sell 10/17/12 1,495,277 1,507,269 11,992 Chilean Peso Buy 10/17/12 208,395 199,116 9,279 Czech Koruna Buy 10/17/12 1,407,793 1,432,861 (25,068) Czech Koruna Sell 10/17/12 1,407,793 1,416,746 8,953 Euro Sell 10/17/12 1,431,113 1,240,133 (190,980) Hong Kong Dollar Buy 10/17/12 1,451,619 1,451,120 499 Hungarian Forint Buy 10/17/12 477,633 467,258 10,375 Hungarian Forint Sell 10/17/12 477,633 465,985 (11,648) Japanese Yen Buy 10/17/12 4,692,720 4,670,179 22,541 Mexican Peso Buy 10/17/12 663,941 651,429 12,512 New Zealand Dollar Sell 10/17/12 968,418 966,961 (1,457) Norwegian Krone Sell 10/17/12 1,627,565 1,603,337 (24,228) Polish Zloty Buy 10/17/12 451,428 478,962 (27,534) Russian Ruble Buy 10/17/12 966,934 988,579 (21,645) Singapore Dollar Sell 10/17/12 3,196,564 3,135,791 (60,773) South African Rand Sell 10/17/12 409,763 404,025 (5,738) South Korean Won Buy 10/17/12 142,191 131,286 10,905 Swedish Krona Buy 10/17/12 485,690 460,461 25,229 Swiss Franc Buy 10/17/12 8,934 8,793 141 Swiss Franc Sell 10/17/12 8,934 8,972 38 Taiwan Dollar Sell 10/17/12 1,060,195 1,037,819 (22,376) Turkish Lira Buy 10/17/12 1,085,506 1,071,108 14,398 Royal Bank of Scotland PLC (The) Brazilian Real Buy 10/17/12 84,088 83,341 747 Brazilian Real Sell 10/17/12 84,088 84,051 (37) British Pound Buy 10/17/12 3,616,181 3,553,863 62,318 Euro Buy 10/17/12 1,593,439 1,559,588 33,851 Euro Sell 10/17/12 1,593,439 1,594,804 1,365 Singapore Dollar Buy 10/17/12 964,290 965,986 (1,696) Singapore Dollar Sell 10/17/12 964,290 955,491 (8,799) South Korean Won Buy 10/17/12 5,726 5,589 137 Taiwan Dollar Buy 10/17/12 101,402 101,412 (10) Taiwan Dollar Sell 10/17/12 101,402 99,545 (1,857) Turkish Lira Buy 10/17/12 44,249 43,634 615 State Street Bank and Trust Co. Australian Dollar Buy 10/17/12 921,745 895,722 26,023 Brazilian Real Buy 10/17/12 1,120,816 1,111,621 9,195 Brazilian Real Sell 10/17/12 1,120,816 1,118,806 (2,010) British Pound Sell 10/17/12 3,846,441 3,815,834 (30,607) Canadian Dollar Buy 10/17/12 8,396,121 8,381,543 14,578 Canadian Dollar Sell 10/17/12 8,396,121 8,404,044 7,923 Chilean Peso Buy 10/17/12 143,486 141,419 2,067 Dynamic Asset Allocation Growth Fund 85 FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $378,613,392) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Czech Koruna Buy 10/17/12 $933,323 $960,603 $(27,280) Czech Koruna Sell 10/17/12 933,323 930,263 (3,060) Euro Buy 10/17/12 8,478,718 8,361,244 117,474 Euro Sell 10/17/12 8,412,914 8,420,124 7,210 Hungarian Forint Buy 10/17/12 554,875 541,222 13,653 Hungarian Forint Sell 10/17/12 554,875 544,135 (10,740) Japanese Yen Buy 10/17/12 5,332,232 5,305,971 26,261 Mexican Peso Buy 10/17/12 331,800 331,617 183 New Zealand Dollar Sell 10/17/12 481,228 461,502 (19,726) Norwegian Krone Buy 10/17/12 343,594 344,812 (1,218) Norwegian Krone Sell 10/17/12 343,594 338,967 (4,627) Polish Zloty Buy 10/17/12 979,628 985,497 (5,869) Polish Zloty Sell 10/17/12 979,628 942,690 (36,938) Singapore Dollar Sell 10/17/12 951,334 936,262 (15,072) South African Rand Buy 10/17/12 75,706 64,183 11,523 South Korean Won Buy 10/17/12 140,896 124,959 15,937 Swedish Krona Buy 10/17/12 1,589,046 1,570,709 18,337 Swiss Franc Buy 10/17/12 9,997 9,838 159 Swiss Franc Sell 10/17/12 9,997 10,040 43 Taiwan Dollar Sell 10/17/12 1,290,696 1,265,908 (24,788) Thai Baht Buy 10/17/12 590,596 581,651 8,945 Turkish Lira Buy 10/17/12 234,067 216,871 17,196 UBS AG Australian Dollar Buy 10/17/12 5,896,594 5,805,774 90,820 British Pound Buy 10/17/12 2,149,040 2,059,000 90,040 Canadian Dollar Sell 10/17/12 1,750,810 1,737,804 (13,006) Czech Koruna Buy 10/17/12 1,397,743 1,422,219 (24,476) Czech Koruna Sell 10/17/12 1,397,743 1,401,945 4,202 Euro Buy 10/17/12 9,006,822 8,968,168 38,654 Hungarian Forint Buy 10/17/12 469,075 459,298 9,777 Hungarian Forint Sell 10/17/12 469,075 477,903 8,828 Indian Rupee Buy 10/17/12 750,024 735,848 14,176 Indian Rupee Sell 10/17/12 750,024 713,496 (36,528) Japanese Yen Sell 10/17/12 10,773,224 10,729,273 (43,951) Mexican Peso Buy 10/17/12 2,234 36,114 (33,880) New Zealand Dollar Sell 10/17/12 912,032 912,910 878 Norwegian Krone Buy 10/17/12 7,045,810 6,962,630 83,180 Philippines Peso Buy 10/17/12 595,071 591,320 3,751 Russian Ruble Buy 10/17/12 966,934 987,933 (20,999) Singapore Dollar Sell 10/17/12 1,234,901 1,215,005 (19,896) South African Rand Sell 10/17/12 1,807,427 1,830,981 23,554 Swedish Krona Buy 10/17/12 1,646,779 1,662,023 (15,244) Swedish Krona Sell 10/17/12 1,646,779 1,646,006 (773) Swiss Franc Buy 10/17/12 89,232 87,781 1,451 86 Dynamic Asset Allocation Growth Fund FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $378,613,392) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. Taiwan Dollar Sell 10/17/12 $529,887 $495,293 $(34,594) Thai Baht Buy 10/17/12 590,593 581,583 9,010 Turkish Lira Buy 10/17/12 969,915 956,846 13,069 WestPac Banking Corp. Australian Dollar Buy 10/17/12 3,011,390 2,971,241 40,149 British Pound Sell 10/17/12 6,905,540 6,793,075 (112,465) Canadian Dollar Buy 10/17/12 2,395,391 2,430,787 (35,396) Canadian Dollar Sell 10/17/12 2,395,391 2,406,294 10,903 Euro Buy 10/17/12 9,335,201 9,350,357 (15,157) Euro Sell 10/17/12 9,335,229 9,175,860 (159,369) Japanese Yen Sell 10/17/12 3,084,445 3,072,256 (12,189) Mexican Peso Buy 10/17/12 832,727 836,896 (4,169) Swedish Krona Buy 10/17/12 3,956 3,865 91 Swedish Krona Sell 10/17/12 3,956 3,976 20 Total FUTURES CONTRACTS OUTSTANDING at 9/30/12 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 32 $3,668,340 Dec-12 $(19,846) Canadian Government Bond 10 yr (Long) 22 3,072,078 Dec-12 26,977 Euro STOXX 50 Index (Short) 563 17,761,508 Dec-12 656,561 FTSE 100 Index (Short) 324 29,890,129 Dec-12 605,991 Japanese Government Bond 10 yr (Short) 3 5,542,927 Dec-12 (19,623) Japanese Government Bond 10 yr Mini (Long) 23 4,251,051 Dec-12 17,271 MSCI EAFE Index Mini (Long) 60 4,494,600 Dec-12 (141,677) NASDAQ 100 Index E-Mini (Short) 420 23,452,800 Dec-12 87,511 OMXS 30 Index (Short) 268 4,385,885 Oct-12 111,585 Russell 2000 Index Mini (Short) 107 8,928,080 Dec-12 57,514 S&P 500 Index (Long) 12 4,302,600 Dec-12 (11,024) S&P 500 Index E-Mini (Long) 4,727 338,973,170 Dec-12 368,706 S&P 500 Index E-Mini (Short) 1,584 113,588,640 Dec-12 (129,888) S&P Mid Cap 400 Index E-Mini (Long) 1,004 99,044,600 Dec-12 (1,697,020) SGX MSCI Singapore Index (Short) 36 2,065,189 Oct-12 6,864 SPI 200 Index (Long) 68 7,730,792 Dec-12 (25,005) SPI 200 Index (Short) 54 6,139,158 Dec-12 26,355 Tokyo Price Index (Short) 151 14,221,553 Dec-12 (194,361) U.S. Treasury Bond 30 yr (Long) 170 25,393,750 Dec-12 (113,870) U.S. Treasury Bond Ultra 30 yr (Long) 23 3,800,031 Dec-12 (43,512) U.S. Treasury Note 2 yr (Long) 118 26,022,688 Dec-12 12,963 Dynamic Asset Allocation Growth Fund 87 FUTURES CONTRACTS OUTSTANDING at 9/30/12 cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Note 2 yr (Short) 162 $35,726,063 Dec-12 $(18,026) U.S. Treasury Note 5 yr (Long) 188 23,430,969 Dec-12 86,244 U.S. Treasury Note 5 yr (Short) 411 51,224,086 Dec-12 (199,859) U.S. Treasury Note 10 yr (Long) 73 9,744,359 Dec-12 45,627 U.S. Treasury Note 10 yr (Short) 122 16,285,094 Dec-12 (64,372) Total WRITTEN OPTIONS OUTSTANDING at 9/30/12 (premiums $10,663,051) Contract Expiration date/ amount strike price Value SPDR S&P rust (Put) 20,867 Nov-12/134.00 $16,058 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. E $5,935,733 Aug-16/4.35 905,241 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. E 3,616,372 Aug-16/4.28 87,509 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. E 3,616,372 Aug-16/4.28 531,364 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. E 991,517 Jul-16/4.67 19,049 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. E 991,517 Jul-16/4.67 182,086 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. E 1,276,607 Jul-16/4.80 22,653 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. E 1,276,607 Jul-16/4.80 247,786 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. E 4,495,597 Jun-16/4.89 32,566 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. E 4,495,597 Jun-16/4.39 498,899 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. E 4,355,295 May-16/4.745 32,543 88 Dynamic Asset Allocation Growth Fund WRITTEN OPTIONS OUTSTANDING at 9/30/12 (premiums $10,663,051) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. E $4,355,295 May-16/4.745 $555,252 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. E 735,127 May-16/4.11 70,799 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. E 4,568,578 Jun-16/5.12 29,869 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. E 735,127 May-16/5.11 4,781 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. E 4,568,578 Jun-16/4.12 441,128 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. E 2,851,997 May-16/4.7575 20,249 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. E 10,888,239 May-16/4.77 80,421 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. E 2,851,997 May-16/4.7575 353,362 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. E 10,888,239 May-16/4.77 1,357,622 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. E 939,055 May-16/4.60 7,705 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. E 939,055 May-16/4.60 109,586 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing April 2026. E 18,028,331 Apr-16/5.02 253,118 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing April 2026. E 18,028,331 Apr-16/5.02 3,730,927 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing October 2022. 1,197,000 Oct-12/1.75 9,037 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. E 943,752 May-16/4.86 6,864 Dynamic Asset Allocation Growth Fund 89 WRITTEN OPTIONS OUTSTANDING at 9/30/12 (premiums $10,663,051) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. E $943,752 May-16/4.36 $100,629 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing October 2022. 1,197,000 Oct-12/1.75 5,518 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. E 4,467,054 Jun-16/4.575 37,438 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. E 4,467,054 Jun-16/4.575 515,820 Total E Extended settlement date on premium. TBA SALE COMMITMENTS OUTSTANDING at 9/30/12 (proceeds receivable $1,041,094) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, October 1, 2042 $1,000,000 10/11/12 $1,055,547 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/12 Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $3,671,000 $— 5/14/14 0.58% 3 month USD- LIBOR-BBA $(19,253) 270,000 — 5/14/17 1.0925% 3 month USD- LIBOR-BBA (5,885) 242,000 6,423 6/20/22 2.183% 3 month USD- LIBOR-BBA (6,615) Barclay’s Bank, PLC 13,407,000 E 11,034 12/19/14 0.45% 3 month USD- LIBOR-BBA (7,199) 188,000 E (158) 12/19/14 3 month USD- LIBOR-BBA 0.45% 98 911,000 E (56,435) 12/19/42 2.40% 3 month USD- LIBOR-BBA (10,858) 28,376,000 E 307,018 12/19/22 3 month USD- LIBOR-BBA 1.75% 260,764 582,000 E (2,313) 12/19/22 1.75% 3 month USD- LIBOR-BBA (1,365) 3,805,000 E (788) 12/19/17 3 month USD- LIBOR-BBA 0.90% 11,198 90 Dynamic Asset Allocation Growth Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC cont. $6,500,000 $— 9/13/14 3 month USD- LIBOR-BBA 0.389% $2,373 12,500,000 — 9/13/17 3 month USD- LIBOR-BBA 0.8075% 30,680 1,000,000 — 9/13/22 3 month USD- LIBOR-BBA 1.7823% 8,652 1,800,000 — 9/13/42 3 month USD- LIBOR-BBA 2.633% 11,713 GBP 2,287,000 — 8/15/31 3.6% 6 month GBP- LIBOR-BBA (548,013) Citibank, N.A. $217,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0625% 6,701 4,187,000 E 995 12/19/14 0.45% 3 month USD- LIBOR-BBA (4,700) 7,669,000 E (8,835) 12/19/17 0.90% 3 month USD- LIBOR-BBA (32,992) 5,196,000 E (40,530) 12/19/22 1.75% 3 month USD- LIBOR-BBA (32,061) 767,000 E (32,527) 12/19/42 2.40% 3 month USD- LIBOR-BBA 5,846 Credit Suisse International 77,631,000 E (86,296) 12/19/14 3 month USD- LIBOR-BBA 0.45% 19,284 81,569,000 E (11,824) 12/19/17 3 month USD- LIBOR-BBA 0.90% 245,118 643,000 E 59,637 12/19/42 3 month USD- LIBOR-BBA 2.40% 27,468 27,641,000 E 33,446 12/19/14 0.45% 3 month USD- LIBOR-BBA (4,146) 3,103,000 E 853 12/19/17 0.90% 3 month USD- LIBOR-BBA (8,921) 3,491,000 E (227,356) 12/19/42 2.40% 3 month USD- LIBOR-BBA (52,701) 932,000 E 16,238 12/19/22 3 month USD- LIBOR-BBA 1.75% 14,719 24,931,000 E (318,799) 12/19/22 1.75% 3 month USD- LIBOR-BBA (278,162) MXN 23,310,000 — 7/21/20 1 month MXN- TIIE-BANXICO 6.895% 147,695 Deutsche Bank AG $110,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0475% 3,321 100,092,000 E 97,903 12/19/14 0.45% 3 month USD- LIBOR-BBA (38,222) Dynamic Asset Allocation Growth Fund 91 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $4,032,000 E $(1,251) 12/19/17 3 month USD- LIBOR-BBA 0.90% $11,450 2,710,000 E (25,496) 12/19/22 1.75% 3 month USD- LIBOR-BBA (21,079) KRW 2,074,000,000 — 4/24/17 3.54% 3 month KRW- CD-KSDA- BLOOMBERG (62,038) MXN 23,310,000 — 7/17/20 1 month MXN- TIIE-BANXICO 6.95% 154,522 Goldman Sachs International $21,374,000 E (14,725) 12/19/14 3 month USD- LIBOR-BBA 0.45% 14,344 2,730,000 E (5,219) 12/19/17 0.90% 3 month USD- LIBOR-BBA (13,819) 17,212,000 E (270,885) 12/19/22 1.75% 3 month USD- LIBOR-BBA (242,830) 2,924,000 E 207,813 12/19/42 3 month USD- LIBOR-BBA 2.40% 61,525 GBP 2,287,000 — 9/23/31 6 month GBP- LIBOR-BBA 3.1175% 257,714 JPMorgan Chase Bank NA $87,240,000 E (159,110) 12/19/17 0.90% 3 month USD- LIBOR-BBA (433,916) 134,000 E 40 12/19/22 1.75% 3 month USD- LIBOR-BBA 259 15,190,000 E 343,528 12/19/22 3 month USD- LIBOR-BBA 1.75% 318,768 1,110,000 E (112,249) 12/19/42 2.40% 3 month USD- LIBOR-BBA (56,716) CAD 2,400,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR (67,382) CAD 3,583,000 — 5/2/15 3 month CAD- BA-CDOR 1.6575% 30,848 MXN 8,850,000 — 9/11/20 6.82% 1 month MXN- TIIE-BANXICO (53,059) MXN 11,445,000 — 9/14/20 6.82% 1 month MXN- TIIE-BANXICO (68,474) MXN 3,330,000 — 7/16/20 1 month MXN- TIIE-BANXICO 6.99% 22,758 MXN 42,045,000 — 7/30/20 6.3833% 1 month MXN- TIIE-BANXICO (160,850) MXN 12,390,000 — 11/4/20 1 month MXN- TIIE-BANXICO 6.75% 70,112 UBS AG CHF 15,261,000 — 5/23/13 0.7625% 6 month CHF- LIBOR-BBA (97,674) Total E Extended effective date. 92 Dynamic Asset Allocation Growth Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC $9,018 1/12/38 6.50% (1 month Synthetic TRS $(43) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 49,703 1/12/38 (6.50%) 1 month Synthetic MBX (117) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 4,420,000 4/7/16 (2.63%) USA Non Revised (102,796) Consumer Price Index-Urban (CPI-U) 115,356 1/12/40 5.00% (1 month Synthetic MBX 415 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,003,327 1/12/40 4.50% (1 month Synthetic MBX (1,666) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 2,034,933 1/12/41 5.00% (1 month Synthetic MBX 7,323 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,016,424 1/12/41 5.00% (1 month Synthetic MBX 3,658 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 193,840 1/12/40 5.00% (1 month Synthetic MBX 698 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 629,454 1/12/40 5.00% (1 month Synthetic MBX 2,266 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 456,156 1/12/40 5.00% (1 month Synthetic MBX 1,642 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Citibank, N.A. 1,128,356 1/12/41 5.00% (1 month Synthetic MBX 4,060 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools baskets 406 2/13/13 (3 month USD- A basket 1,296,695 LIBOR-BBA plus (CGPUTQL2) 0.10%) of common stocks baskets 172 2/13/13 3 month USD- A basket 548,486 LIBOR-BBA (CGPUTQL2) plus 0.10% of common stocks Dynamic Asset Allocation Growth Fund 93 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Citibank, N.A. cont. units 9,015 2/13/13 3 month USD- Russell 1000 $(1,043,699) LIBOR-BBA Total Return Index minus 0.15% units 4,841 2/13/13 3 month USD- Russell 1000 (560,436) LIBOR-BBA Total Return Index minus 0.15% Credit Suisse International $4,254,444 1/12/41 4.50% (1 month Synthetic MBX 17,520 USD-LIBOR) Index 4.50% 30 year Ginnie Mae II pools Goldman Sachs International 2,530,000 3/1/16 2.47% USA Non Revised 32,966 Consumer Price Index-Urban (CPI-U) 1,897,500 3/3/16 2.45% USA Non Revised 23,425 Consumer Price Index-Urban (CPI-U) 84,306 1/12/38 6.50% (1 month Synthetic TRS (398) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 3,611,911 1/12/41 4.00% (1 month Synthetic TRS (98,543) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 6,921 1/12/38 6.50% (1 month Synthetic TRS (33) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 88,710 1/12/38 (6.50%) 1 month Synthetic MBX (209) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 106,536 1/12/38 (6.50%) 1 month Synthetic MBX (251) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,010,966 1/12/38 (6.50%) 1 month Synthetic MBX (4,738) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,710,000 4/3/17 2.3225% USA Non Revised 12,517 Consumer Price Index-Urban (CPI-U) 1,710,000 4/4/17 2.35% USA Non Revised 15,048 Consumer Price Index-Urban (CPI-U) 94 Dynamic Asset Allocation Growth Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,710,000 4/5/17 2.355% USA Non Revised $15,527 Consumer Price Index-Urban (CPI-U) 1,710,000 4/5/22 2.66% USA Non Revised 16,756 Consumer Price Index-Urban (CPI-U) GBP 1,067,000 3/30/17 (3.0925%) GBP Non-revised (49,588) UK Retail Price Index GBP 1,067,000 4/2/17 (3.085%) GBP Non-revised (54,429) UK Retail Price Index GBP 2,134,000 9/20/17 2.6625% GBP Non-revised 10,676 UK Retail Price Index GBP 1,067,000 9/21/17 2.66% GBP Non-revised 5,105 UK Retail Price Index GBP 1,067,000 4/3/17 (3.09%) GBP Non-revised (54,895) UK Retail Price Index GBP 1,067,000 4/3/22 (3.21%) GBP Non-revised (108,238) UK Retail Price Index JPMorgan Chase Bank NA shares 966,887 10/22/12 (3 month USD- iShares MSCI 3,607,912 LIBOR-BBA plus Emerging Markets 0.04%) Index Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/12 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclay’s Bank, PLC DJ CDX NA IG Series 18 Index BBB+/P $15,240 $3,745,000 6/20/17 100 bp $32,900 DJ CDX NA IG Series 18 Index BBB+/P (1,017) 465,000 6/20/17 100 bp 1,175 Citibank, N.A. DJ CDX NA IG Series 18 Index BBB+/P 10,302 985,000 6/20/17 100 bp 14,947 Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — (10,504) 1,180,000 12/20/19 (100 bp) 188,831 DJ CDX NA HY Series 18 Index B+/P 1,054,200 29,818,800 6/20/17 500 bp 1,258,094 Dynamic Asset Allocation Growth Fund 95 CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. DJ CDX NA IG Series 18 Index BBB+/P $45,868 $5,375,000 6/20/17 100 bp $71,214 DJ CDX NA IG Series 18 Index BBB+/P 618 590,000 6/20/17 100 bp 3,401 Deutsche Bank AG DJ CDX NA HY Series 18 Index B+/P 1,126,361 42,479,910 6/20/17 500 bp 1,416,830 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B1 — EUR 435,000 9/20/13 715 bp 38,353 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 605,000 9/20/13 477 bp 33,826 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 605,000 9/20/13 535 bp 38,404 Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3 — $340,000 9/20/13 495 bp 14,624 JPMorgan Chase Bank NA DJ CDX NA HY Series 18 Index B+/P 162,908 6,143,940 6/20/17 500 bp 204,919 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at September 30, 2012. Securities rated by Putnam are indicated by “/P.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: 96 Dynamic Asset Allocation Growth Fund Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $33,545,880 $22,248,640 $— Capital goods 34,167,194 14,094,899 — Communication services 33,498,407 11,116,135 — Conglomerates 17,725,699 2,467,256 — Consumer cyclicals 76,609,108 25,258,833 6 Consumer staples 59,669,625 20,678,950 4,643 Energy 65,267,651 18,658,624 — Financials 103,229,697 50,622,846 — Health care 74,318,170 18,828,044 — Technology 144,416,510 16,656,226 — Transportation 5,724,444 5,314,122 — Utilities and power 17,303,249 7,544,634 — Total common stocks Asset-backed securities — 1,737 — Commodity linked notes — 13,158,476 — Convertible bonds and notes — 843,644 — Convertible preferred stocks 145,860 490,980 — Corporate bonds and notes — 196,748,818 — Foreign government and agency bonds and notes — 11,175,549 — Investment companies 11,769,729 242,135 — Mortgage-backed securities — 41,600,369 — Municipal bonds and notes — 208,318 — Preferred stocks 112,255 1,291,833 — Purchased options outstanding — 9,327,410 — Senior loans — 5,454,328 — U.S. government and agency mortgage obligations — 66,581,088 — Warrants 2,092 1,815 9,835 Short-term investments 335,063,936 90,468,843 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(128,448) $— Futures contracts (567,914) — — Written options — (10,265,879) — TBA sale commitments — (1,055,547) — Interest rate swap contracts — (301,132) — Total return swap contracts — 3,542,616 — Credit default contracts — 913,542 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Growth Fund 97 Statement of assets and liabilities 9/30/12 ASSETS Investment in securities, at value, including $2,039,175 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,213,096,114) $1,335,940,878 Affiliated issuers (identified cost $327,727,664) (Notes 1 and 6) 327,727,664 Cash 509,454 Foreign currency (cost $3,072,383) (Note 1) 2,863,660 Dividends, interest and other receivables 6,064,456 Receivable for shares of the fund sold 1,606,736 Receivable for investments sold 15,276,251 Receivable for sales of delayed delivery securities (Note 1) 1,041,927 Unrealized appreciation on swap contracts (Note 1) 10,678,143 Unrealized appreciation on forward currency contracts (Note 1) 2,424,332 Premium paid on swap contracts (Note 1) 1,386,317 Total assets LIABILITIES Payable for variation margin (Note 1) 478,837 Payable for investments purchased 16,015,039 Payable for purchases of delayed delivery securities (Note 1) 65,491,260 Payable for shares of the fund repurchased 9,979,391 Payable for compensation of Manager (Note 2) 788,884 Payable for investor servicing fees (Note 2) 434,223 Payable for custodian fees (Note 2) 119,967 Payable for Trustee compensation and expenses (Note 2) 301,510 Payable for administrative services (Note 2) 6,875 Payable for distribution fees (Note 2) 932,433 Unrealized depreciation on forward currency contracts (Note 1) 2,552,780 Written options outstanding, at value (premiums $10,663,051) (Notes 1 and 3) 10,265,879 Premium received on swap contracts (Note 1) 3,500,425 Unrealized depreciation on swap contracts (Note 1) 4,409,009 TBA sale commitments, at value (proceeds receivable $1,041,094) (Note 1) 1,055,547 Collateral on securities loaned, at value (Note 1) 2,166,004 Collateral on certain derivative contracts, at value (Note 1) 9,502,276 Other accrued expenses 411,215 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,635,752,226 Distributions in excess of net investment income (Note 1) (2,465,423) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (184,691,355) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 128,512,816 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 98 Dynamic Asset Allocation Growth Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,111,788,930 divided by 82,536,535 shares) $13.47 Offering price per class A share (100/94.25 of $13.47)* $14.29 Net asset value and offering price per class B share ($126,619,519 divided by 9,602,526 shares)** $13.19 Net asset value and offering price per class C share ($127,911,773 divided by 9,908,306 shares)** $12.91 Net asset value and redemption price per class M share ($25,302,877 divided by 1,915,744 shares) $13.21 Offering price per class M share (100/96.50 of $13.21)* $13.69 Net asset value, offering price and redemption price per class R share ($15,264,893 divided by 1,152,605 shares) $13.24 Net asset value, offering price and redemption price per class R5 share ($10,627 divided by 782 shares)† $13.58 Net asset value, offering price and redemption price per class R6 share ($10,627 divided by 782 shares)† $13.58 Net asset value, offering price and redemption price per class Y share ($170,199,018 divided by 12,531,300 shares) $13.58 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Growth Fund 99 Statement of operations Year ended 9/30/12 INVESTMENT INCOME Dividends (net of foreign tax of $712,152) $20,865,642 Interest (including interest income of $299,511 from investments in affiliated issuers) (Note 6) 19,931,150 Securities lending (Note 1) 122,500 Total investment income EXPENSES Compensation of Manager (Note 2) 9,409,513 Investor servicing fees (Note 2) 2,889,589 Custodian fees (Note 2) 321,957 Trustee compensation and expenses (Note 2) 131,751 Administrative services (Note 2) 47,207 Distribution fees (Note 2) 5,589,170 Other 813,978 Total expenses Expense reduction (Note 2) (103,809) Net expenses Net investment income Net realized gain on investments (net of foreign tax of $5,864) (Notes 1 and 3) 64,417,485 Net realized loss on swap contracts (Note 1) (5,338,097) Net realized gain on futures contracts (Note 1) 60,082,577 Net realized loss on foreign currency transactions (Note 1) (1,507,144) Net realized loss on written options (Notes 1 and 3) (5,153,593) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (2,729,661) Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year 212,832,331 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 100 Dynamic Asset Allocation Growth Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 9/30/12 Year ended 9/30/11 Operations: Net investment income $21,819,936 $24,735,289 Net realized gain on investments and foreign currency transactions 112,501,228 95,820,531 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 210,102,670 (177,181,369) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (3,359,117) (43,801,232) Class B — (5,116,040) Class C — (4,215,119) Class M — (975,553) Class R (9,736) (512,268) Class R5 — — Class R6 — — Class Y (912,638) (6,748,213) Increase in capital from settlement payments (Note 9) — 71,106 Decrease from capital share transactions (Note 4) (197,596,035) (125,435,755) Total increase (decrease) in net assets NET ASSETS Beginning of year 1,434,561,956 1,677,920,579 End of year (including distributions in excess of net investment income $2,465,423 and $8,012,466, respectively) The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Growth Fund 101 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income on investments distributions fees reimbursements end of period value (%) b (in thousands) netassets (%) c netassets (%) turnover (%) d Class A September 30, 2012 .19 2.53 (.04) — — — 1.13 1.51 120 September 30, 2011 .19 (.67) (.45) — — — e,f 1.14 1.53 98 September 30, 2010 .20 .98 (.49) — — e — e,g 1.20 1.79 116 September 30, 2009 .19 (.07) (.39) — — e — e,h 1.22 i,j 2.09 i 130 September 30, 2008 .28 (3.82) (.16) (.14) — e — 1.13 i 2.08 i 113 Class B September 30, 2012 .09 2.50 — 1.88 .76 120 September 30, 2011 .09 (.66) (.35) — — — e,f 1.89 .77 98 September 30, 2010 .11 .97 (.41) — — e — e,g 1.95 1.03 116 September 30, 2009 .12 (.04) (.28) — — e — e,h 1.97 i,j 1.34 i 130 September 30, 2008 .17 (3.74) (.04) (.14) — e — 1.88 i 1.30 i 113 Class C September 30, 2012 .09 2.44 — 1.88 .77 120 September 30, 2011 .09 (.64) (.36) — — — e,f 1.89 .78 98 September 30, 2010 .11 .93 (.41) — — e — e,g 1.95 1.04 116 September 30, 2009 .12 (.04) (.29) — — e — e,h 1.97 i,j 1.34 i 130 September 30, 2008 .17 (3.68) (.06) (.14) — e — 1.88 i 1.31 i 113 Class M September 30, 2012 .12 2.50 — 1.63 1.01 120 September 30, 2011 .13 (.67) (.39) — — — e,f 1.64 1.03 98 September 30, 2010 .14 .96 (.44) — — e — e,g 1.70 1.28 116 September 30, 2009 .14 (.05) (.32) — — e — e,h 1.72 i,j 1.58 i 130 September 30, 2008 .21 (3.75) (.09) (.14) — e — 1.63 i 1.57 i 113 Class R September 30, 2012 .15 2.50 (.01) — — — 1.38 1.26 120 September 30, 2011 .16 (.66) (.43) — — — e,f 1.39 1.29 98 September 30, 2010 .17 .95 (.47) — — e — e,g 1.45 1.54 116 September 30, 2009 .17 (.08) (.37) — — e — e,h 1.47 i,j 1.85 i 130 September 30, 2008 .25 (3.80) (.11) (.14) — e — 1.38 i 1.88 i 113 Class R5 September 30, 2012† .06 .74 — * .21* .43* 120 Class R6 September 30, 2012† .06 .74 — * .18* .45* 120 Class Y September 30, 2012 .22 2.55 (.07) — — — .88 1.76 120 September 30, 2011 .22 (.68) (.48) — — — e,f .89 1.79 98 September 30, 2010 .23 .98 (.51) — — e — e,g .95 2.02 116 September 30, 2009 .22 (.09) (.43) — — e — e,h .97 i,j 2.41 i 130 September 30, 2008 .32 (3.85) (.19) (.14) — e — .88 i 2.30 i 113 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 102 Dynamic Asset Allocation Growth Fund Dynamic Asset Allocation Growth Fund103 Financial highlights (Continued) * Not annualized. † For the period July 3, 2012 (commencement of operations) to September 30, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Portfolio turnover excludes TBA roll transactions. e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 9). g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding as of March 30, 2010. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to less than $0.01 per share outstanding as of June 23, 2009. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2009 0.07% September 30, 2008 0.02 j Includes interest accrued in connection with certain terminated derivative contracts, which amounted to less than 0.01% of average net assets as of September 30, 2009. The accompanying notes are an integral part of these financial statements. 104 Dynamic Asset Allocation Growth Fund Notes to financial statements 9/30/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from October 1, 2011 through September 30, 2012. Putnam Dynamic Asset Allocation Growth Fund (the fund) (which changed its name from Putnam Asset Allocation: Growth Portfolio on November 30, 2011) is a diversified series of Putnam Asset Allocation Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund is one of three Putnam Dynamic Asset Allocation Funds, each of which has a unique strategic, or typical, allocation between equity and fixed-income investments. Using qualitative analysis and quantitative techniques, Putnam management adjusts portfolio allocations from time to time within a certain range for each fund to try to optimize a fund’s performance consistent with its goal. The investment objective of the fund is to seek capital appreciation. The fund invests mainly in equity securities (growth or value stocks or both) of U.S. and foreign companies of any size. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. The fund also invests, to a lesser extent, in fixed-income investments, including U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage-backed investments). The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. The fund began offering classR5 and classR6 shares on July 2, 2012. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 Dynamic Asset Allocation Growth Fund 105 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities 106 Dynamic Asset Allocation Growth Fund experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts include premiums that do not settle until the expiration date of the contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $284,700,000 on purchased options contracts for the reporting period. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. Dynamic Asset Allocation Growth Fund 107 The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $741,600,000 on forward currency contracts for the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $217,000,000 on total return swap contracts for the reporting period. Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $1,867,000,000 on interest rate swap contracts for the reporting period. Credit default contracts The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily 108 Dynamic Asset Allocation Growth Fund based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,935,269 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,137,267 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $7,725,394. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments Dynamic Asset Allocation Growth Fund 109 are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $2,053,539. The fund received cash collateral of $2,166,004. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. 110 Dynamic Asset Allocation Growth Fund At September 30, 2012, the fund had a capital loss carryover of $179,274,065 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $66,936,358 N/A $66,936,358 September 30, 2017 112,337,707 N/A 112,337,707 September 30, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, unrealized and realized gains and losses on certain futures contracts, straddle loss deferrals, income on swap contracts, and interest only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $11,991,402 to decrease undistributed net investment income, $92,730 to decrease paid-in-capital and $12,084,132 to decrease accumulated net realized losses. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $165,259,873 Unrealized depreciation (47,433,928) Net unrealized appreciation 117,825,945 Undistributed ordinary income 4,784,159 Capital loss carryforward (179,274,065) Cost for federal income tax purposes $1,545,842,597 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.750% of the first $5 billion, 0.700% of the next $5 billion, 0.650% of the next $10 billion, 0.600% of the next $10 billion, 0.550% of the next $50 billion, 0.530% of the next $50 billion, 0.520% of the next $100 billion and 0.515% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments Dynamic Asset Allocation Growth Fund 111 under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. During the reporting period, the class specific expenses related to investor servicing fees were as follows: Class A $2,033,276 Class B 247,781 Class C 233,194 Class M 48,348 Class R 27,321 Class R5 4 Class R6 1 Class Y 299,664 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $3,536 under the expense offset arrangements and by $100,273 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,207, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension 112 Dynamic Asset Allocation Growth Fund liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: Class A $2,735,056 Class B 1,330,100 Class C 1,255,224 Class M 195,104 Class R 73,686 Class R5 — Class R6 — Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $194,439 and $2,085 from the sale of classA and classM shares, respectively, and received $98,670 and $5,491 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $304 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $1,376,417,939 and $1,502,409,341, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap Written Written equity Written option contract swap option option contract equity option amounts premiums amounts premiums Written options outstanding at the beginning of the USD 297,394,344 $13,992,202 — $— reporting period CHF 13,400,000 $17,989 — — Options opened USD 256,023,375 14,886,603 20,867 15,024 CHF — Options exercised USD (92,001,213) (1,965,203) — — CHF — Options expired USD — CHF — Options closed USD (336,771,731) (16,265,575) — — CHF (13,400,000) (17,989) — — Written options outstanding at the end of the reporting period USD 124,644,775 $10,648,027 20,867 $15,024 Dynamic Asset Allocation Growth Fund 113 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/12 Year ended 9/30/11 ClassA Shares Amount Shares Amount Shares sold 6,906,238 $86,365,519 10,369,246 $129,070,996 Shares issued in connection with reinvestment of distributions 279,952 3,205,456 3,413,788 41,375,107 7,186,190 89,570,975 13,783,034 170,446,103 Shares repurchased (17,742,423) (221,330,460) (19,762,973) (246,131,232) Net decrease Year ended 9/30/12 Year ended 9/30/11 ClassB Shares Amount Shares Amount Shares sold 687,279 $8,383,690 1,091,020 $13,377,521 Shares issued in connection with reinvestment of distributions — — 400,244 4,794,919 687,279 8,383,690 1,491,264 18,172,440 Shares repurchased (3,412,704) (41,841,800) (4,389,684) (53,907,484) Net decrease Year ended 9/30/12 Year ended 9/30/11 ClassC Shares Amount Shares Amount Shares sold 857,477 $10,323,810 1,525,962 $18,353,737 Shares issued in connection with reinvestment of distributions — — 311,665 3,655,835 857,477 10,323,810 1,837,627 22,009,572 Shares repurchased (2,071,945) (24,733,246) (2,623,691) (31,460,687) Net decrease Year ended 9/30/12 Year ended 9/30/11 ClassM Shares Amount Shares Amount Shares sold 229,200 $2,742,457 196,901 $2,412,124 Shares issued in connection with reinvestment of distributions — — 79,829 953,962 229,200 2,742,457 276,730 3,366,086 Shares repurchased (522,412) (6,451,903) (609,890) (7,509,687) Net decrease 114 Dynamic Asset Allocation Growth Fund Year ended 9/30/12 Year ended 9/30/11 ClassR Shares Amount Shares Amount Shares sold 338,649 $4,157,762 314,223 $3,829,557 Shares issued in connection with reinvestment of distributions 859 9,692 42,757 510,517 339,508 4,167,454 356,980 4,340,074 Shares repurchased (433,052) (5,323,292) (296,052) (3,653,772) Net increase (decrease) For the period 7/3/12 (commencement of operations) to 9/30/12 ClassR5 Shares Amount Shares sold 782 $10,000 Shares issued in connection with reinvestment of distributions — — 782 10,000 Shares repurchased — — Net increase For the period 7/3/12 (commencement of operations) to 9/30/12 ClassR6 Shares Amount Shares sold 782 $10,000 Shares issued in connection with reinvestment of distributions — — 782 10,000 Shares repurchased — — Net increase Year ended 9/30/12 Year ended 9/30/11 ClassY Shares Amount Shares Amount Shares sold 3,151,673 $39,565,532 5,289,430 $66,460,901 Shares issued in connection with reinvestment of distributions 78,133 900,090 545,903 6,660,012 3,229,806 40,465,622 5,835,333 73,120,913 Shares repurchased (4,272,458) (53,589,342) (6,178,232) (74,228,081) Net decrease At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value ClassR5 782 100.00% $10,627 ClassR6 782 100.00 10,627 Dynamic Asset Allocation Growth Fund 115 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $913,542 Payables $— Foreign exchange contracts Receivables 2,424,332 Payables 2,552,780 Investments, Receivables, Net assets— Unrealized Payables, Net assets— Equity contracts appreciation 7,415,704* Unrealized depreciation 3,819,168* Investments, Receivables, Net assets— Unrealized Payables, Net assets— Interest rate contracts appreciation 11,218,818* Unrealized depreciation 13,066,511* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $8,068,662 $8,068,662 Foreign exchange contracts — — (1,709,651) — $(1,709,651) Equity contracts — 56,280,896 — (9,813,044) $46,467,852 Interest rate contracts (8,455,234) 3,801,681 — (3,593,715) $(8,247,268) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Warrants* Futures contracts Swaps Total Credit contracts $— $— $— $— $5,973,007 $5,973,007 Foreign exchange contracts — — — (2,455,684) — $(2,455,684) Equity contracts 1,290 1,227 17,226,936 — 13,544,412 $30,773,865 Interest rate contracts 2,234,650 — (1,981,131) — 8,904,434 $9,157,953 Total * For the reporting period, the transaction volume for warrants was minimal. 116 Dynamic Asset Allocation Growth Fund Note 6: Transactions with affiliated issuers Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership or control, were as follows: Market value at the Market beginning value at the of the end of the reporting Purchase Sale Investment reporting Name of affiliate period cost proceeds income period Putnam Money Market Liquidity Fund* $232,267,965 $571,200,199 $477,906,504 $299,511 $325,561,660 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $69,500 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $1,606 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 10: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 did not have a material impact on the fund’s financial statements. Dynamic Asset Allocation Growth Fund 117 In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 118 Dynamic Asset Allocation Growth Fund Federal tax information (Unaudited) The fund designated 100.00% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 100.00%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period ended, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $4,281,490 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. Dynamic Asset Allocation Growth Fund 119 About the Trustees Independent Trustees 120 Dynamic Asset Allocation Growth Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Dynamic Asset Allocation Growth Fund 121 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments and Vice President Putnam Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President and Treasurer Since 2010 Judith Cohen (Born 1945) Manager of Finance, Dunkin’ Brands (2008– Vice President, Clerk, and Associate Treasurer 2010); Senior Financial Analyst, Old Mutual Asset Since 1993 Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Nancy E. Florek (Born 1957) Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 122 Dynamic Asset Allocation Growth Fund The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Dynamic Asset Allocation Growth Fund 123 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Retirement Income Fund Lifestyle 2 Conservative Fund Retirement Income Fund Lifestyle 3 Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Conservative Portfolio. Dynamic Asset Allocation Growth Fund Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 124 Dynamic Asset Allocation Growth Fund Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Investment Sub-Advisor Kenneth R. Leibler The Putnam Advisory Robert E. Patterson Susan G. Malloy Company, LLC George Putnam, III Vice President and One Post Office Square Robert L. Reynolds Assistant Treasurer Boston, MA 02109 W. Thomas Stephens James P. Pappas Marketing Services Officers Vice President Putnam Retail Management Robert L. Reynolds One Post Office Square President Mark C. Trenchard Boston, MA 02109 Vice President and Jonathan S. Horwitz BSA Compliance Officer Custodian Executive Vice President, State Street Bank Principal Executive Officer, and Judith Cohen and Trust Company Compliance Liaison Vice President, Clerk, and Associate Treasurer Legal Counsel Steven D. Krichmar Ropes & Gray LLP Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Independent Registered Manager, Assistant Clerk, and Public Accounting Firm Robert T. Burns Associate Treasurer PricewaterhouseCoopers LLP Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Dynamic Asset Allocation Growth Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees September 30, 2012	$229,014	$	$33,559	$3,084 September 30, 2011	$232,703	$	$24,007	$ — For the fiscal years ended September 30 2012 and September 30, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $198,652 and $413,099 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit Fees September 30, 2012	$ — $45,000	$ — $ — September 30, 2011	$ — $112,505	$ — $ — Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Asset Allocation Funds By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: November 28, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: November 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2012 Date of reporting period:	October 1, 2011 — September 30, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Dynamic Asset Allocation Balanced Fund Annual report 9 | 30 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 21 Federal tax information About the Trustees Officers Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Our allocation of assets among permitted asset categories may hurt performance. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. The prices of stocks and bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. The use of derivatives may increase these risks by increasing investment exposure (which may be considered leverage) or, in the case of over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Message from the Trustees Dear Fellow Shareholder: Coordinated action by central banks on both sides of the Atlantic helped lift both equity and fixed-income markets this year. Global markets continue to show signs of vulnerability, however, with investors growing more concerned about economic slowdowns in the United States, Europe, and emerging markets, particularly China. The outcome of the U.S. presidential election and the impending fiscal cliff are additional sources of potential volatility. Putnams veteran investment team relies on fundamental research and experienced judgment to seek opportunities and manage risk in this environment. In the same way, it is prudent for long-term investors to rely on the expertise of a trusted financial advisor, who can help you work toward your financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your funds Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trusts Investment Committee, Margaret A. Cargill Philanthropies, and director for Reach Out and Read of Greater NewYork, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Putnam Balanced Blended Benchmark is administered by Putnam Management and comprises 50% Russell 3000 Index, 35% Barclays U.S. Aggregate Bond Index, 10% MSCI EAFE Index (ND), and 5% JPMorgan Developed High Yield Index. † The fund’s secondary benchmark, the Putnam Balanced Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. 4 Dynamic As set Allocation Balanced Fund Interview with your fund’s portfolio manager Jeff, after robust market gains in the first half of the fund’s fiscal year, the second half of the reporting period was much more subdued. What caused this transition? It’s important to remember the backdrop. Three large macroeconomic risks loomed throughout the past year: Investors feared a double-dip recession in the United States, a credit-market crisis in Europe, and the possibility of a hard economic landing in China. These fears generally dominated markets at the outset of the year, and as data and investor sentiment changed in subsequent months, market performance seesawed. A rally began in the final months of calendar year 2011 on signs of relatively strong growth in the U.S. economy, and action by the European Central Bank [ECB] in November2011 to address its combined banking and sovereign debt crisis. The climate changed later, however, when investors recognized a real slowing in the pace of economic growth in the United States and the world. Real U.S. GDP grew at a 4.1% rate in the final three months of 2011, but only half that pace in the first three months of 2012. Market volatility jumped, and the prices of stocks and commodities retreated. This downward trend remained in place until the closing months of the fund’s fiscal year. Markets rose again in August and September after central banks acted to provide additional policy actions targeting stronger, more stable growth. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/12. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on pages 15–16. Dynamic Asset Allocation Balanced Fund 5 Did you change the fund’s positions when market conditions deteriorated? We employed the fund’s flexibility to adjust weightings to some degree, while still maintaining the standard, broad diversification that is an essential part of the fund’s philosophy. For example, as the fiscal year began in October2011, the fund had an underweight position to international equities. The sovereign debt risk in the eurozone created the possibility that a bank could become insolvent and potentially lead to a widespread deleveraging crisis as in the Lehman Brothers’ collapse in 2008. In November, the ECB helped to reduce this risk by introducing the Long-Term Refinancing Operation to provide banks with short-term funding. By January, we had changed our defensive posture to take on more risk, and this matched the sentiment of the period. The fund benefited from robust advances in the stock market, including Europe, and from the solid performance of high-yield securities. After big gains through March lifted market valuations, we moderated the stance again, particularly with regard to commodities. This move helped the fund avoid a major slide in commodities prices. A variety of factors can influence commodity performance, but softening demand in China played a role in the past year. What were the strengths and weaknesses in fund performance for the year as a whole? Putnam Dynamic Asset Allocation Balanced Fund’s robust performance can be attributed to several sources. U.S. high-yield securities contributed significantly. We favored this sector because we believed it offered an unusual combination of attractive yield spreads and solid corporate credit fundamentals. The corporate default rate has remained below its historical average in the past couple of years, and we think this may continue. For the year as a whole, the high-yield sector significantly outperformed government bonds. We favored high-yield bonds over government bonds, which offered relatively little total return performance potential, we believed, relative to their vulnerability to Allocations are represented as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 Dynamic As set Allocation Balanced Fund rising interest rates. The fund had exposure to government bonds as well because they tend to be less volatile than risk assets and have the potential to help stabilize fund performance. Our stock selection decisions within our equity weightings also helped performance. This was true across a variety of stocks, including large caps and small caps, and growth and value styles. Our results were somewhat stronger in the United States, while our international positions had more mixed results, given the ups and downs of these markets. For the year, U.S. stocks significantly outperformed international stocks, in both developed and developing markets. In addition to owning equity securities, we can use futures contracts to manage exposure to market risk or to equitize cash holdings. As the U.S. dollar generally appreciated against other major currencies during the period, the fund had a variety of hedging positions in an effort to reduce foreign exposure risk or to gain exposure to particular currencies. One area of weakness involved our positioning in non-agency mortgage-backed securities, which experienced periods of poor performance when the fear of a deleveraging event in Europe was particularly high. This was the case early in the period and again during the downturn during the spring months. They have since rallied and, in our view, are poised to benefit as the Fed’s efforts to add liquidity to the mortgage-backed securities market have apparently increased the risk appetite of investors. To seek to manage risks in this and other fixed-income sectors, the fund can invest in interest-rate swaps with the goals of hedging interest-rate risk, gaining exposure to rates, or hedging prepayment risk. Futures contracts can also be used to hedge prepayment or interest-rate risks, or to gain exposure to interest rates. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 9/30/12. Short-term holdings and derivatives are excluded. Holdings will vary over time. Dynamic Asset Allocation Balanced Fund 7 Could you discuss the recent interventions by central banks around the world? The Fed is trying to boost employment, and the ECB appears committed to preserving the euro. In September, the Fed launched QE3 — a program that will increase mortgage bond purchases to $85 billion per month until economic data improve. Similarly, the ECB has deployed its balance sheet to make unlimited purchases of sovereign bonds, which will likely help protect the euro by lowering the borrowing costs of heavily indebted governments, particularly Spain and Italy. What effects do you think these policies will have on financial markets, and can they help accelerate global economic growth? In the Fed’s previous efforts with QE1, QE2, and Operation Twist, the benefits were temporary, they influenced markets more than the economy, and the influence of each successive intervention lasted for a shorter length of time. However, the latest measure may defy this trend, because the ECB is acting at the same time. The ECB has substantial heft, governing monetary policy for a 17-nation, $12.6 trillion economy, which is nearly as large as the $15.6trillion U.S. economy. I would add that, while monetary policy intervention can affect market conditions, it cannot change the fact that governments around the world must still take measures to deleverage their balance sheets. Many governments absorbed a huge amount of bad debt created during the previous credit cycle in order to mitigate the economic impact of the financial crisis. They are now faced with reducing this debt burden. By its nature, deleveraging is a contractionary force. Monetary policy can delay, and to some extent help alleviate, the pain, but we believe it’s likely that economic growth will remain sluggish. When you look across stocks, bonds, and commodities, which asset classes offer the most attractive return potential? We are currently disposed toward increasing tactical equity risk. It appears that the recent This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings will vary over time. 8 Dynamic Asset Allocation Balanced Fund actions by the Fed and the ECB have made investors generally more inclined to favor risk assets. A second reason we are inclined to favor equities is that we are pessimistic about government bonds. We have observed during the Fed’s previous quantitative easing programs that yields on interest-rate-sensitive bonds rose. We believe this might happen again, as suggested by periods of rising yields that we saw during the summer months as talk of QE3 increased. Aside from their potential volatility, however, plain-vanilla government bonds are unattractive to us because we believe they offer relatively low return potential, in our view. Yields are low and at times have fallen to negative levels in inflation-adjusted terms. In relatively safe countries, including the United States and Germany, government bond yields today reflect a great deal of investor fear rather than a rational assessment of investment opportunities, we believe. What risks are likely to influence financial markets? The United States faces a fiscal contraction, or “cliff,” that would occur in 2013 if currently scheduled federal budget cuts and tax increases go into effect. While we expect that the government will act to alter the slated changes, even a mild fiscal contraction would hurt an economy that has struggled to maintain a 2% growth rate. Also, we have concern about inflation risk as a consequence of expansive monetary policies in the United States and other regions of the world. If inflation were to rise, we would be inclined to shift from a neutral position to an overweight in commodities, an asset class that can serve as an inflation hedge. Thank you, Jeff, for your time and insights today. A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use forward currency contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For some types of derivatives, Putnam also seeks to mitigate the level of ongoing counterparty credit risk by entering into collateral agreements with counterparties that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Dynamic Asset Allocation Balanced Fund 9 The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Jeffrey L. Knight is Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Colgate University. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeff, your fund’s portfolio managers are James A. Fetch; Robert J. Kea, CFA; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. IN THE NEWS Global economic growth is losing steam, according to the International Monetary Fund (IMF), with the majority of the world’s advanced economies expected to contract in 2012, or expand at anemic rates of less than 2%. Several issues are challenging economic growth, including Europe’s sovereign debt troubles, the impending “fiscal cliff” in the United States, and high unemployment in various economies. Unless leaders take meaningful steps to address these issues, the current global economic expansion may slow to the weakest level since 2009’s Great Recession. These issues are weighing increasingly on the global economy. In July, the IMF predicted that global growth would be 3.5% in 2012, rising to 3.9% in 2013, but now, in its recently released World Economic Outlook , the IMF has revised its growth forecasts downwards, to growth of just 3.3% this year, and 3.6% in 2013. 10 Dynamic Asset Allocation Balanced Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/12 Class A Class B Class C Class M Class R Class R5* Class R6* Class Y (inceptiondates) (2/7/94) (2/11/94) (9/1/94) (2/6/95) (1/21/03) (7/2/12) (7/2/12) (7/5/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 6.61% 6.28% 5.83% 5.83% 5.78% 5.78% 6.10% 5.89% 6.33% 7.31% 7.31% 6.87% 10 years 96.63 85.41 82.73 82.73 82.19 82.19 87.15 80.66 90.99 101.47 101.52 101.49 Annual average 7.00 6.37 6.21 6.21 6.18 6.18 6.47 6.09 6.68 7.26 7.26 7.26 5 years 12.93 6.42 8.90 7.03 8.71 8.71 10.12 6.28 11.40 14.26 14.29 14.27 Annual average 2.46 1.25 1.72 1.37 1.68 1.68 1.95 1.23 2.18 2.70 2.71 2.70 3 years 35.08 27.30 32.01 29.01 31.98 31.98 33.00 28.29 33.97 36.03 36.06 36.04 Annual average 10.54 8.38 9.70 8.86 9.69 9.69 9.97 8.66 10.24 10.80 10.81 10.80 1 year 21.06 14.09 20.13 15.12 20.07 19.07 20.40 16.21 20.70 21.33 21.36 21.34 * Performance for class R5 and R6 shares, which for periods prior to their inception is derived from the historical performance of class Y shares (as described below), is shown only since 7/5/94 (the inception date of class Y). Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Class R5 and class R6 shares, available to qualified employee-benefit plans only, are sold without an initial sales charge and have no CDSC. Performance for class R5 and class R6 shares prior to their inception is derived from the historical performance of class Y shares, beginning with inception of the Y share class and has not been adjusted for the lower investor servicing fees applicable to class R5 and class R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. Dynamic Asset Allocation Balanced Fund 11 Comparative index returns For periods ended 9/30/12 Lipper Mixed-Asset Target Allocation Putnam Balanced Moderate Funds Russell 3000 Index Blended Benchmark category average * Annual average (life of fund) 8.26% —† 6.74% 10 years 125.85 112.44% 93.37 Annual average 8.49 7.83 6.75 5 years 6.69 17.94 11.49 Annual average 1.30 3.35 2.16 3 years 45.27 33.18 27.10 Annual average 13.26 10.02 8.30 1 year 30.20 19.07 16.77 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/12, there were 474, 426, 388, 204, and 36 funds, respectively, in this Lipper category. † The fund’s secondary benchmark, the Putnam Balanced Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $18,273 and $18,219, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $18,066. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $19,099, $20,147, $20,152, and $20,149, respectively. 12 Dynamic Asset Allocation Balanced Fund Fund price and distribution information For the 12-month period ended 9/30/12 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 4 4 4 4 4 1 1 4 Income $0.192 $0.106 $0.110 $0.137 $0.165 $0.054 $0.057 $0.220 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 9/30/11 $9.99 $10.60 $9.95 $9.80 $9.98 $10.34 $9.93 — — $10.00 7/2/12* — $11.34 $11.34 — 9/30/12 11.89 12.62 11.84 11.65 11.87 12.30 11.81 11.90 11.90 11.90 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. * The inception date of the R5 and R6 shares. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 9/30/11 1.07% 1.82% 1.82% 1.57% 1.32% 0.76%* 0.66%* 0.82% Annualized expense ratio for the six-month period ended 9/30/12† 1.05% 1.80% 1.80% 1.55% 1.30% 0.77% 0.67% 0.80% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report because it includes an impact of 0.01% in fees and expenses of acquired funds. Expenses are shown as a percentage of average net assets. * Expenses for class R5 and R6 shares are based on the expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R5 and R6 shares. † For the fund’s most recent fiscal half year or, in the case of class R5 and R6 shares, for the period from 7/3/12 (commencement of operations) to 9/30/12; may differ from expense ratios based on one-year data in the financial highlights. Dynamic Asset Allocation Balanced Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from April 1, 2012, (or, in the case of class R5 and R6 shares, from July 3, 2012 (commencement of operations)), to September 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.34 $9.13 $9.13 $7.87 $6.60 $1.94‡ $1.69‡ $4.07 Ending value (after expenses) $1,033.50 $1,028.80 $1,028.50 $1,030.00 $1,031.60 $1,054.10 $1,054.40 $1,033.80 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/12 (or, in the case of classR5 and R6 shares, the period from 7/3/12 (commencement of operations)) to 9/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. ‡ Had expenses for class R5 and R6 shares been shown for the entire period from April 1, 2012 to September 30, 2012, they would have been higher. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2012, use the following calculation method. To find the value of your investment on April 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.30 $9.07 $9.07 $7.82 $6.56 $3.89 $3.39 $4.04 Ending value (after expenses) $1,019.75 $1,016.00 $1,016.00 $1,017.25 $1,018.50 $1,021.15 $1,021.65 $1,021.00 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/12 (for class R5 and R6 shares, the period from 7/3/12 (commencement of operations) to 9/30/12). The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Dynamic Asset Allocation Balanced Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to certain defined contribution plans with assets of at least $50 million. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through”, is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches”. Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Dynamic Asset Allocation Balanced Fund 15 BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Putnam Balanced Blended Benchmark is a benchmark administered by Putnam Management, comprising 50% the Russell 3000 Index, 35% the Barclays U.S. Aggregate Bond Index, 10% the MSCI EAFE Index (ND), and 5% the JPMorgan Developed High Yield Index. Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2012, Putnam employees had approximately $342,000,000 and the Trustees had approximately $81,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Dynamic Asset Allocation Balanced Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and anotheraffiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2012. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. Dynamic Asset Allocation Balanced Fund 17 These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for two years — since January or, for a few funds, February 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Under its management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for two years, and the Trustees will continue to examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of 18 Dynamic Asset Allocation Balanced Fund competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 2nd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does Dynamic Asset Allocation Balanced Fund 19 not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Mixed-Asset Target Allocation Moderate Funds) for the one-year, three-year and five-year periods ended December 31, 2011 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 3rd Three-year period 1st Five-year period 3rd Over the one-year, three-year and five-year periods ended December 31, 2011, there were 483, 433 and 398 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 20 Dynamic Asset Allocation Balanced Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Dynamic Asset Allocation Balanced Fund 21 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Asset Allocation Funds and Shareholders of Putnam Dynamic Asset Allocation Balanced Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Dynamic Asset Allocation Balanced Fund (the “fund”) (formerly known as the Putnam Asset Allocation Fund: Balanced Portfolio) at September 30, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at September 30, 2012 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts November 14, 2012 22 Dynamic Asset Allocation Balanced Fund The fund’s portfolio 9/30/12 COMMON STOCKS (45.4%)* Shares Value Basic materials (2.6%) Agnico-Eagle Mines, Ltd. (Canada) 290 $15,050 Agrium, Inc. (Canada) 715 73,974 Air Liquide SA (France) 560 69,575 Albemarle Corp. 14,165 746,212 Allied Nevada Gold Corp. † 240 9,379 Amcor, Ltd. (Australia) 5,890 47,430 American Vanguard Corp. 3,765 131,022 Andersons, Inc. (The) 376 14,160 Archer Daniels-Midland Co. 1,971 53,572 Arkema (France) 2,007 188,532 Assa Abloy AB Class B (Sweden) 20,045 650,590 Barrick Gold Corp. (Canada) 3,800 158,788 BASF SE (Germany) 18,191 1,537,094 Bemis Co., Inc. 18,981 597,337 BHP Billiton PLC (United Kingdom) 13,765 429,866 BHP Billiton, Ltd. (Australia) 23,611 809,001 Black Earth Farming, Ltd. SDR (Jersey) † 3,511 6,548 Buckeye Technologies, Inc. 6,418 205,761 Cambrex Corp. † 20,892 245,063 CF Industries Holdings, Inc. 9,132 2,029,496 Chicago Bridge & Iron Co., NV (Netherlands) 19,117 728,167 China Shanshui Cement Group, Ltd. (China) 123,000 79,855 Cliffs Natural Resources, Inc. 6,440 251,997 Cresud S.A.C.I.F. y A. ADR (Argentina) 1,430 11,683 Cytec Industries, Inc. 8,717 571,138 Domtar Corp. (Canada) 6,241 488,608 Eagle Materials, Inc. 3,887 179,813 Evraz PLC (United Kingdom) 142,461 569,546 First Resources, Ltd. (Singapore) 48,000 82,587 Fletcher Building, Ltd. (New Zealand) 2,790 16,124 FMC Corp. 280 15,512 Fortescue Metals Group, Ltd. (Australia) S 21,624 77,268 Fortune Brands Home & Security, Inc. † 32,390 874,854 Furmanite Corp. † 19,028 108,079 Georgia Gulf Corp. 2,179 78,923 Goldcorp, Inc. (Canada) 13,596 624,290 Golden Agri-Resources, Ltd. (Singapore) 180,000 96,398 GrainCorp, Ltd. (Australia) 4,151 38,559 Holcim, Ltd. (Switzerland) 280 17,840 Holmen AB Class B (Sweden) 340 9,295 Incitec Pivot, Ltd. (Australia) 11,918 36,633 Indocement Tunggal Prakarsa (Indonesia) 35,000 74,329 Innophos Holdings, Inc. 6,311 306,020 Innospec, Inc. † 7,087 240,391 International Flavors & Fragrances, Inc. 170 10,132 Dynamic Asset Allocation Balanced Fund 23 COMMON STOCKS (45.4%)* cont. Shares Value Basic materials cont. Intrepid Potash, Inc. † 1,026 $22,038 K&S AG (Germany) 2,306 113,629 Kansai Paint Co., Ltd. (Japan) 1,000 11,088 KapStone Paper and Packaging Corp. † 7,491 167,723 Koninklijke DSM NV (Netherlands) 7,886 394,217 Kraton Performance Polymers, Inc. † 3,212 83,833 Kronos Worldwide, Inc. 10,342 154,509 KWS Saat AG (Germany) 76 20,275 L.B. Foster Co. Class A 2,524 81,626 Landec Corp. † 11,514 131,835 Lanxess AG (Germany) 3,520 292,220 Linde AG (Germany) 3,135 540,443 LSB Industries, Inc. † 18,931 830,503 LyondellBasell Industries NV Class A (Netherlands) 43,069 2,224,945 Minerals Technologies, Inc. 1,261 89,443 Monsanto Co. 57,915 5,271,423 Mosaic Co. (The) 763 43,956 Newcrest Mining, Ltd. (Australia) 2,312 68,718 Newmont Mining Corp. 520 29,136 Nitto Denko Corp. (Japan) 18,500 881,062 NN, Inc. † 16,437 139,550 Nufarm, Ltd. (Australia) 5,942 37,276 Oji Holdings Corp. (Japan) 2,000 6,102 OM Group, Inc. † 5,464 101,303 Orica, Ltd. (Australia) 470 12,130 PolyOne Corp. 20,095 332,974 Potash Corp. of Saskatchewan, Inc. (Canada) 2,120 92,050 PPG Industries, Inc. 20,526 2,357,210 PT Astra Agro Lestari Tbk (Indonesia) 10,000 22,852 Randgold Resources, Ltd. (Jersey) 430 52,899 Rio Tinto PLC (United Kingdom) 17,054 797,212 Rio Tinto, Ltd. (Australia) 16,632 912,470 Royal Gold, Inc. 130 12,984 Sealed Air Corp. 21,632 334,431 Sherwin-Williams Co. (The) 150 22,340 Sigma-Aldrich Corp. 220 15,838 Sika AG (Switzerland) 7 14,281 SLC Agricola SA (Brazil) 1,580 16,952 Sociedad Quimica y Minera de Chile SA ADR (Chile) 1,230 75,817 Steel Dynamics, Inc. 37,144 417,127 Stillwater Mining Co. † 11,248 132,614 Svenska Cellulosa AB Class B (Sweden) 1,140 21,181 Syngenta AG (Switzerland) 1,993 744,800 Taiheiyo Cement Corp. (Japan) 3,000 6,461 Teck Resources, Ltd. Class B (Canada) 4,000 118,035 Toray Industries, Inc. (Japan) 3,000 17,767 24 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.4%)* cont. Shares Value Basic materials cont. Trex Co., Inc. † 5,704 $194,620 Tronox, Ltd. Class A 9,741 220,634 Valspar Corp. 15,563 873,089 Vilmorin & Cie (France) 173 20,821 Viterra, Inc. (Canada) 3,461 56,715 voestalpine AG (Austria) 12,204 366,688 W.R. Grace & Co. † 5,257 310,584 Westlake Chemical Corp. 4,557 332,934 Wilmar International, Ltd. (Singapore) 11,000 29,006 Xstrata PLC (United Kingdom) 4,957 76,925 Yamana Gold, Inc. (Canada) 1,040 19,888 Yara International ASA (Norway) 1,151 57,808 Capital goods (2.3%) ABB, Ltd. (Switzerland) 22,904 430,582 AGCO Corp. † 1,729 82,093 Aisin Seiki Co., Ltd. (Japan) 12,700 360,934 Amada Co., Ltd. (Japan) 14,000 61,294 American Axle & Manufacturing Holdings, Inc. † 8,571 96,595 Applied Industrial Technologies, Inc. 6,800 281,724 AZZ, Inc. 4,071 154,617 Ball Corp. 330 13,969 Canon, Inc. (Japan) 9,200 294,426 Cascade Corp. 5,032 275,452 Chart Industries, Inc. † 5,742 424,047 Chase Corp. 6,620 121,609 China Communications Construction Co., Ltd. (China) 247,000 198,814 Chiyoda Corp. (Japan) 6,000 93,264 CNH Global NV (Netherlands) † 1,314 50,944 Cobham PLC (United Kingdom) 117,248 420,703 Covanta Holding Corp. 490 8,418 Cummins, Inc. 26,249 2,420,420 Daelim Industrial Co., Ltd. (South Korea) 1,050 89,017 Deere & Co. 1,040 85,790 Dongfang Electric Corp., Ltd. (China) 62,000 84,076 Dover Corp. 28,485 1,694,573 DXP Enterprises, Inc. † 4,634 221,366 Embraer SA ADR (Brazil) 1,900 50,578 Emerson Electric Co. 91,868 4,434,468 European Aeronautic Defense and Space Co. NV (France) S 20,981 667,017 Finning International, Inc. (Canada) 3,400 82,449 Fluor Corp. 27,756 1,562,108 Franklin Electric Co., Inc. 4,756 287,690 Fuji Electric Co., Ltd. (Japan) 140,000 284,982 Gardner Denver, Inc. 3,080 186,063 Generac Holdings, Inc. 5,903 135,120 General Dynamics Corp. 480 31,747 Dynamic Asset Allocation Balanced Fund 25 COMMON STOCKS (45.4%)* cont. Shares Value Capital goods cont. Global Power Equipment Group, Inc. 5,870 $108,536 Great Lakes Dredge & Dock Corp. 52,572 404,804 Greenbrier Companies, Inc. † 15,517 250,444 Hyflux, Ltd. (Singapore) 90,000 102,771 IHI Corp. (Japan) 79,000 175,996 JGC Corp. (Japan) 14,000 467,042 Lindsay Corp. 630 45,341 Lockheed Martin Corp. 36,122 3,373,080 McDermott International, Inc. † 77,317 944,814 Metso Corp. OYJ (Finland) 1,536 55,182 Mitsubishi Electric Corp. (Japan) 37,000 272,475 NACCO Industries, Inc. Class A 1,234 154,756 Northrop Grumman Corp. 440 29,238 Raytheon Co. 50,898 2,909,341 Republic Services, Inc. 670 18,445 Rexam PLC (United Kingdom) 6,480 45,755 Rolls-Royce Holdings PLC (United Kingdom) 19,631 267,911 Roper Industries, Inc. 210 23,081 Safran SA (France) 1,726 62,216 Schindler Holding AG (Switzerland) 2,959 364,228 Schneider Electric SA (France) 3,661 217,447 Singapore Technologies Engineering, Ltd. (Singapore) 56,000 161,266 Smith & Wesson Holding Corp. † 11,590 127,606 Societe BIC SA (France) 280 33,911 Standard Motor Products, Inc. 11,800 217,356 Standex International Corp. 3,490 155,131 Staples, Inc. 93,008 1,071,452 Stericycle, Inc. † 190 17,203 Sturm Ruger & Co., Inc. 3,953 195,634 Tetra Tech, Inc. † 3,044 79,935 Textron, Inc. 47,247 1,236,454 TriMas Corp. † 19,888 479,500 Valmont Industries, Inc. 2,428 319,282 Vinci SA (France) 14,522 620,641 Waste Connections, Inc. 370 11,200 Zardoya Otis SA (Spain) 2,510 29,525 Communication services (2.3%) Allot Communications, Ltd. (Israel) † 5,845 155,009 American Tower Corp. Class A R 350 24,994 Aruba Networks, Inc. † 5,792 130,233 AT&T, Inc. 100,682 3,795,727 BCE, Inc. (Canada) 4,899 215,530 Belgacom SA (Belgium) 1,120 34,196 British Sky Broadcasting Group PLC (United Kingdom) 1,070 12,916 BroadSoft, Inc. † 2,764 113,379 BT Group PLC (United Kingdom) 267,339 997,159 26 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.4%)* cont. Shares Value Communication services cont. CalAmp Corp. † 12,452 $102,231 Cincinnati Bell, Inc. † 41,010 233,757 Comcast Corp. Class A 211,867 7,578,483 Comtech Telecommunications Corp. 6,622 183,032 Deutsche Telekom AG (Germany) 26,654 328,024 EchoStar Corp. Class A † 30,398 871,207 Eutelsat Communications SA (France) 850 27,389 France Telecom SA (France) 27,952 337,916 HSN, Inc. 6,206 304,404 IAC/InterActiveCorp. 22,785 1,186,193 InterDigital, Inc. 1,740 64,867 InterXion Holding NV (Netherlands) † 6,089 138,342 Kabel Deutschland Holding AG (Germany) † 12,675 905,536 Loral Space & Communications, Inc. 3,472 246,859 NeuStar, Inc. Class A † 7,056 282,452 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 17,200 816,168 NTELOS Holdings Corp. 12,011 208,631 NTT DoCoMo, Inc. (Japan) 168 272,477 Premiere Global Services, Inc. † 8,319 77,783 SES SA GDR (France) 1,390 37,820 Shaw Communications, Inc. Class B (Canada) 810 16,594 StarHub, Ltd. (Singapore) 5,000 15,169 Swisscom AG (Switzerland) 60 24,124 TDC A/S (Denmark) 4,450 32,428 Tele2 AB Class B (Sweden) 15,873 288,565 Telecity Group PLC (United Kingdom) 11,591 167,778 Telefonica SA (Spain) 26,611 354,845 USA Mobility, Inc. 9,701 115,151 Verizon Communications, Inc. 180,350 8,218,582 Vodafone Group PLC (United Kingdom) 438,504 1,248,175 Windstream Corp. 800 8,104 Ziggo NV (Netherlands) 3,277 111,364 Conglomerates (1.2%) AMETEK, Inc. 41,408 1,467,925 Danaher Corp. 71,858 3,962,984 General Electric Co. 193,809 4,401,436 Keisei Electric Railway Co., Ltd. (Japan) 1,000 9,037 Marubeni Corp. (Japan) 22,000 140,282 Mitsui & Co., Ltd. (Japan) 29,000 407,707 Siemens AG (Germany) 10,224 1,020,988 Tyco International, Ltd. 65,999 3,713,104 Consumer cyclicals (5.2%) ABC-Mart, Inc. (Japan) 200 8,845 Advance Auto Parts, Inc. 10,917 747,162 Aeon Co., Ltd. (Japan) 23,800 268,734 Dynamic Asset Allocation Balanced Fund 27 COMMON STOCKS (45.4%)* cont. Shares Value Consumer cyclicals cont. Aggreko PLC (United Kingdom) 5,440 $203,721 Alliance Data Systems Corp. † 10,599 1,504,528 Amazon.com, Inc. † 260 66,128 AutoZone, Inc. † 40 14,788 Axel Springer AG (Germany) 450 19,507 Babcock International Group PLC (United Kingdom) 1,190 17,911 Bayerische Motoren Werke (BMW) AG (Germany) 3,598 263,773 Beazer Homes USA, Inc. † 108,524 385,260 Bed Bath & Beyond, Inc. † 30,402 1,915,332 Belo Corp. Class A 58,234 455,972 Big Lots, Inc. † 8,328 246,345 Bluegreen Corp. † 16,848 105,805 BR Malls Participacoes SA (Brazil) 3,500 48,600 Brilliance China Automotive Holdings, Inc. (China) † 94,000 103,125 Brunswick Corp. 3,001 67,913 Buckle, Inc. (The) 2,901 131,792 Bunzl PLC (United Kingdom) 21,948 393,753 Bureau Veritas SA (France) 420 43,238 Cabela’s, Inc. † 5,403 295,436 Cash America International, Inc. 2,511 96,849 CBS Corp. Class B 76,566 2,781,643 Christian Dior SA (France) 3,018 406,142 Cintas Corp. 340 14,100 Coach, Inc. 32,649 1,828,997 Compass Group PLC (United Kingdom) 60,418 668,277 Conn’s, Inc. † 12,466 274,875 Continental AG (Germany) 2,440 239,373 Cooper Tire & Rubber Co. 22,521 431,953 Corporate Executive Board Co. (The) 2,139 114,715 Crocs, Inc. † 8,211 133,100 Daihatsu Motor Co., Ltd. (Japan) 15,000 250,050 Daimler AG (Registered Shares) (Germany) 7,762 376,484 Deckers Outdoor Corp. † 1,841 67,454 Deluxe Corp. 12,079 369,134 Demand Media, Inc. † 6,246 67,894 Destination Maternity Corp. 13,703 256,246 Dillards, Inc. Class A 13,273 959,903 Discovery Communications, Inc. Class A † 350 20,878 Dolby Laboratories, Inc. Class A † 13,075 428,206 Dollar General Corp. † 190 9,796 Dollar Tree, Inc. † 320 15,454 Dun & Bradstreet Corp. (The) 9,659 769,053 Ecolab, Inc. 370 23,987 Elders, Ltd. (Australia) † 35,584 9,183 Equifax, Inc. 340 15,844 Expedia, Inc. 16,900 977,500 28 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.4%)* cont. Shares Value Consumer cyclicals cont. Express, Inc. † 10,576 $156,736 Fiat Industrial SpA (Italy) 60,238 590,896 Fiat SpA (Italy) † 14,831 79,465 Finish Line, Inc. (The) Class A 14,329 325,841 Foot Locker, Inc. 53,190 1,888,245 Foschini Group, Ltd. (The) (South Africa) 3,632 55,357 Francesca’s Holdings Corp. † 5,961 183,182 GameStop Corp. Class A 5,867 123,207 Gannett Co., Inc. 41,403 734,903 Geberit International AG (Switzerland) 130 28,278 General Motors Co. † 86,372 1,964,963 Genesco, Inc. † 1,456 97,159 Global Cash Access Holdings, Inc. † 16,739 134,749 Global Mediacom Tbk PT (Indonesia) 316,000 67,505 Goodyear Tire & Rubber Co. (The) † 21,435 261,293 Haier Electronics Group Co., Ltd. (China) † 131,000 151,808 Hakuhodo DY Holdings, Inc. (Japan) 6,960 468,907 Helen of Troy, Ltd. † 3,864 122,991 HMS Holdings Corp. † 947 31,658 Home Depot, Inc. (The) 90,740 5,477,997 Indofood Agri Resources, Ltd. (Singapore) 6,000 6,648 Isuzu Motors, Ltd. (Japan) 111,000 535,714 KAR Auction Services, Inc. † 10,031 198,012 Kimberly-Clark Corp. 640 54,912 Kingfisher PLC (United Kingdom) 52,363 223,751 Kohl’s Corp. 320 16,397 La-Z-Boy, Inc. † 22,052 322,621 LeapFrog Enterprises, Inc. † 22,869 206,278 Lear Corp. 16,245 613,899 Localiza Rent a Car SA (Brazil) 6,000 105,364 Lowe’s Cos., Inc. 64,212 1,941,771 LS Corp. (South Korea) 551 47,829 Lumber Liquidators Holdings, Inc. † 1,533 77,692 LVMH Moet Hennessy Louis Vuitton SA (France) 2,637 397,668 M.D.C. Holdings, Inc. 3,529 135,902 Macy’s, Inc. 50,615 1,904,136 Major Cineplex Group PCL (Thailand) 57,500 35,307 Marriott International, Inc. Class A 34,965 1,367,132 McGraw-Hill Cos., Inc. (The) 37,514 2,047,897 MGM China Holdings, Ltd. (Hong Kong) 183,200 315,706 Mitsubishi Motors Corp. (Japan) † 268,000 247,131 Moody’s Corp. 480 21,211 MSC Industrial Direct Co., Inc. Class A 150 10,122 News Corp. Class A 149,766 3,673,760 Next PLC (United Kingdom) 11,676 651,999 Nissan Motor Co., Ltd. (Japan) 71,500 608,748 Dynamic Asset Allocation Balanced Fund 29 COMMON STOCKS (45.4%)* cont. Shares Value Consumer cyclicals cont. Nitori Holdings Co., Ltd. (Japan) 150 $13,941 O’Reilly Automotive, Inc. † 16,712 1,397,461 Omnicom Group, Inc. 340 17,537 OPAP SA (Greece) 23,219 119,665 Oriental Land Co., Ltd. (Japan) 200 26,356 Pearson PLC (United Kingdom) 10,063 196,973 PetSmart, Inc. 17,326 1,195,151 Pier 1 Imports, Inc. 4,061 76,103 PPR SA (France) 818 125,898 Priceline.com, Inc. † 1,972 1,220,137 Publicis Group SA (France) 8,688 487,118 Randstad Holding NV (Netherlands) 3,104 103,450 Reed Elsevier NV (Netherlands) 2,240 29,963 Rent-A-Center, Inc. 4,296 150,704 Rinnai Corp. (Japan) 200 14,921 Ross Stores, Inc. 300 19,386 RPX Corp. † 6,881 77,136 Ryland Group, Inc. (The) 12,951 388,530 Sankyo Co., Ltd. (Japan) 300 13,979 Scania AB Class B (Sweden) 16,928 311,645 Scholastic Corp. 4,905 155,881 Scotts Miracle-Gro Co. (The) Class A 130 5,654 Scripps Networks Interactive Class A 170 10,413 Secom Co., Ltd. (Japan) 500 26,087 Serco Group PLC (United Kingdom) 1,760 16,575 Shimamura Co., Ltd. (Japan) 100 11,653 Sinclair Broadcast Group, Inc. Class A 27,825 311,918 Singapore Press Holdings, Ltd. (Singapore) 7,000 23,234 SJM Holdings, Ltd. (Hong Kong) 196,000 424,459 Sodexho (France) 460 34,717 Sonic Automotive, Inc. Class A 35,778 679,066 Spectrum Brands Holdings, Inc. † 2,853 114,149 Standard Parking Corp. † 12,212 273,915 Suzuki Motor Corp. (Japan) 22,900 444,241 Swire Pacific, Ltd. Class A (Hong Kong) 47,500 580,313 Target Corp. 590 37,459 TNS, Inc. † 12,423 185,724 Towers Watson & Co. Class A 11,264 597,559 Town Sports International Holdings, Inc. † 14,999 185,538 Toyota Motor Corp. (Japan) 200 7,794 True Religion Apparel, Inc. 5,844 124,653 Trump Entertainment Resorts, Inc. † 180 720 TUI Travel PLC (United Kingdom) 50,372 190,839 Tupperware Brands Corp. 120 6,433 URS Corp. 15,353 542,114 USS Co. Ltd. (Japan) 150 15,864 30 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.4%)* cont. Shares Value Consumer cyclicals cont. Valeo SA (France) 4,560 $211,699 Verisk Analytics, Inc. Class A † 330 15,718 Vertis Holdings, Inc. † F 593 6 Viacom, Inc. Class B 60,120 3,221,841 VistaPrint NV † 20,405 696,831 Volkswagen AG (Preference) (Germany) 2,646 483,321 Volvo AB Class B (Sweden) 8,527 120,063 VOXX International Corp. † 22,840 170,843 Wal-Mart de Mexico SAB de CV ADR (Mexico) 4,400 123,420 Wal-Mart Stores, Inc. 15,454 1,140,505 WPP PLC (United Kingdom) 35,875 488,465 Wyndham Worldwide Corp. 22,485 1,180,013 Wynn Resorts, Ltd. 10,797 1,246,406 Consumer staples (4.3%) AFC Enterprises † 23,655 581,913 Ajinomoto Co., Inc. (Japan) 9,000 140,947 Altria Group, Inc. 2,320 77,511 Anheuser-Busch InBev NV (Belgium) 10,820 925,561 Associated British Foods PLC (United Kingdom) 19,059 397,481 Avis Budget Group, Inc. † 27,358 420,766 Barrett Business Services, Inc. 1,011 27,398 Barry Callebaut AG (Switzerland) 10 9,281 Beacon Roofing Supply, Inc. † 7,786 221,901 Benesse Holdings, Inc. (Japan) 300 14,537 BRF — Brasil Foods SA ADR (Brazil) 1,989 34,410 Brinker International, Inc. 20,985 740,774 British American Tobacco (BAT) PLC (United Kingdom) 19,587 1,007,155 Buffalo Wild Wings, Inc. † 2,181 186,999 Bunge, Ltd. 805 53,975 Campbell Soup Co. 36,550 1,272,671 Capita PLC (United Kingdom) 1,850 23,264 Casino Guichard-Perrachon SA (France) 5,060 448,657 Chaoda Modern Agriculture Holdings, Ltd. (China) † F 58,000 3,740 Cheesecake Factory, Inc. (The) 2,968 106,106 Chiquita Brands International, Inc. † 700 5,348 Church & Dwight Co., Inc. 8,583 463,405 Coca-Cola Co. (The) 52,986 2,009,765 Cola-Cola Amatil, Ltd. (Australia) 8,948 125,425 ConAgra Foods, Inc. 72,089 1,988,957 Core-Mark Holding Co., Inc. 3,666 176,371 Costco Wholesale Corp. 50,912 5,097,564 CVS Caremark Corp. 101,646 4,921,699 Danone (France) 4,730 291,674 Diageo PLC (United Kingdom) 11,764 331,233 Distribuidora Internacional de Alimentacion SA (Spain) 43,300 239,424 Domino’s Pizza, Inc. 2,831 106,729 Dynamic Asset Allocation Balanced Fund 31 COMMON STOCKS (45.4%)* cont. Shares Value Consumer staples cont. Dr. Pepper Snapple Group, Inc. 24,307 $1,082,404 Fomento Economico Mexicano SAB de CV ADR (Mexico) 1,800 165,564 Geo Group, Inc. (The) 13,453 372,245 Glanbia PLC (Ireland) 2,493 22,104 Heineken Holding NV (Netherlands) 8,204 399,187 Imperial Tobacco Group PLC (United Kingdom) 1,344 49,818 Ingredion, Inc. 830 45,783 IOI Corp. Bhd (Malaysia) 21,500 35,023 Itron, Inc. † 7,196 310,507 Japan Tobacco, Inc. (Japan) 44,400 1,330,694 Kao Corp. (Japan) 15,200 447,953 Kerry Group PLC Class A (Ireland) 9,933 508,045 Koninklijke Ahold NV (Netherlands) 26,056 326,636 Kroger Co. (The) 92,060 2,167,119 Kuala Lumpur Kepong Bhd (Malaysia) 5,100 36,823 Lawson, Inc. (Japan) 2,900 222,854 Lindt & Spruengli AG (Switzerland) 4 12,662 Lorillard, Inc. 19,882 2,315,264 Maple Leaf Foods, Inc. (Canada) 1,612 18,168 McDonald’s Corp. 10,070 923,936 Minor International PCL (Thailand) 175,500 87,807 Molson Coors Brewing Co. Class B 30,508 1,374,385 Nestle SA (Switzerland) 30,091 1,898,169 Nissin Food Products Co., Ltd. (Japan) 300 11,768 Olam International, Ltd. (Singapore) 10,000 16,604 On Assignment, Inc. † 8,556 170,436 OpenTable, Inc. † 3,049 126,838 Panera Bread Co. Class A † 60 10,255 PepsiCo, Inc. 13,102 927,229 Pernod-Ricard SA (France) 3,870 434,895 Philip Morris International, Inc. 103,775 9,333,547 Prestige Brands Holdings, Inc. † 9,109 154,489 Procter & Gamble Co. (The) 48,261 3,347,391 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 77,000 19,654 Rakuten, Inc. (Japan) 22,700 230,974 Reynolds American, Inc. 760 32,954 Robert Half International, Inc. 28,527 759,674 SABMiller PLC (United Kingdom) 6,041 265,761 Shoppers Drug Mart Corp. (Canada) 350 14,579 Smithfield Foods, Inc. † 907 17,823 Spartan Stores, Inc. 6,906 105,731 Starbucks Corp. 660 33,508 Tate & Lyle PLC (United Kingdom) 2,830 30,442 Tesco PLC (United Kingdom) 25,242 135,439 Toyota Tsusho Corp. (Japan) 23,400 500,063 Tyson Foods, Inc. Class A 1,587 25,424 32 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.4%)* cont. Shares Value Consumer staples cont. Unilever NV GDR (Netherlands) 2,260 $79,985 Unilever PLC (United Kingdom) 8,256 300,700 USANA Health Sciences, Inc. † 1,681 78,116 W.W. Grainger, Inc. 110 22,923 Walgreen Co. 56,696 2,066,002 WM Morrison Supermarkets PLC (United Kingdom) 39,563 182,743 Woolworths, Ltd. (Australia) 17,631 524,946 Yamazaki Baking Co., Inc. (Japan) 21,000 280,758 Yum! Brands, Inc. 430 28,535 Energy (4.4%) Basic Energy Services, Inc. † 15,669 175,806 BG Group PLC (United Kingdom) 38,356 776,674 BP PLC (United Kingdom) 64,721 456,886 Canadian Natural Resources, Ltd. (Canada) 14,400 444,260 Chevron Corp. 68,911 8,032,289 Clayton Williams Energy, Inc. † 2,519 130,711 ConocoPhillips 21,686 1,240,027 Crescent Point Energy Corp. (Canada) 480 21,263 CVR Energy, Inc. (Escrow) F 10,772 — Deepocean Group (Shell) (acquired 6/9/11, cost $122,268) (Norway) † ‡ 8,417 126,255 Delek US Holdings, Inc. 16,386 417,679 Diamond Offshore Drilling, Inc. 11,094 730,096 ENI SpA (Italy) 41,992 921,349 EPL Oil & Gas, Inc. † 11,675 236,886 Exxon Mobil Corp. 116,389 10,643,818 Ezion Holdings, Ltd. (Singapore) 80,000 87,170 FMC Technologies, Inc. † 490 22,697 Halliburton Co. 6,000 202,140 Helix Energy Solutions Group, Inc. † 22,471 410,545 Helmerich & Payne, Inc. 13,966 664,921 HollyFrontier Corp. 27,908 1,151,775 Husky Energy, Inc. (Canada) 610 16,406 Imperial Oil, Ltd. (Canada) 460 21,182 Inpex Corp. (Japan) 70 414,658 Key Energy Services, Inc. † 22,118 154,826 Kodiak Oil & Gas Corp. † 19,016 177,990 Marathon Oil Corp. 67,394 1,992,861 Marathon Petroleum Corp. 37,887 2,068,251 Mitcham Industries, Inc. † 5,414 86,245 Murphy Oil Corp. 22,489 1,207,442 National Oilwell Varco, Inc. 36,550 2,928,021 Occidental Petroleum Corp. 37,350 3,214,341 Oceaneering International, Inc. 29,913 1,652,693 Peabody Energy Corp. 33,281 741,833 Pembina Pipeline Corp. (Canada) 530 14,891 Petrofac, Ltd. (Jersey) 27,296 705,154 Dynamic Asset Allocation Balanced Fund 33 COMMON STOCKS (45.4%)* cont. Shares Value Energy cont. Petroleo Brasileiro SA ADR (Brazil) 3,100 $71,114 Phillips 66 10,853 503,265 Repsol YPF SA (Spain) 12,335 240,084 Rosetta Resources, Inc. † 3,333 159,651 Royal Dutch Shell PLC Class A (United Kingdom) 31,464 1,090,054 Royal Dutch Shell PLC Class A (United Kingdom) 22,301 772,441 Royal Dutch Shell PLC Class B (United Kingdom) 22,465 799,266 Schlumberger, Ltd. 12,976 938,554 Spectra Energy Corp. 1,010 29,674 Stallion Oilfield Holdings, Ltd. 923 30,459 Statoil ASA (Norway) 25,749 666,065 Stone Energy Corp. † 7,841 196,966 Suncor Energy, Inc. (Canada) 4,600 151,321 Superior Energy Services † 25,159 516,263 Swift Energy Co. † 10,173 212,412 Technip SA (France) 3,720 415,076 Tesoro Corp. 34,802 1,458,204 Total SA (France) 12,354 614,470 TransCanada Corp. (Canada) 790 35,967 Tullow Oil PLC (United Kingdom) 10,702 237,385 Unit Corp. † 3,846 159,609 Vaalco Energy, Inc. † 41,280 352,944 Valero Energy Corp. 93,107 2,949,630 W&T Offshore, Inc. 7,327 137,601 Walter Energy, Inc. 10,819 351,185 Western Refining, Inc. 11,583 303,243 Williams Cos., Inc. (The) 38,116 1,332,917 Financials (7.5%) 3i Group PLC (United Kingdom) 56,402 203,440 ACE, Ltd. 4,759 359,793 Admiral Group PLC (United Kingdom) 3,890 66,504 AG Mortgage Investment Trust, Inc. R 3,880 93,624 Agree Realty Corp. R 6,979 177,895 AIA Group, Ltd. (Hong Kong) 224,800 834,840 Allianz SE (Germany) 6,606 786,583 Allied World Assurance Co. Holdings AG 14,124 1,091,085 American Equity Investment Life Holding Co. 21,263 247,289 American Express Co. 1,180 67,118 American Financial Group, Inc. 18,780 711,762 Amtrust Financial Services, Inc. 4,035 103,377 Aon PLC 53,784 2,812,365 Apollo Commercial Real Estate Finance, Inc. R 7,729 134,021 Apollo Residential Mortgage, Inc. 10,241 225,712 Arch Capital Group, Ltd. † 28,569 1,190,771 Arlington Asset Investment Corp. Class A 4,492 107,179 ARMOUR Residential REIT, Inc. R 20,686 158,455 34 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.4%)* cont. Shares Value Financials cont. Ascendas Real Estate Investment Trust (Singapore) R 9,000 $17,689 Ashford Hospitality Trust, Inc. R 24,113 202,549 Ashmore Group PLC (United Kingdom) 33,869 186,787 Assurant, Inc. 21,197 790,648 Australia & New Zealand Banking Group, Ltd. (Australia) 50,517 1,292,175 AvalonBay Communities, Inc. R 11,699 1,590,949 AXA SA (France) 41,564 621,088 Baloise Holding AG (Switzerland) 320 25,171 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 24,311 192,217 Banco Latinoamericano de Exportaciones SA Class E (Panama) 15,447 341,224 Banco Santander Central Hispano SA (Spain) † 42,466 318,140 Bank of America Corp. 39,159 345,774 Bank of Hawaii Corp. 240 10,954 Barclays PLC (United Kingdom) 341,390 1,188,351 Berkshire Hathaway, Inc. Class B † 24,640 2,173,259 BM&F Bovespa SA (Brazil) 19,400 117,228 BNP Paribas SA (France) 12,595 601,983 BOC Hong Kong Holdings, Ltd. (Hong Kong) 10,500 33,429 BofI Holding, Inc. † 11,270 293,584 British Land Company PLC (United Kingdom) R 24,971 210,934 CapitaMall Trust (Singapore) R 12,000 19,768 Cardinal Financial Corp. 12,902 184,499 Cardtronics, Inc. † 5,755 171,384 CBL & Associates Properties, Inc. R 25,174 537,213 CBOE Holdings, Inc. 33,974 999,515 Chiba Bank, Ltd. (The) (Japan) 5,000 29,099 Chimera Investment Corp. R 217,641 589,807 China Construction Bank Corp. (China) 322,000 222,510 Chubb Corp. (The) 400 30,520 CIT Group, Inc. † 15,650 616,454 Citigroup, Inc. 25,457 832,953 Citizens & Northern Corp. 8,315 163,057 Citizens Republic Bancorp, Inc. † 7,317 141,584 City National Corp. 4,161 214,333 CNO Financial Group, Inc. 28,769 277,621 Commerce Bancshares, Inc. 320 12,912 Commonwealth Bank of Australia (Australia) 14,648 844,538 Credit Acceptance Corp. † 845 72,256 Credit Suisse Group (Switzerland) 8,325 177,051 DBS Group Holdings, Ltd. (Singapore) 27,000 315,359 Deutsche Bank AG (Germany) 16,398 648,958 Dexus Property Group (Australia) 480,011 472,871 Digital Realty Trust, Inc. R 130 9,083 Discover Financial Services 1,000 39,750 Dynex Capital, Inc. R 18,253 196,220 East West Bancorp, Inc. 10,593 223,724 Dynamic Asset Allocation Balanced Fund 35 COMMON STOCKS (45.4%)* cont. Shares Value Financials cont. Eaton Vance Corp. 43,780 $1,267,869 Education Realty Trust, Inc. R 21,502 234,372 Entertainment Properties Trust R 2,595 115,296 Equity Residential Trust R 34,463 1,982,662 Essex Property Trust, Inc. R 50 7,413 Everest Re Group, Ltd. 10,086 1,078,804 Fairfax Financial Holdings, Ltd. (Canada) 140 54,078 Federal Realty Investment Trust R 90 9,479 Fidelity National Financial, Inc. Class A 49,129 1,050,869 Financial Institutions, Inc. 8,562 159,596 First Community Bancshares Inc. 8,050 122,843 First Industrial Realty Trust † R 11,636 152,897 Flushing Financial Corp. 14,955 236,289 Genworth Financial, Inc. Class A † 59,179 309,506 Gjensidige Forsikring ASA (Norway) 2,920 40,512 Glimcher Realty Trust R 15,052 159,100 Goldman Sachs Group, Inc. (The) 15,254 1,734,075 GPT Group (Australia) R 8,910 31,437 Hachijuni Bank, Ltd. (The) (Japan) 57,000 314,213 Hang Lung Group, Ltd. (Hong Kong) 54,000 341,092 Hang Seng Bank, Ltd. (Hong Kong) 2,200 33,785 Hanmi Financial Corp. † 16,673 213,581 Hannover Rueckversicherung AG (Germany) 730 46,665 Hartford Financial Services Group, Inc. (The) 80,726 1,569,313 Heartland Financial USA, Inc. 5,752 156,857 HFF, Inc. Class A † 26,504 394,910 Home Bancshares, Inc. 3,730 127,156 Hongkong Land Holdings, Ltd. (Hong Kong) 17,000 101,943 Housing Development Finance Corp., Ltd. (HDFC) (India) † 12,716 186,426 HSBC Holdings, PLC (United Kingdom) 160,252 1,487,093 Hysan Development Co., Ltd. (Hong Kong) 24,000 108,960 ING Groep NV GDR (Netherlands) † 70,949 564,006 Insurance Australia Group, Ltd. (Australia) 121,237 547,637 Intact Financial Corp. (Canada) 880 53,545 Invesco Mortgage Capital, Inc. R 6,418 129,194 Investment AB Kinnevik Class B (Sweden) 21,485 446,847 Investors Real Estate Trust R 17,750 146,793 Japan Retail Fund Investment Corp. (Japan) R 20 35,765 Jefferies Group, Inc. 67,156 919,366 Jones Lang LaSalle, Inc. 3,559 271,730 JPMorgan Chase & Co. 157,307 6,367,795 Julius Baer Group, Ltd. (Switzerland) 920 32,098 Kasikornbank PCL NVDR (Thailand) 9,800 57,892 Lexington Realty Trust R 48,416 467,699 LTC Properties, Inc. R 9,244 294,421 M&T Bank Corp. 14,102 1,341,953 36 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.4%)* cont. Shares Value Financials cont. Macquarie Group, Ltd. (Australia) 3,496 $102,643 Maiden Holdings, Ltd. (Bermuda) 14,221 126,425 MainSource Financial Group, Inc. 12,762 163,864 MFA Financial, Inc. R 20,600 175,100 Mission West Properties R 12,235 106,445 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 199,200 928,126 Mitsui Fudosan Co., Ltd. (Japan) 21,000 420,239 Morgan Stanley 145,504 2,435,737 Nasdaq OMX Group, Inc. (The) 46,003 1,071,649 National Australia Bank, Ltd. (Australia) 13,169 346,972 National Bank of Canada (Canada) 2,956 223,707 National Financial Partners Corp. † 6,942 117,320 National Health Investors, Inc. R 8,161 419,802 Nationstar Mortgage Holdings, Inc. † 6,659 220,946 Nelnet, Inc. Class A 7,788 184,887 Northern Trust Corp. 45,667 2,119,644 Ocwen Financial Corp. † 17,218 471,945 One Liberty Properties, Inc. R 8,458 157,742 ORIX Corp. (Japan) 8,390 841,292 Oversea-Chinese Banking Corp., Ltd. (China) 5,000 38,085 PartnerRe, Ltd. 6,826 507,035 People’s United Financial, Inc. 1,300 15,808 Peoples Bancorp, Inc. 7,741 177,191 Persimmon PLC (United Kingdom) 13,685 168,111 PNC Financial Services Group, Inc. 33,182 2,093,784 Popular, Inc. (Puerto Rico) † 6,590 114,864 Portfolio Recovery Associates, Inc. † 1,694 176,904 ProAssurance Corp. 5,141 464,952 Protective Life Corp. 6,625 173,641 Prudential Financial, Inc. 10,898 594,050 Prudential PLC (United Kingdom) 88,797 1,152,216 PS Business Parks, Inc. R 5,672 379,003 Public Storage R 15,780 2,196,105 Rayonier, Inc. R 17,871 875,862 Realty Income Corp. R 200 8,182 Regus PLC (United Kingdom) 82,109 135,209 Reinsurance Group of America, Inc. Class A 7,569 438,018 RenaissanceRe Holdings, Ltd. 11,637 896,521 Republic Bancorp, Inc. Class A 5,117 112,318 Resona Holdings, Inc. (Japan) 56,400 231,116 RioCan Real Estate Investment Trust (Canada) R 1,680 47,319 Royal Bank of Scotland Group PLC (United Kingdom) † 25,319 105,160 RSA Insurance Group PLC (United Kingdom) 37,870 67,940 Sberbank of Russia ADR (Russia) 38,236 450,097 SCOR SE (France) 6,548 168,858 Shizuoka Bank, Ltd. (The) (Japan) 3,000 30,727 Dynamic Asset Allocation Balanced Fund 37 COMMON STOCKS (45.4%)* cont. Shares Value Financials cont. Simon Property Group, Inc. R 29,044 $4,409,174 Societe Generale SA (France) † 3,853 109,897 Southside Bancshares, Inc. 6,298 137,359 Sovran Self Storage, Inc. R 5,755 332,927 St. Joe Co. (The) † S 29,965 584,318 Standard Chartered PLC (United Kingdom) 23,082 522,847 Starwood Property Trust, Inc. R 4,983 115,954 Stockland (Units) (Australia) R 102,371 353,683 Sun Hung Kai Properties, Ltd. (Hong Kong) 16,000 234,250 Suncorp Group, Ltd. (Australia) 43,228 414,123 Svenska Handelsbanken AB Class A (Sweden) 12,646 475,052 Swedbank AB Class A (Sweden) 25,369 477,204 Swiss Life Holding AG (Switzerland) 4,204 501,898 SWS Group, Inc. † 21,739 132,825 Symetra Financial Corp. 14,303 175,927 TD Ameritrade Holding Corp. 72,505 1,114,402 Toronto-Dominion Bank (The) (Canada) 14,722 1,226,931 UBS AG (Switzerland) 22,301 272,174 Unibail-Rodamco (France) R 190 37,960 UniCredit SpA (Italy) † 24,990 104,461 United Overseas Bank, Ltd. (Singapore) 6,000 95,802 Universal Health Realty Income Trust R 2,159 99,271 Urstadt Biddle Properties, Inc. Class A R 6,889 139,364 Validus Holdings, Ltd. 18,746 635,689 Virginia Commerce Bancorp, Inc. † 20,960 183,400 Visa, Inc. Class A 1,400 187,992 W.R. Berkley Corp. 25,859 969,468 Walker & Dunlop, Inc. † 12,949 199,026 Walter Investment Management Corp. 8,224 304,370 Washington Banking Co. 9,742 138,044 Wells Fargo & Co. 189,644 6,548,417 Westpac Banking Corp. (Australia) 16,200 416,092 Wheelock and Co., Ltd. (Hong Kong) 62,000 266,125 World Acceptance Corp. † 1,846 124,513 Zurich Insurance Group AG (Switzerland) 180 44,841 Health care (5.1%) Abbott Laboratories 9,311 638,382 ABIOMED, Inc. † 6,439 135,155 Aetna, Inc. 44,343 1,755,993 Affymax, Inc. † 9,564 201,418 Alfresa Holdings Corp. (Japan) 4,500 221,793 Amedisys, Inc. † 2,092 28,891 AmerisourceBergen Corp. 33,929 1,313,401 Amgen, Inc. 12,258 1,033,606 AmSurg Corp. † 5,863 166,392 Astellas Pharma, Inc. (Japan) 12,600 639,964 38 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.4%)* cont. Shares Value Health care cont. AstraZeneca PLC (United Kingdom) 13,275 $634,187 athenahealth, Inc. † 1,027 94,248 Bayer AG (Germany) 13,035 1,121,557 Bio-Reference Labs, Inc. † 3,725 106,461 Biogen Idec, Inc. † 210 31,343 Biosensors International Group, Ltd. (Singapore) † 65,000 64,385 Bristol-Myers Squibb Co. 1,230 41,537 C.R. Bard, Inc. 11,452 1,198,455 Cardinal Health, Inc. 490 19,105 Catamaran Corp. (Canada) † 90 8,822 Celgene Corp. † 12,382 945,985 Centene Corp. † 1,712 64,046 Coloplast A/S Class B (Denmark) 2,113 440,183 Community Health Systems, Inc. † 11,635 339,044 Computer Programs & Systems, Inc. 1,437 79,825 Conmed Corp. 11,805 336,443 Covidien PLC 5,537 329,009 CSL, Ltd. (Australia) 280 13,366 Cubist Pharmaceuticals, Inc. † 5,752 274,255 Cyberonics, Inc. † 2,247 117,788 Eisai Co., Ltd. (Japan) 400 18,049 Eli Lilly & Co. 104,396 4,949,430 Endo Health Solutions, Inc. † 36,835 1,168,406 Forest Laboratories, Inc. † 85,575 3,047,333 Fresenius SE & Co. KGgA (Germany) 3,804 442,005 Gilead Sciences, Inc. † 44,717 2,966,091 GlaxoSmithKline PLC (United Kingdom) 51,909 1,197,773 Greatbatch, Inc. † 14,113 343,369 Grifols SA ADR (Spain) † 12,214 278,846 Haemonetics Corp. † 2,260 181,252 HCA Holdings, Inc. 19,018 632,349 Health Management Associates, Inc. Class A † 48,535 407,209 Health Net, Inc. † 5,025 113,113 HealthSouth Corp. † 10,617 255,445 Hi-Tech Pharmacal Co., Inc. † 2,568 85,026 Humana, Inc. 20,248 1,420,402 Impax Laboratories, Inc. † 11,671 302,979 Jazz Pharmaceuticals PLC † 12,551 715,533 Johnson & Johnson 46,201 3,183,718 Kindred Healthcare, Inc. † 17,010 193,574 Magellan Health Services, Inc. † 2,226 114,884 McKesson Corp. 28,639 2,463,819 MedAssets, Inc. † 26,593 473,355 Medicines Co. (The) † 14,983 386,711 Merck & Co., Inc. 34,173 1,541,204 Merck KGaA (Germany) 1,657 204,512 Dynamic Asset Allocation Balanced Fund 39 COMMON STOCKS (45.4%)* cont. Shares Value Health care cont. Metropolitan Health Networks, Inc. † 29,718 $277,566 Miraca Holdings, Inc. (Japan) 100 4,493 Mitsubishi Tanabe Pharma Corp. (Japan) 7,600 115,578 Molina Healthcare, Inc. † 2,940 73,941 Novartis AG (Switzerland) 10,887 666,365 Novo Nordisk A/S Class B (Denmark) 3,597 567,729 Obagi Medical Products, Inc. † 30,471 378,145 Omega Healthcare Investors, Inc. R 14,234 323,539 Omnicare, Inc. 27,737 942,226 Oncothyreon, Inc. † 3,918 20,288 Ono Pharmaceutical Co., Ltd. (Japan) 100 6,160 OraSure Technologies, Inc. † 23,878 265,523 Orion OYJ Class B (Finland) 11,501 246,419 Otsuka Holdings Company, Ltd. (Japan) 19,600 607,729 PDL BioPharma, Inc. 31,093 239,105 Perrigo Co. 110 12,781 Pfizer, Inc. 362,186 9,000,341 Pharmacyclics, Inc. † 987 63,662 PharMerica Corp. † 10,353 131,069 PSS World Medical, Inc. † 3,112 70,891 Quality Systems, Inc. 2,031 37,675 Roche Holding AG-Genusschein (Switzerland) 6,125 1,144,216 RTI Biologics, Inc. † 25,874 107,895 Salix Pharmaceuticals, Ltd. † 1,804 76,381 Sanofi (France) 19,269 1,646,141 Shire PLC (United Kingdom) 8,479 250,973 Sinopharm Group Co. (China) 30,800 98,645 Spectrum Pharmaceuticals, Inc. † S 26,271 307,371 STAAR Surgical Co. † 30,728 232,304 Steris Corp. 3,846 136,418 Suzuken Co., Ltd. (Japan) 5,200 172,509 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 5,344 221,295 Triple-S Management Corp. Class B (Puerto Rico) † 4,296 89,786 United Therapeutics Corp. † 19,351 1,081,334 UnitedHealth Group, Inc. 100,560 5,572,048 Ventas, Inc. R 270 16,813 ViroPharma, Inc. † 9,363 282,950 Warner Chilcott PLC Class A 67,227 907,565 WellCare Health Plans, Inc. † 6,654 376,284 Technology (8.7%) Acacia Research Corp. † 2,402 65,839 Accenture PLC Class A 700 49,035 Actuate Corp. † 67,031 471,228 Acxiom Corp. † 21,036 384,328 Agilent Technologies, Inc. 47,247 1,816,647 Altera Corp. 740 25,164 40 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.4%)* cont. Shares Value Technology cont. Amadeus IT Holding SA Class A (Spain) 9,000 $210,124 Analog Devices, Inc. 690 27,055 Anixter International, Inc. 2,435 139,915 AOL, Inc. † 45,464 1,601,697 Apple, Inc. 62,160 41,476,890 Applied Materials, Inc. 116,284 1,298,311 ASML Holding NV (Netherlands) 6,885 369,083 Aspen Technology, Inc. † 5,649 146,027 Asustek Computer, Inc. (Taiwan) 4,960 53,595 Avago Technologies, Ltd. (Singapore) 610 21,280 Baidu, Inc. ADR (China) † 1,000 116,820 BMC Software, Inc. † 35,019 1,452,947 Bottomline Technologies, Inc. † 7,039 173,793 Broadcom Corp. Class A † 45,365 1,568,722 Brocade Communications Systems, Inc. † 114,793 679,001 CA, Inc. 61,138 1,575,221 Cadence Design Systems, Inc. † 83,301 1,071,667 CGI Group, Inc. Class A (Canada) † 170 4,569 Cirrus Logic, Inc. † 2,204 84,612 Cisco Systems, Inc. 236,798 4,520,561 Coinstar, Inc. † 999 44,935 Commvault Systems, Inc. † 2,954 173,400 Computer Sciences Corp. 22,162 713,838 Computershare, Ltd. (Australia) 15,554 133,422 Cornerstone OnDemand, Inc. † 3,453 105,869 CSG Systems International, Inc. † 7,323 164,694 Dassault Systemes SA (France) 150 15,798 Dell, Inc. † 123,638 1,219,071 EMC Corp. † 5,400 147,258 EnerSys † 9,193 324,421 Entegris, Inc. † 42,068 342,013 Entropic Communications, Inc. † 22,312 129,856 Fair Isaac Corp. 12,380 547,939 FEI Co. 4,580 245,030 First Solar, Inc. † S 7,237 160,263 Fujitsu, Ltd. (Japan) 146,000 547,701 Gemalto NV (Netherlands) 865 76,195 Google, Inc. Class A † 10,195 7,692,131 GSI Group, Inc. † 7,062 62,922 Hamamatsu Photonics K.K. (Japan) 500 17,184 Hollysys Automation Technologies, Ltd. (China) † 12,100 118,096 Hon Hai Precision Industry Co., Ltd. (Taiwan) 42,710 132,275 Hoya Corp. (Japan) 1,700 37,374 IBM Corp. 24,328 5,046,856 Infineon Technologies AG (Germany) 64,159 407,112 Infoblox, Inc. † 5,946 138,245 Dynamic Asset Allocation Balanced Fund 41 COMMON STOCKS (45.4%)* cont. Shares Value Technology cont. InnerWorkings, Inc. † 10,677 $139,015 Integrated Silicon Solutions, Inc. † 24,975 231,269 Intel Corp. 75,174 1,704,955 IntraLinks Holdings, Inc. † 20,467 133,854 Intuit, Inc. 460 27,094 Itochu Techno-Solutions Corp. (Japan) 200 10,409 Ixia † 5,384 86,521 JDA Software Group, Inc. † 6,149 195,415 KLA-Tencor Corp. 20,102 958,976 Konami Corp. (Japan) 3,500 79,547 Konica Minolta Holdings, Inc. (Japan) 39,500 303,384 L-3 Communications Holdings, Inc. 17,673 1,267,336 Lam Research Corp. † 18,924 601,509 LivePerson, Inc. † 8,040 145,604 Manhattan Associates, Inc. † 3,305 189,277 Maxim Integrated Products, Inc. 850 22,644 Mentor Graphics Corp. † 20,005 309,677 Microchip Technology, Inc. 620 20,311 Microsemi Corp. † 7,105 142,597 Microsoft Corp. 353,308 10,521,592 MTS Systems Corp. 3,786 202,740 Murata Manufacturing Co., Ltd. (Japan) 4,600 244,706 NEC Corp. (Japan) † 211,000 333,424 Netscout Systems, Inc. † 6,919 176,504 Nomura Research Institute, Ltd. (Japan) 800 16,501 NTT Data Corp. (Japan) 59 184,145 NVIDIA Corp. † 66,165 882,641 Omnivision Technologies, Inc. † 11,655 162,646 Oracle Corp. 140,820 4,434,422 Parametric Technology Corp. † 6,534 142,441 Perficient, Inc. † 10,456 126,204 Pericom Semiconductor Corp. † 16,412 142,538 Photronics, Inc. † 20,880 112,126 Plantronics, Inc. 3,471 122,630 Polycom, Inc. † 30,012 296,218 Procera Networks, Inc. † 8,305 195,168 QLIK Technologies, Inc. † 2,488 55,756 QLogic Corp. † 90,349 1,031,786 Qualcomm, Inc. 15,573 973,157 RealPage, Inc. † 5,779 130,605 RF Micro Devices, Inc. † 19,537 77,171 Rovi Corp. † 21,811 316,478 Rudolph Technologies, Inc. † 16,411 172,316 Sage Group PLC (The) (United Kingdom) 1,460 7,429 Samsung Electronics Co., Ltd. (South Korea) 253 304,595 SAP AG (Germany) 4,906 347,841 42 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.4%)* cont. Shares Value Technology cont. Semtech Corp. † 7,439 $187,091 Silicon Graphics International Corp. † 5,756 52,380 Silicon Image, Inc. † 19,755 90,675 SK Hynix, Inc. (South Korea) † 4,500 91,389 Skyworks Solutions, Inc. † 5,172 121,878 Softbank Corp. (Japan) 9,700 392,612 Sourcefire, Inc. † 2,589 126,939 Spreadtrum Communications, Inc. ADR (China) 5,000 102,800 SS&C Technologies Holdings, Inc. † 8,852 223,159 Symantec Corp. † 107,865 1,941,570 Synaptics, Inc. † 791 19,000 Synchronoss Technologies, Inc. † 3,079 70,509 Tangoe, Inc. † 5,367 70,469 Tech Data Corp. † 9,608 435,242 Telefonaktiebolaget LM Ericsson Class B (Sweden) 27,276 248,782 Tencent Holdings, Ltd. (China) 4,400 149,081 Teradyne, Inc. † 46,149 656,239 TIBCO Software, Inc. † 10,720 324,066 Travelzoo, Inc. † 4,247 100,102 Tyler Technologies, Inc. † 2,932 129,067 Ultimate Software Group, Inc. † 2,088 213,185 Ultra Clean Holdings, Inc. † 18,068 103,168 Unisys Corp. † 2,725 56,735 VASCO Data Security International, Inc. † 31,765 297,956 Vishay Intertechnology, Inc. † 41,106 404,072 Western Digital Corp. † 26,447 1,024,292 Xilinx, Inc. 690 23,067 Transportation (0.5%) Canadian National Railway Co. (Canada) 300 26,549 Central Japan Railway Co. (Japan) 11,100 973,743 ComfortDelgro Corp., Ltd. (Singapore) 178,000 248,369 Copa Holdings SA Class A (Panama) 120 9,755 Delta Air Lines, Inc. † 142,731 1,307,416 Deutsche Lufthansa AG (Germany) 8,948 121,541 Deutsche Post AG (Germany) 10,227 199,943 Hankyu Hanshin Holdings, Inc. (Japan) 76,000 410,228 International Consolidated Airlines Group SA (Spain) † 74,707 180,065 J. B. Hunt Transport Services, Inc. 260 13,536 Japan Airlines Co., Ltd. (Japan) † 1,100 51,448 Koninklijke Vopak NV (Netherlands) 580 40,741 MTR Corp. (Hong Kong) 6,000 22,783 Neptune Orient Lines, Ltd. (Singapore) † 297,000 272,276 Nippon Express Co., Ltd. (Japan) 3,000 11,383 Ryanair Holdings PLC ADR (Ireland) † 720 23,234 Singapore Airlines, Ltd. (Singapore) 2,000 17,517 Southwest Airlines Co. 1,860 16,349 Dynamic Asset Allocation Balanced Fund 43 COMMON STOCKS (45.4%)* cont. Shares Value Transportation cont. Swift Transportation Co. † 25,577 $220,474 Tokyu Corp. (Japan) 3,000 14,345 United Continental Holdings, Inc. † 41,759 814,301 United Parcel Service, Inc. Class B 15,539 1,112,142 US Airways Group, Inc. † 9,040 94,558 Wabtec Corp. 9,410 755,529 West Japan Railway Co. (Japan) 400 17,101 Yamato Transport Co., Ltd. (Japan) 1,100 17,429 Utilities and power (1.3%) AES Corp. (The) † 112,104 1,229,781 Ameren Corp. 43,087 1,407,652 Canadian Utilities, Ltd. (Canada) 80 5,588 CenterPoint Energy, Inc. 74,089 1,578,096 Centrica PLC (United Kingdom) 82,265 436,034 Cheung Kong Infrastructure Holdings, Ltd. (Hong Kong) 1,000 6,059 Chubu Electric Power, Inc. (Japan) 7,500 97,712 CMS Energy Corp. 47,966 1,129,612 DTE Energy Co. 29,362 1,759,965 Electric Power Development Co. (Japan) 7,300 191,294 Enbridge, Inc. (Canada) 860 33,609 Enel SpA (Italy) 94,150 333,768 Energias de Portugal (EDP) SA (Portugal) 48,904 134,847 Entergy Corp. 29,045 2,012,825 Fortum OYJ (Finland) 1,390 25,607 GDF Suez (France) 17,482 391,777 ITC Holdings Corp. 150 11,340 Kinder Morgan, Inc. 580 20,613 National Grid PLC (United Kingdom) 62,289 687,782 Origin Energy, Ltd. (Australia) 21,780 255,633 Osaka Gas Co., Ltd. (Japan) 3,000 13,229 PG&E Corp. 61,239 2,608,103 Pinnacle West Capital Corp. 290 15,318 Power Assets Holdings, Ltd. (Hong Kong) 1,500 12,757 Red Electrica Corporacion SA (Spain) 9,743 462,743 Snam SpA (Italy) 5,180 22,974 TECO Energy, Inc. 43,582 773,145 Terna SPA (Italy) 5,160 19,237 Toho Gas Co., Ltd. (Japan) 42,000 278,850 Tokyo Gas Co., Ltd. (Japan) 75,000 413,173 Westar Energy, Inc. 24,298 720,686 Total common stocks (cost $515,399,816) 44 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.5%)* Principal amount Value Basic materials (1.4%) Agrium, Inc. sr. unsec. notes 3.15s, 2022 (Canada) $40,000 $40,189 Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 620,000 660,332 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 135,000 174,422 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 90,000 99,346 ArcelorMittal sr. unsec. unsub. 10.1s, 2019 (France) 605,000 698,620 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 90,000 92,025 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 440,000 427,900 Cabot Corp. sr. unsec. unsub. notes 2.55s, 2018 405,000 415,248 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 120,000 131,400 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 310,000 347,200 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 200,000 206,500 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 365,000 458,075 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 325,000 395,281 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 285,000 307,800 Domtar Corp. company guaranty sr. unsec. unsub. notes 6 1/4s, 2042 (Canada) 350,000 357,339 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 295,000 395,584 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 525,000 584,005 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 880,000 953,457 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 620,000 653,110 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 205,000 214,104 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 360,000 347,400 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2016 (Australia) 180,000 175,050 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 165,000 160,050 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 335,000 314,900 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 135,000 123,863 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 220,000 226,050 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 6 5/8s, 2020 85,000 86,488 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.935s, 2014 90,000 85,725 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 145,000 166,025 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 265,000 299,450 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 330,000 323,400 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 140,000 141,750 Dynamic Asset Allocation Balanced Fund 45 CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Basic materials cont. INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 210,000 $250,968 International Paper Co. sr. unsec. notes 7.95s, 2018 $1,070,000 1,377,158 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 280,000 314,300 Louisiana-Pacific Corp. company guaranty sr. unsec unsub. notes 7 1/2s, 2020 115,000 128,081 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 310,000 438,171 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 (Netherlands) 535,000 609,900 LyondellBasell Industries NV sr. unsec. unsub notes 5s, 2019 (Netherlands) 925,000 982,813 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 (Netherlands) 285,000 324,188 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 100,000 92,353 Momentive Performance Materials, Inc. notes 9s, 2021 $60,000 43,500 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 135,000 143,100 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 220,000 243,650 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 268,000 269,340 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 95,000 95,000 PH Glatfelter Co. 144A sr. notes 5 3/8s, 2020 35,000 35,700 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 265,000 362,362 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 227,000 245,903 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 228,000 240,497 Rockwood Specialties Group, Inc. company guaranty sr. unsec. notes 4 5/8s, 2020 50,000 50,688 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 300,000 402,257 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 180,000 196,200 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 175,000 179,375 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 200,000 202,240 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 55,000 55,963 Steel Dynamics, Inc. sr. unsec. notes company guaranty 7 5/8s, 2020 10,000 10,850 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 40,000 41,300 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 55,000 57,200 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 290,000 313,200 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 250,000 270,000 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 260,000 262,600 46 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Basic materials cont. Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 $65,000 $31,200 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A company guaranty sr. notes 11 3/4s, 2019 20,000 15,400 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 180,000 203,370 Capital goods (0.9%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 40,000 40,800 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 305,000 326,731 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 425,000 466,438 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 305,000 416,084 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $75,000 83,250 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 175,000 181,125 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 45,000 47,138 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 180,000 197,550 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 320,000 364,800 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 110,000 114,125 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 240,000 285,690 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 125,000 143,125 Bombardier, Inc. 144A sr. unsec. notes 5 3/4s, 2022 (Canada) 55,000 56,375 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 280,000 305,200 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 145,000 155,513 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 60,000 84,082 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 $510,000 523,471 Exide Technologies sr. notes 8 5/8s, 2018 170,000 147,263 John Deere Capital Corp. notes Ser. MTN, 5 1/4s, 2012 390,000 390,054 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 385,000 415,800 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 906,000 1,158,146 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 65,000 68,250 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 400,000 372,000 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 265,000 285,538 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 135,000 159,810 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 207,544 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 7/8s, 2019 100,000 107,750 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 3/4s, 2016 135,000 140,738 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 1/8s, 2019 190,000 200,450 Dynamic Asset Allocation Balanced Fund 47 CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Capital goods cont. Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 $200,000 $212,000 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 105,000 107,100 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 130,000 130,000 Ryerson Holding Corp. sr. disc. notes zero %, 2015 195,000 137,963 Ryerson, Inc. company guaranty sr. notes 12s, 2015 505,000 521,413 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 405,000 448,067 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 110,000 119,625 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 210,000 229,950 Terex Corp. sr. unsec. sub. notes 8s, 2017 265,000 274,275 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 405,000 431,325 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 188,000 209,385 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 285,000 314,925 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 736,000 894,218 United Technologies Corp. sr. unsec. unsub notes 4 1/2s, 2042 160,000 179,326 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 100,000 106,562 Communication services (2.1%) Adelphia Communications Corp. escrow bonds zero %, 2012 270,000 2,052 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 165,000 214,692 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 208,046 American Tower Corp. sr. unsec. notes 7s, 2017 R 440,000 523,642 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 387,000 508,021 AT&T, Inc. sr. unsec. unsub. notes 3s, 2022 275,000 290,729 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 715,000 960,141 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 165,000 177,788 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 480,000 558,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 80,000 89,200 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 140,000 155,050 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 150,000 162,375 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 185,000 198,413 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 95,000 95,238 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 150,000 166,875 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 165,000 180,263 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 240,000 260,700 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 500,000 533,750 48 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Communication services cont. Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 $230,000 $234,025 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 95,000 101,413 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 360,000 356,400 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 800,000 1,089,088 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 230,000 279,317 Cox Communications, Inc. 144A notes 5 7/8s, 2016 206,000 240,867 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 285,000 277,875 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 716,000 753,590 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 100,000 108,500 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 75,000 84,397 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 150,000 165,375 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 435,000 654,287 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 165,000 179,438 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 230,000 248,400 DISH DBS Corp. company guaranty 6 5/8s, 2014 10,000 10,850 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 505,000 587,063 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 240,000 261,600 Equinix, Inc. sr. unsec. notes 7s, 2021 165,000 184,800 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 277,000 306,399 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 80,000 92,600 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 325,000 367,250 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 185,000 209,975 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 295,000 315,650 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 325,000 359,938 Intelsat Investments SA company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 160,000 167,000 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 210,000 227,325 Intelsat Jackson Holdings SA 144A company guaranty sr. unsec. notes 7 1/4s, 2020 (Bermuda) 130,000 139,750 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 105,000 104,475 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 689,843 731,234 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,280,000 1,353,600 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 185,000 247,435 Dynamic Asset Allocation Balanced Fund 49 CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Communication services cont. Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 $185,000 $205,350 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 185,000 199,800 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 45,000 47,813 Level 3 Financing, Inc. 144A company guaranty sr. unsec unsub. notes 7s, 2020 210,000 212,100 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 215,000 237,575 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 125,000 134,063 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 420,000 455,700 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 8,000 8,030 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 440,000 433,400 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 55,000 46,200 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 255,000 204,000 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 260,000 282,100 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 230,000 263,350 Qwest Corp. notes 6 3/4s, 2021 825,000 984,459 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 115,000 140,845 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 13,000 14,528 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 70,000 73,500 SBA Tower Trust 144A notes 2.933s, 2017 775,000 796,276 Sprint Capital Corp. company guaranty 6 7/8s, 2028 1,125,000 1,035,000 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 240,000 267,000 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 305,000 314,150 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 200,000 226,500 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 155,000 161,200 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 490,000 586,775 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 770,000 847,739 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 200,000 260,659 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2042 495,000 493,652 TW Telecom Holdings, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 65,000 66,219 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 150,000 164,931 50 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Communication services cont. Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 $18,000 $26,950 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 480,000 670,263 Verizon New Jersey, Inc. debs. 8s, 2022 160,000 214,875 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 240,000 319,141 Videotron Ltee company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 260,000 271,700 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 75,000 83,063 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 355,000 337,250 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 370,000 348,725 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 85,000 91,800 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 385,000 430,238 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 165,000 177,788 Consumer cyclicals (3.1%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 38,675 ADT Corp./The 144A company guaranty sr. unsec notes 4 7/8s, 2042 380,000 410,217 ADT Corp./The 144A company guaranty sr. unsec notes 3 1/2s, 2022 530,000 546,079 Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 440,000 508,964 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 240,000 163,200 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 315,000 257,513 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 215,000 178,450 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 420,000 473,025 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 304,000 316,160 American Media, Inc. 144A notes 13 1/2s, 2018 14,107 13,049 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 ‡‡ 105,000 107,626 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 105,000 110,250 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 90,000 101,138 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 70,000 74,813 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 230,000 231,150 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 35,000 35,350 Dynamic Asset Allocation Balanced Fund 51 CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Consumer cyclicals cont. Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 $105,000 $105,525 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 125,000 130,625 Beazer Homes USA, Inc. 144A company guaranty sr. notes 6 5/8s, 2018 125,000 133,594 Bon-Ton Department Stores, Inc. (The) 144A company guaranty sr. notes 10 5/8s, 2017 395,000 356,488 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 240,000 262,200 Building Materials Corp. 144A sr. notes 7s, 2020 95,000 103,075 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 110,000 117,975 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 95,000 104,025 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 205,000 226,781 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 1,070,000 1,150,250 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 120,000 129,000 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 205,000 278,838 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 430,000 488,333 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 170,000 171,275 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 45,000 51,131 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 230,000 217,925 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 95,000 103,550 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 345,000 372,600 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 375,000 399,375 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 85,000 94,350 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 125,000 139,063 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 ‡‡ 442,672 472,552 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 280,000 249,200 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 125,000 112,500 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec notes 7 5/8s, 2020 345,000 337,238 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 340,000 366,350 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 195,000 202,313 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 330,000 320,925 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 70,000 81,513 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 240,000 282,300 52 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Consumer cyclicals cont. DR Horton, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 $95,000 $94,406 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 245,000 267,050 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 535,000 590,093 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 356,000 408,510 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 375,000 402,188 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 295,000 334,088 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 235,000 282,000 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 355,000 445,756 Ford Motor Credit Co., LLC sr. unsec. notes 4 1/4s, 2022 1,220,000 1,250,206 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 470,000 532,485 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 320,000 346,800 Gray Television, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2020 160,000 159,200 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 330,000 346,300 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 $190,000 206,150 HD Supply, Inc. 144A company guaranty sr. notes 8 1/8s, 2019 235,000 256,150 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 385,000 445,433 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes 4 3/4s, 2023 R 65,000 67,600 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 515,000 576,800 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 205,000 220,375 Isle of Capri Casinos, Inc. 144A company guaranty sr. sub. notes 8 7/8s, 2020 165,000 174,075 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 68,946 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 $360,000 409,500 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 75,000 89,402 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 65,000 65,325 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 145,000 147,900 KB Home company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 25,000 26,625 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 65,000 71,825 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 145,000 154,425 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,053,000 1,100,385 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 255,000 255,000 Lennar Corp. 144A company guaranty sr. notes 4 3/4s, 2017 70,000 72,275 Liberty Interactive, LLC debs. 8 1/4s, 2030 245,000 258,475 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 235,000 267,313 Limited Brands, Inc. sr. notes 5 5/8s, 2022 105,000 112,744 Dynamic Asset Allocation Balanced Fund 53 CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Consumer cyclicals cont. M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 $415,000 $448,719 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 255,000 297,745 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 255,000 277,998 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 120,000 129,084 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 530,000 542,533 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 255,000 22,950 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 280,000 295,400 MGM Resorts International company guaranty sr. notes 9s, 2020 25,000 27,906 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 95,000 99,275 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 130,000 139,100 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 135,000 140,738 MGM Resorts International sr. notes 10 3/8s, 2014 30,000 33,750 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 140,000 152,600 MGM Resorts International 144A company guaranty sr. unsec. notes 6 3/4s, 2020 155,000 155,000 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 180,000 188,568 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 666,616 701,613 Navistar International Corp. sr. notes 8 1/4s, 2021 548,000 520,600 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 205,000 209,100 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 350,000 450,673 News America Holdings, Inc. debs. 7 3/4s, 2045 510,000 683,477 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 (Netherlands) 75,000 84,563 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 (Netherlands) 110,000 109,175 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 295,000 325,975 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 105,000 111,825 Owens Corning company guaranty sr. unsec. notes 9s, 2019 670,000 842,525 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 145,000 162,400 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 195,000 199,875 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 145,000 159,500 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 40,000 43,700 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 275,000 316,250 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 200,000 208,000 QVC Inc. 144A sr. notes 7 3/8s, 2020 155,000 172,321 54 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Consumer cyclicals cont. Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 $85,000 $88,400 Realogy Corp. company guaranty sr. unsec. sub. notes 12 3/8s, 2015 130,000 133,900 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 380,000 407,550 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 55,000 59,675 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 80,000 84,000 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 55,000 60,638 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 295,000 329,663 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 195,000 208,163 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 300,000 348,000 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 320,000 317,600 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 90,000 89,325 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 400,000 406,000 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 220,000 227,150 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) 495,000 550,688 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 210,000 226,275 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 105,000 114,713 Sears Holdings Corp. company guaranty 6 5/8s, 2018 120,000 111,900 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 90,000 90,225 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 55,000 54,588 Spectrum Brands Holdings, Inc. Company guaranty sr. notes 9 1/2s, 2018 155,000 174,763 Spectrum Brands Holdings, Inc. 144A company guaranty sr. notes 9 1/2s, 2018 110,000 124,025 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 195,000 201,338 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 45,000 48,263 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 65,000 69,225 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 345,000 367,425 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 390,000 447,628 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 80,000 85,374 Time Warner, Inc. debs. 9.15s, 2023 25,000 35,811 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 675,000 726,571 Toys R Us — Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 65,000 66,138 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 555,000 604,950 Toys R Us, Inc. 144A sr. unsec. notes 10 3/8s, 2017 70,000 71,313 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 50,000 18,875 Dynamic Asset Allocation Balanced Fund 55 CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Consumer cyclicals cont. Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 $80,000 $64,000 Travelport, LLC 144A sr. notes 6.362s, 2016 ‡‡ 46,000 34,960 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 119,000 85,085 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 140,000 189,464 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 $370,000 394,050 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 240,000 243,600 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 844,000 1,209,152 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 50,000 60,632 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 165,000 173,131 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 65,000 74,720 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 55,000 61,188 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 300,000 331,500 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (no set date to PIK expiration) ‡‡ 185,000 191,475 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 498,000 537,840 Consumer staples (1.4%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 105,000 150,392 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 14,000 19,879 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 560,000 555,848 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 325,000 403,543 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 80,000 91,400 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 70,000 77,700 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 65,000 70,769 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 126,000 129,624 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 27,000 34,209 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 253,000 270,111 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 175,000 203,000 Carrols Restaurant Group, Inc. 144A company guaranty sr. notes 11 1/4s, 2018 70,000 76,300 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 ‡‡ 170,920 186,303 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 180,000 165,600 Claire’s Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 229,929 208,661 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 380,000 393,300 56 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Consumer staples cont. Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 $350,000 $400,750 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 110,000 125,125 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 5/8s, 2023 55,000 55,825 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 570,000 609,900 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 425,000 521,920 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 295,000 333,350 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 75,000 85,500 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 290,000 313,200 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 100,000 102,500 Delhaize Group company guaranty sr. unsec notes 5.7s, 2040 (Belgium) 180,000 160,149 Delhaize Group company guaranty sr. unsec notes 4 1/8s, 2019 (Belgium) 140,000 135,241 Delhaize Group company guaranty sr. unsec. unsub. bonds 5 7/8s, 2014 (Belgium) 310,000 325,695 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2017 (United Kingdom) 390,000 476,102 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 165,000 236,622 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 285,000 321,338 Dole Food Co. sr. notes 13 7/8s, 2014 88,000 99,000 Dole Food Co. 144A sr. notes 8s, 2016 190,000 198,788 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 240,000 268,800 General Mills, Inc. sr. unsec. notes 5.65s, 2019 170,000 206,950 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 492,000 510,707 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 95,000 102,600 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 250,000 346,353 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $325,000 364,813 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 85,000 84,788 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 35,000 32,550 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2040 420,000 572,501 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2042 75,000 83,668 Kraft Foods, Inc. sr. unsec. notes 6 1/2s, 2017 27,000 33,196 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 118,000 142,801 Kroger Co. sr. notes 6.15s, 2020 40,000 48,898 Landry’s Acquisition Co. 144A sr. unsec. notes 9 3/8s, 2020 145,000 152,250 Dynamic Asset Allocation Balanced Fund 57 CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Consumer staples cont. Libbey Glass, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 $140,000 $150,500 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 302,000 428,620 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 393,000 528,860 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 125,000 139,375 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 380,000 424,546 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 346,000 469,080 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 90,000 95,625 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 315,000 346,500 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 545,000 576,338 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 225,000 231,188 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 737,000 758,189 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 205,000 210,125 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 80,000 90,800 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 270,000 314,208 Service Corporation International sr. notes 7s, 2019 115,000 127,075 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 645,000 720,788 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 185,000 191,938 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 200,000 215,000 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.85s, 2016 495,000 568,013 UR Financing Escrow Corp. 144A company guaranty notes 5 3/4s, 2018 70,000 73,938 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 105,000 114,975 UR Merger Sub Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 365,000 411,538 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 110,000 115,500 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 155,000 159,650 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 65,000 69,875 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 235,000 263,807 Energy (2.2%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 105,000 109,988 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 80,000 84,600 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 80,000 66,400 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 165,000 139,425 58 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Energy cont. AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec. notes 7s, 2022 $180,000 $193,500 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 700,000 937,265 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 180,000 209,262 Anadarko Petroleum Corp. sr. unsec. unsub. notes 6.95s, 2019 215,000 269,346 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 350,000 376,231 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 40,000 33,600 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 220,000 184,800 Atlas Pipeline Partners LP / Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 80,000 81,400 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 (In default) † 120,000 22,800 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 125,000 133,750 Aurora USA Oil & Gas Inc 144A sr. notes 9 7/8s, 2017 195,000 208,650 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 885,000 949,444 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 650,000 772,534 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 450,000 482,625 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 65,000 66,463 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 760,000 789,383 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 200,000 226,000 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 230,000 248,400 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 50,000 65,662 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 $50,000 50,125 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 260,000 249,600 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 275,000 302,500 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 65,000 67,925 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 110,000 114,675 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 105,000 90,300 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 525,000 549,938 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 310,000 323,950 Continental Resources, Inc. company guaranty sr. unsec notes 5s, 2022 235,000 244,988 Continental Resources, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2022 195,000 203,775 Dynamic Asset Allocation Balanced Fund 59 CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Energy cont. Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 $320,000 $342,400 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 80,000 79,600 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 339,000 381,375 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 50,000 54,250 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 580,000 539,400 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 145,000 155,513 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 145,000 140,288 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 200,000 194,000 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 265,000 282,225 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 324,000 396,372 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 6.51s, 2022 (Russia) 507,000 595,979 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,118,640 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 425,000 411,188 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 20,000 20,800 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 245,000 258,169 Hiland Partners LP / Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 105,000 109,200 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 70,000 93,978 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 245,000 248,675 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 55,000 55,550 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 370,000 392,200 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 80,000 86,400 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 355,000 402,038 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 100,000 92,000 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 170,000 208,257 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 205,000 219,350 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 80,000 85,400 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 275,000 195,250 60 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Energy cont. Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 $210,000 $233,625 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 510,000 593,044 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 200,000 206,000 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 140,000 148,225 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 460,000 508,300 PDC Energy, Inc. company guaranty sr. unsec. notes 12s, 2018 345,000 376,050 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 405,000 458,663 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 25,563 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 190,000 190,000 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 410,000 426,400 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 445,000 505,557 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,980,000 1,789,366 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 390,000 395,850 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 375,000 378,750 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 110,000 121,000 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 95,000 100,225 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 315,000 348,075 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 810,000 874,800 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 520,000 535,600 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 60,000 61,800 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 135,000 141,750 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 570,000 609,340 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 125,000 131,875 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 110,000 116,600 SM Energy Co. 144A sr. notes 6 1/2s, 2023 40,000 42,100 Spectra Energy Capital, LLC sr. notes 8s, 2019 250,000 327,657 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 235,000 291,620 Suburban Propane Partners LP/Suburban Energy Finance Corp. 144A sr. unsec. notes 7 3/8s, 2021 195,000 208,163 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 55,000 59,400 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 75,000 77,625 Unit Corp. 144A company guaranty sr. sub. notes 6 5/8s, 2021 135,000 139,388 Dynamic Asset Allocation Balanced Fund 61 CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Energy cont. Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 $440,000 $636,892 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 110,000 120,405 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 130,000 151,356 Whiting Petroleum Corp. company guaranty 7s, 2014 385,000 410,025 Williams Cos., Inc. (The) notes 7 3/4s, 2031 14,000 17,908 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 39,000 51,134 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 85,000 91,375 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 325,000 351,000 Financials (3.8%) Abbey National Treasury Service bank guaranty sr. unsec. unsub. notes FRN 2.028s, 2014 (United Kingdom) 285,000 282,860 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 955,000 1,024,409 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 145,000 136,300 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 535,000 716,577 Aflac, Inc. sr. unsec. notes 6.9s, 2039 450,000 583,111 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 205,000 209,613 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 210,000 227,133 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 160,000 177,200 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 140,000 163,800 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 140,000 160,650 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2017 85,000 88,613 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.618s, 2014 177,000 174,789 Ally Financial, Inc. unsec. sub. notes 8s, 2018 155,000 174,375 American Express Co. sr. unsec. notes 8 1/8s, 2019 870,000 1,176,967 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 464,000 567,820 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 901,000 1,045,736 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 640,000 675,956 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 386,000 464,133 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, 2049 (France) 505,000 463,338 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 440,000 506,245 Bank of America Corp. sr. unsec. unsub notes 5 7/8s, 2042 315,000 366,152 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 240,000 277,562 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 250,000 277,611 Bank of Montreal sr. unsec. unsub. bonds 2 1/8s, 2013 (Canada) 390,000 395,212 Bank of New York Mellon Corp. (The) sr. unsec. unsub notes 1.969s, 2017 615,000 634,638 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 20,000 20,952 62 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Financials cont. Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 (United Kingdom) $230,000 $212,750 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 270,000 350,765 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 980,000 1,054,547 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 240,000 299,485 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 330,000 361,377 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 240,000 240,179 BNP Paribas SA 144A jr. unsec. sub. notes FRN 7.195s, 2049 (France) 100,000 94,550 BNP Paribas SA 144A jr. unsec. sub. notes FRN 5.186s, 2049 (France) 446,000 410,320 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 390,000 447,744 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 570,000 572,850 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 174,000 179,220 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 85,000 92,863 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 265,000 296,800 CIT Group, Inc. sr. unsec. notes 5s, 2022 210,000 218,485 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 170,000 184,025 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 225,000 241,313 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2017 135,000 144,113 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 305,000 346,175 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 210,000 227,325 Citigroup, Inc. sub. notes 5s, 2014 599,000 631,777 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 482,000 551,997 Citigroup, Inc. unsec. sub. notes 6 1/8s, 2036 820,000 890,399 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 145,000 169,288 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 255,000 248,625 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 411,000 477,246 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 180,000 189,450 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 120,000 136,350 GATX Financial Corp. notes 5.8s, 2016 120,000 128,523 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 975,000 1,029,844 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.638s, 2016 600,000 582,963 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 805,000 1,031,224 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 990,000 1,225,224 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 164,000 176,188 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub notes 5 1/8s, 2022 205,000 229,211 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 R 425,000 412,808 Health Care REIT, Inc. sr. unsec. notes 4 1/8s, 2019 R 470,000 501,077 Dynamic Asset Allocation Balanced Fund 63 CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Financials cont. Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R $340,000 $373,212 HSBC Finance Capital Trust IX FRN 5.911s, 2035 700,000 688,625 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 879,000 1,019,392 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 85,000 86,700 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 585,000 627,413 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 65,000 70,038 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 245,000 252,963 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 439,000 454,365 iStar Financial, Inc. sr. unsec. unsub. notes 9s, 2017 R 185,000 198,413 JPMorgan Chase & Co. sr. notes 6s, 2018 1,282,000 1,528,482 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 330,000 390,514 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 210,000 227,850 Macquarie Bank Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 200,000 202,924 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 1,470,000 1,761,228 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 300,000 354,000 MetLife, Inc. sr. unsec. 6 3/4s, 2016 130,000 155,599 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 1,255,000 1,365,821 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 115,000 125,350 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 140,000 150,500 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 120,000 134,100 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 60,000 65,550 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 125,000 132,283 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 210,000 253,415 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 155,000 165,850 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 105,000 111,300 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 55,000 54,725 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 125,000 124,063 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 520,000 542,486 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 215,000 246,713 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 165,000 176,756 Primerica, Inc. sr. unsec. unsub notes 4 3/4s, 2022 375,000 401,425 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 405,000 437,400 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 155,000 166,625 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 140,000 144,200 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 445,000 462,321 64 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Financials cont. Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 $225,000 $272,250 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 185,000 191,479 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 (In default) † 330,000 330,825 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 3.95s, 2015 (United Kingdom) 475,000 503,597 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 110,000 116,391 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 129,000 135,143 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 600,000 591,000 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Luxembourg) 225,000 247,216 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 350,000 367,500 Simon Property Group LP sr. unsec. unsub notes 3 3/8s, 2022 R 50,000 52,496 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 147,000 168,409 SLM Corp. sr. notes Ser. MTN, 8s, 2020 220,000 254,100 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 135,000 158,114 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.389s, 2037 475,000 350,167 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 1,900,000 2,232,671 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 405,000 427,998 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 531,450 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,800,000 1,937,340 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 250,000 301,480 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 105,000 125,852 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 75,000 79,450 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 485,000 553,406 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity 295,000 293,313 Willis Group North America, Inc. company guaranty 6.2s, 2017 70,000 79,771 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 422,000 436,770 Health care (1.0%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 288,000 339,298 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 286,000 378,921 Amgen, Inc. sr. unsec. notes 3.45s, 2020 730,000 770,370 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 422,000 577,367 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 215,000 227,900 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 280,000 290,150 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 295,000 314,544 Dynamic Asset Allocation Balanced Fund 65 CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Health care cont. Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 250,000 $360,579 CDRT Holding Corp. 144A sr. notes 9 1/4s, 2017 ‡‡ $260,000 250,900 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 200,000 207,500 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 275,000 301,813 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 140,000 149,100 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 490,000 544,224 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 105,000 145,564 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $545,000 591,325 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 225,000 238,500 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 155,000 167,013 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 200,000 213,000 Grifols, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 275,000 303,875 HCA, Inc. sr. notes 6 1/2s, 2020 800,000 888,000 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 70,000 79,100 HCA, Inc. sr. unsec. notes 6 1/4s, 2013 48,000 48,660 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 400,000 418,000 Hologic, Inc. 144A company guaranty sr. unsec. notes 6 1/4s, 2020 60,000 63,600 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 300,000 286,500 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 260,000 291,850 Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 450,000 475,875 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 245,000 230,300 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 210,000 232,050 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 150,000 165,750 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 95,000 124,285 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 65,000 65,325 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 75,000 77,250 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 82,392 82,804 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 200,000 215,000 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 54,000 62,370 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 305,000 335,500 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 155,000 175,150 66 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Health care cont. Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) $295,000 $313,485 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 640,000 742,701 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 60,000 64,753 USPI Finance Corp. 144A sr. unsec. notes 9s, 2020 170,000 184,450 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 40,000 42,100 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 105,000 110,513 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 40,000 42,600 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 10,000 7,000 VPI Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 (Canada) 40,000 40,800 Watson Pharmaceuticals, Inc. sr. unsec. notes 4 5/8s, 2042 215,000 220,718 Watson Pharmaceuticals, Inc. sr. unsec. notes 3 1/4s, 2022 170,000 172,075 Watson Pharmaceuticals, Inc. sr. unsec. notes 1 7/8s, 2017 35,000 35,378 WellPoint, Inc. notes 7s, 2019 220,000 274,739 Technology (0.9%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 315,000 319,725 Advanced Micro Devices, Inc. 144A sr. unsec. notes 7 1/2s, 2022 35,000 33,775 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 200,000 131,000 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 155,000 137,563 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 300,000 279,000 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 425,000 422,875 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 150,000 147,750 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 825,000 904,530 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 470,000 556,230 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 240,000 253,200 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 145,000 162,038 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 95,000 104,025 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 290,000 300,513 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 933,166 955,329 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 555,000 553,613 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 200,000 206,250 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 178,000 192,685 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 88,000 96,800 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 305,000 331,688 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 235,000 250,526 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 160,000 182,306 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 315,000 412,377 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 255,000 299,924 Dynamic Asset Allocation Balanced Fund 67 CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Technology cont. IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 $850,000 $827,390 Infor (US), Inc. 144A sr. notes 11 1/2s, 2018 110,000 125,400 Infor (US), Inc. 144A sr. notes 9 3/8s, 2019 130,000 144,300 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 105,000 118,125 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 625,000 664,063 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 173,000 129,750 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 85,000 112,487 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 555,000 649,378 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 10s, 2013 (Netherlands) 15,000 16,013 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 360,000 414,000 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 215,000 274,266 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 340,000 351,017 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 195,000 215,475 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 10 1/4s, 2015 10,000 10,250 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 210,000 227,850 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 275,000 295,625 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 336,000 420,177 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 130,000 148,177 Transportation (0.3%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 340,000 357,000 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 290,000 318,275 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 240,000 289,394 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 155,000 193,625 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 685,000 744,440 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 386,006 441,012 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 95,000 94,737 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 430,244 443,797 Ryder System, Inc. sr. unsec. unsub. notes 2 1/2s, 2018 470,000 476,456 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 360,000 389,700 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 115,000 123,246 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 125,084 130,713 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 165,000 110,550 68 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Utilities and power (1.4%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 $412,000 $420,402 AES Corp. (The) sr. unsec. unsub notes 7 3/8s, 2021 330,000 376,200 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 520,000 600,600 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 145,000 176,180 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 80,000 87,135 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 45,000 60,238 Beaver Valley Funding Corp. sr. bonds 9s, 2017 87,000 89,377 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 404,000 456,018 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 203,500 216,727 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 230,000 253,000 Calpine Corp. 144A sr. notes 7 1/4s, 2017 595,000 635,163 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 50,000 58,556 Commonwealth Edison Co. 1st mtge. 5.9s, 2036 133,000 174,463 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 275,000 302,363 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 350,000 384,125 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.662s, 2066 823,000 748,412 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 580,000 600,670 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) † 415,000 234,475 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 80,000 41,600 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 35,000 19,250 Edison Mission Energy sr. unsec. notes 7.2s, 2019 400,000 206,000 Edison Mission Energy sr. unsec. notes 7s, 2017 5,000 2,588 El Paso Corp. sr. unsec. notes 7s, 2017 700,000 803,254 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 215,000 250,393 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 120,000 159,276 Electricite de France SA (EDF) 144A notes 6 1/2s, 2019 (France) 375,000 458,731 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 100,000 110,250 Energy Future Intermediate Holding Co., LLC sr. notes 9 3/4s, 2019 265,000 283,550 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 159,000 178,875 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 305,000 346,175 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 185,000 214,065 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 155,000 172,584 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 490,000 504,423 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. notes 6 7/8s, 2019 90,000 96,300 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. unsec. notes 9 3/8s, 2020 395,000 430,550 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2022 65,000 66,300 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 400,000 444,000 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 73,775 Dynamic Asset Allocation Balanced Fund 69 CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Utilities and power cont. Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 $230,000 $255,875 ITC Holdings Corp. 144A notes 5 7/8s, 2016 260,000 298,877 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 305,000 361,801 Kansas Gas and Electric Co. bonds 5.647s, 2021 65,958 72,166 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 410,000 514,944 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 152,000 194,465 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 400,000 533,178 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 265,000 346,106 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 95,000 108,300 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 165,000 202,636 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 735,000 799,313 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 155,000 179,111 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 255,000 335,145 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 456,000 516,911 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 655,000 693,682 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 185,000 210,387 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 160,000 209,893 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 629,000 673,030 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 156,163 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 10,000 11,307 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 185,000 68,450 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 ‡‡ 506,166 118,949 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 130,000 101,725 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 180,000 192,479 Union Electric Co. sr. notes 6.4s, 2017 320,000 393,148 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 75,000 88,697 Total corporate bonds and notes (cost $223,488,793) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (10.5%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.1%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, October 1, 2042 $14,000,000 $14,997,500 U.S. Government Agency Mortgage Obligations (9.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3s, TBA, October 1, 2042 1,000,000 1,054,219 70 Dynamic Asset Allocation Balanced Fund U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (10.5%)* cont. Principal amount Value Federal National Mortgage Association Pass-Through Certificates 5s, TBA, October 1, 2042 $50,000,000 $54,546,875 4s, TBA, October 1, 2042 37,000,000 39,870,390 3 1/2s, TBA, October 1, 2027 24,000,000 25,537,500 3s, TBA, November 1, 2042 1,000,000 1,052,891 3s, TBA, October 1, 2042 1,000,000 1,055,547 Total U.S. government and agency mortgage obligations (cost $137,452,305) MORTGAGE-BACKED SECURITIES (3.7%)* Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 06-2, 5.37s, 2036 $3,320,000 $2,570,942 American Home Mortgage Assets Ser. 07-5, Class XP, IO, PO, 2.781s, 2047 2,938,908 352,669 American Home Mortgage Investment Trust Ser. 07-1, Class GIOP, IO, 2.078s, 2047 1,030,450 144,263 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.893s, 2049 899,000 914,696 Ser. 07-2, Class A2, 5.634s, 2049 224,478 234,012 Ser. 07-1, Class XW, IO, 0.481s, 2049 9,135,479 86,595 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 1.038s, 2042 5,820,177 63,260 Ser. 04-5, Class XC, IO, 0.877s, 2041 6,005,452 78,329 Ser. 02-PB2, Class XC, IO, 0.679s, 2035 1,421,286 355 Ser. 07-5, Class XW, IO, 0.555s, 2051 18,627,170 242,749 Banc of America Funding Corp. FRB Ser. 06-A, Class 3A1, 2.942s, 2036 1,415,968 948,698 Barclays Capital, LLC Trust FRB Ser. 07-AA1, Class 2A1, 0.397s, 2037 1,064,650 723,962 Barclays Capital, LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.769s, 2046 6,706,467 285,025 Ser. 09-RR7, Class 2A7, IO, 1.589s, 2047 15,192,876 632,024 Ser. 09-RR7, Class 2A1, IO, 0 3/4s, 2047 15,072,549 384,350 Ser. 09-RR7, Class 1A1, IO, 0 3/4s, 2046 18,016,395 459,418 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 05-10, Class A3, 2.648s, 2035 592,468 548,033 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 6.163s, 2042 570,000 564,916 FRB Ser. 07-PW17, Class AJ, 6.089s, 2050 609,000 487,200 Ser. 04-PR3I, Class X1, IO, 1.155s, 2041 2,151,162 27,320 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.215s, 2038 9,963,980 174,370 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 2,551,045 66,837 Ser. 07-AR5, Class 1X2, IO, 0 1/2s, 2047 1,596,765 34,011 Ser. 06-AR5, Class 1X, IO, 0 1/2s, 2046 3,380,448 64,229 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 1,805,237 25,454 Chase Mortgage Finance Corp. FRB Ser. 05-A2, Class 1A5, 2.782s, 2036 505,512 423,366 Dynamic Asset Allocation Balanced Fund 71 MORTGAGE-BACKED SECURITIES (3.7%)* cont. Principal amount Value Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 $380,000 $400,668 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.157s, 2049 63,609,077 887,347 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR3, Class 1A2A, 5.584s, 2036 637,402 580,036 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.568s, 2049 8,164,745 108,754 Ser. 07-CD4, Class XC, IO, 0.192s, 2049 46,147,426 424,556 Ser. 07-CD5, Class XS, IO, 0.074s, 2044 2,640,788 10,133 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 48,331 48,687 Commercial Mortgage Pass-Through Certificates FRB Ser. 05-LP5, Class D, 5.273s, 2043 406,000 415,985 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-C8, Class XS, IO, 0.213s, 2046 37,436,091 445,940 Countrywide Home Loans Ser. 06-9, Class A2, 6s, 2036 460,681 398,489 Ser. 06-6, Class 06-6, 6s, 2036 855,525 763,342 Ser. 07-3, Class A30, 5 3/4s, 2037 607,751 528,530 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.955s, 2039 462,715 463,983 Ser. 06-C5, Class AX, IO, 0.21s, 2039 15,625,834 214,074 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.238s, 2049 42,977,457 159,489 CS First Boston Mortgage Securities Corp. Ser. 05-C6, Class AJ, 5.23s, 2040 294,000 310,887 Ser. 05-C5, Class AJ, 5.1s, 2038 164,000 172,471 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 F 385,174 416,941 Ser. 03-C3, Class AX, IO, 1.904s, 2038 7,835,991 32,856 Ser. 02-CP3, Class AX, IO, 1.333s, 2035 1,609,671 4,919 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.905s, 2037 335,769 541,703 IFB Ser. 2979, Class AS, 23.464s, 2034 48,092 64,493 IFB Ser. 3072, Class SM, 22.987s, 2035 170,283 271,778 IFB Ser. 3072, Class SB, 22.841s, 2035 174,497 277,425 IFB Ser. 3249, Class PS, 21.547s, 2036 239,886 367,961 IFB Ser. 2990, Class LB, 16.381s, 2034 347,533 487,655 IFB Ser. 3708, Class SQ, IO, 6.329s, 2040 1,378,970 183,348 IFB Ser. 3934, Class SA, IO, 6.179s, 2041 3,392,109 537,005 IFB Ser. 4105, Class LS, IO, 5.9s, 2041 838,000 175,812 Ser. 3747, Class HI, IO, 4 1/2s, 2037 101,821 8,109 Ser. 3751, Class MI, IO, 4s, 2034 2,485,530 42,304 Ser. 3391, PO, zero %, 2037 34,337 31,336 Ser. 3206, Class EO, PO, zero %, 2036 22,872 21,468 FRB Ser. 3117, Class AF, zero %, 2036 18,495 15,299 FRB Ser. 3326, Class WF, zero %, 2035 29,479 26,531 FRB Ser. 3036, Class AS, zero %, 2035 27,833 24,380 72 Dynamic Asset Allocation Balanced Fund MORTGAGE-BACKED SECURITIES (3.7%)* cont. Principal amount Value Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.601s, 2036 $163,615 $300,931 IFB Ser. 05-45, Class DA, 23.626s, 2035 672,700 1,125,610 IFB Ser. 07-53, Class SP, 23.406s, 2037 254,239 412,420 IFB Ser. 05-75, Class GS, 19.601s, 2035 181,971 268,968 IFB Ser. 05-106, Class JC, 19.453s, 2035 106,890 170,690 IFB Ser. 05-83, Class QP, 16.831s, 2034 65,188 91,901 IFB Ser. 404, Class S13, IO, 6.184s, 2040 1,913,048 282,376 Ser. 07-14, Class KO, PO, zero %, 2037 118,879 110,979 Ser. 06-125, Class OX, PO, zero %, 2037 14,980 14,451 Ser. 06-84, Class OT, PO, zero %, 2036 15,917 15,134 Ser. 06-46, Class OC, PO, zero %, 2036 31,805 29,624 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.068s, 2020 836,150 17,768 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.832s, 2033 305,168 39 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.275s, 2045 176,057,858 721,341 Ser. 07-C1, Class XC, IO, 0.145s, 2049 57,874,872 437,129 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 440,000 437,990 Ser. 05-C1, Class X1, IO, 0.763s, 2043 10,229,869 137,571 Government National Mortgage Association IFB Ser. 10-120, Class SB, IO, 5.982s, 2035 208,120 14,165 IFB Ser. 10-20, Class SC, IO, 5.932s, 2040 69,924 10,628 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 99,661 14,939 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 2,938,974 331,193 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 2,027,049 212,840 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 4,413,680 284,550 Ser. 06-36, Class OD, PO, zero %, 2036 14,067 13,148 Ser. 99-31, Class MP, PO, zero %, 2029 23,415 22,160 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 1,807,826 68,336 Greenwich Capital Commercial Funding Corp. 144A Ser. 05-GG3, Class XC, IO, 1.043s, 2042 19,058,573 316,239 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 115,095 115,095 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 150,063 154,599 FRB Ser. 03-C1, Class J, 5.309s, 2040 424,000 427,392 Ser. 06-GG6, Class XC, IO, 0.148s, 2038 25,596,908 46,612 Harborview Mortgage Loan Trust FRB Ser. 05-8, Class 1A2A, 0.549s, 2035 665,855 442,793 FRB Ser. 06-7, Class 2A1A, 0.419s, 2046 2,116,292 1,502,567 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.397s, 2037 632,812 401,836 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class A3, 6.175s, 2051 291,000 311,232 FRB Ser. 04-CB9, Class B, 5.852s, 2041 317,000 323,622 FRB Ser. 05-LDP3, Class AJ, 5.171s, 2042 296,000 297,296 Ser. 06-LDP8, Class X, IO, 0.73s, 2045 13,743,600 234,356 Ser. 07-LDPX, Class X, IO, 0.49s, 2049 32,008,924 372,264 Dynamic Asset Allocation Balanced Fund 73 MORTGAGE-BACKED SECURITIES (3.7%)* cont. Principal amount Value JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 05-CB12, Class X1, IO, 0.486s, 2037 $7,911,080 $69,728 Ser. 06-LDP6, Class X1, IO, 0.091s, 2043 20,881,129 72,938 JPMorgan Mortgage Trust FRB Ser. 06-A2, Class 1A3, 2.889s, 2036 1,133,476 906,072 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 149,428 152,417 Ser. 99-C1, Class G, 6.41s, 2031 159,961 159,961 Ser. 98-C4, Class G, 5.6s, 2035 118,194 121,078 Ser. 98-C4, Class H, 5.6s, 2035 223,000 242,994 LB-UBS Commercial Mortgage Trust FRB Ser. 08-C1, Class AM, 6.325s, 2041 322,000 364,182 Ser. 06-C7, Class A2, 5.3s, 2038 487,162 487,162 Ser. 04-C6, Class E, 5.177s, 2036 331,000 333,979 Ser. 07-C2, Class XW, IO, 0.693s, 2040 3,718,396 71,211 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.841s, 2038 8,155,411 179,289 Ser. 05-C2, Class XCL, IO, 0.502s, 2040 17,791,696 131,071 Ser. 06-C7, Class XCL, IO, 0.331s, 2038 15,340,551 215,581 Ser. 05-C7, Class XCL, IO, 0.153s, 2040 24,047,059 145,196 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, PO, 0.8s, 2047 1,606,005 48,180 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.408s, 2028 11,755 15 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.042s, 2050 254,000 272,992 Ser. 05-CKI1, Class AJ, 5.39s, 2037 370,000 375,180 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.034s, 2039 7,241,049 88,630 Ser. 05-MCP1, Class XC, IO, 0.252s, 2043 11,110,660 130,384 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.391s, 2045 1,938,457 146,741 Ser. 05-C3, Class X, IO, 6.146s, 2044 525,332 38,244 Ser. 07-C5, Class X, IO, 5.231s, 2049 525,055 38,959 Morgan Stanley Capital I FRB Ser. 06-T23, Class A2, 5.918s, 2041 464,766 467,071 FRB Ser. 07-HQ12, Class A2, 5.759s, 2049 732,628 749,112 Ser. 07-IQ14, Class A2, 5.61s, 2049 274,006 284,308 Morgan Stanley Capital I 144A Ser. 03-IQ6, Class C, 5.243s, 2041 430,000 438,553 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.843s, 2043 561,714 578,565 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.988s, 2012 25 — Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 127,000 133,509 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 3,502,452 129,240 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 1,202,143 25,846 Ser. 06-AR8, Class X, IO, 0.4s, 2036 5,334,260 71,479 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.585s, 2039 379,000 407,482 74 Dynamic Asset Allocation Balanced Fund MORTGAGE-BACKED SECURITIES (3.7%)* cont. Principal amount Value Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.199s, 2045 $382,000 $355,642 Ser. 07-C30, Class A3, 5.246s, 2043 195,991 198,275 Ser. 06-C29, IO, 0.541s, 2048 64,918,853 956,904 Ser. 07-C34, IO, 0.53s, 2046 9,583,734 115,963 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class F, 5.383s, 2035 365,000 373,213 Ser. 05-C18, Class XC, IO, 0.506s, 2042 16,759,356 117,315 Ser. 06-C26, Class XC, IO, 0.092s, 2045 11,698,206 26,438 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 46,000 40,020 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.218s, 2046 321,884 273,602 FRB Ser. 06-AR15, Class 1A, 0.988s, 2046 443,230 336,855 FRB Ser. 07-OA6, Class 1A, 0.958s, 2047 1,238,929 929,197 FRB Ser. 05-AR9, Class A1C3, 0.697s, 2045 848,056 695,406 FRB Ser. 05-AR15, Class A1A2, 0.497s, 2045 439,317 362,436 Wells Fargo Mortgage Backed Securities Trust Ser. 07-8, Class 2A8, 6s, 2037 432,827 430,663 Ser. 05-9, Class 2A9, 5 1/4s, 2035 300,000 310,827 FRB Ser. 06-AR2, Class 2A1, 2.617s, 2036 654,975 626,320 FRB Ser. 06-AR10, Class 5A3, 2.614s, 2036 748,978 638,975 FRB Ser. 06-AR13, Class A4, 2.613s, 2036 3,382,398 2,807,391 Total mortgage-backed securities (cost $43,082,680) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.9%)* strike price amount Value SPDR S&P rust (Put) Nov-12/$138.00 15,316 $20,392 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. E Jul-16/4.74 $10,280,000 1,867,074 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. E Jul-16/4.74 10,280,000 187,446 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. E Aug-16/4.28 9,908,000 1,465,393 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 1,578,000 71,389 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. E Aug-16/4.28 9,908,000 239,754 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. E Jul-16/4.67 10,280,000 1,815,448 Dynamic Asset Allocation Balanced Fund 75 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.9%)* cont. strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. E Jul-16/4.67 $10,280,000 $197,499 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.765 2,752,082 341,690 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.765 2,752,082 20,619 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.77 10,006,000 1,247,618 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.77 10,006,000 73,904 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. E Sep-16/3.49 2,031,769 192,321 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. E Sep-16/3.49 2,031,769 82,409 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. E Aug-16/4.17 3,340,000 37,284 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. E Aug-16/4.17 3,340,000 321,392 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.72 11,625,000 1,419,912 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.72 11,625,000 88,989 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.705 6,171,000 751,739 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.705 6,171,000 47,011 76 Dynamic Asset Allocation Balanced Fund PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.9%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 $607,000 $11,381 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 607,000 10,896 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 336,000 18,094 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 336,000 517 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 936,000 62,441 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 936,000 11,887 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 607,000 10,113 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 607,000 9,257 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 336,000 17,868 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 336,000 151 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 607,000 8,328 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 336,000 17,798 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 336,000 3 Dynamic Asset Allocation Balanced Fund 77 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.9%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. E Aug-16/4.17 $3,340,000 $321,392 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. E Aug-16/4.17 3,340,000 37,284 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.705 6,171,000 751,739 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.705 6,171,000 47,011 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/5.11 6,630,000 43,115 Total purchased options outstanding (cost $12,234,773) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.9%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $115,000 $97,750 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 880,000 875,600 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 5,110,000 4,662,875 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 200,000 215,572 Indonesia (Republic of) 144A notes 5 1/4s, 2042 875,000 996,406 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 560,000 641,200 Poland (Government of) sr. unsec. bonds 5s, 2022 710,000 823,600 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 790,000 886,775 Ukraine (Government of) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 175,000 161,000 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 2,400,000 2,415,600 Total foreign government and agency bonds and notes (cost $11,627,584) COMMODITY LINKED NOTES (0.8%)* Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) $4,067,000 $5,522,986 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) 4,067,000 5,524,810 Total commodity linked notes (cost $8,134,000) 78 Dynamic Asset Allocation Balanced Fund INVESTMENT COMPANIES (0.8%)* Shares Value iShares Russell 2000 Growth Index Fund 4,220 $403,474 SPDR S&P rust 66,024 9,502,834 Total investment companies (cost $8,963,297) SENIOR LOANS (0.5%)* c Principal amount Value Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 $298,996 $298,996 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 40,538 40,965 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.467s, 2018 612,546 555,667 Chesapeake Energy Corp. bank term loan FRN 8 1/2s, 2017 200,000 200,500 Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.632s, 2014 118,112 110,907 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 68,621 68,664 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 162,989 162,514 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 194,747 195,315 First Data Corp. bank term loan FRN 5.217s, 2017 68,903 67,525 First Data Corp. bank term loan FRN 4.217s, 2018 647,458 617,513 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 172,610 165,544 Goodman Global, Inc. bank term loan FRN 9s, 2017 219,545 221,192 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 156,044 156,156 Intelsat SA bank term loan FRN 3.221s, 2014 (Luxembourg) 540,000 535,005 Landry’s, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 279,300 282,791 Level 3 Financing, Inc. bank term loan FRN 5 1/4s, 2019 160,000 160,300 Motor City bank term loan FRN 6s, 2017 350,765 352,957 National Bedding Company, LLC bank term loan FRN Ser. B, 4s, 2013 41,568 41,490 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 195,000 195,820 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 173,688 175,063 Revlon Consumer Products Corp. bank term loan FRN 4 3/4s, 2017 297,000 297,789 Springleaf Financial bank term loan FRN Ser. B, 5 1/2s, 2017 215,000 210,324 SRAM Corp. bank term loan FRN 8 1/2s, 2018 75,000 76,125 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.757s, 2017 933,336 640,647 Thomson Learning bank term loan FRN Ser. B, 2.49s, 2014 57,458 54,474 Univision Communications, Inc. bank term loan FRN 4.482s, 2017 69,168 68,418 West Corp. bank term loan FRN Ser. B5, 5 1/2s, 2016 59,732 60,106 Total senior loans (cost $6,132,725) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 499 $466,799 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 15,485 388,828 M/I Homes, Inc. $2.438 pfd. † 5,590 114,092 Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 482 340,247 Total preferred stocks (cost $1,117,270) Dynamic Asset Allocation Balanced Fund 79 CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $165,000 $162,525 Exide Technologies cv. sr. sub. notes FRN zero %, 2013 202,000 185,840 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 39,000 54,015 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 †† 329,000 294,249 Navistar International Corp. cv. sr. unsec. sub. notes 3s, 2014 90,000 79,819 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 60,000 62,738 Total convertible bonds and notes (cost $795,304) CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. R 7,508 $152,675 General Motors Co. Ser. B, $2.375 cv. pfd. 5,621 210,963 Lucent Technologies Capital Trust I 7.75% cv. pfd. 218 125,895 United Technologies Corp. $3.75 cv. pfd. † 2,600 145,860 Total convertible preferred stocks (cost $762,190) MUNICIPAL BONDS AND NOTES (—%)* Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $105,000 $111,335 4.071s, 1/1/14 315,000 326,132 Total municipal bonds and notes (cost $420,000) ASSET-BACKED SECURITIES (—%)* Principal amount Value GE Business Loan Trust 144A Ser. 04-2, Class D, 2.971s, 2032 $66,830 $38,761 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 396,364 39,636 Total asset-backed securities (cost $107,367) WARRANTS (—%)* † Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $1,083 Hartalega Holdings Bhd (Malaysia) 5/29/15 MYR4.14 4,020 1,513 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 $0.01 50,760 10,152 Total warrants (cost $10,263) SHORT-TERM INVESTMENTS (29.5%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% d 1,484,760 $1,484,760 Putnam Money Market Liquidity Fund 0.14% L 296,854,200 296,854,200 SSgA Prime Money Market Fund 0.14% P 8,266,454 8,266,454 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, October 10, 2012 $22,000,000 21,999,010 Straight-A Funding, LLC commercial paper with effective yields ranging from 0.177% to 0.179%, October 9, 2012 5,000,000 4,999,800 80 Dynamic Asset Allocation Balanced Fund SHORT-TERM INVESTMENTS (29.5%)* cont. Principal amount/shares Value Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, November 7, 2012 $10,510,000 $10,508,056 U.S. Treasury Bills with effective yields ranging from 0.084% to 0.105%, November 15, 2012 # ## 42,542,000 42,536,610 Total short-term investments (cost $386,648,890) TOTAL INVESTMENTS Total investments (cost $1,356,377,257) Key to holding’s currency abbreviations CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound KRW South Korean Won MXN Mexican Peso MYR Malaysian Ringgit USD / $ United States Dollar Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank SPDR S&P Depository Receipts TBA To Be Announced Commitments Dynamic Asset Allocation Balanced Fund 81 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2011 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures. * Percentages indicated are based on net assets of $1,310,354,240. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $126,255, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. E Extended settlement date on premium. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $356,662,499 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. 82 Dynamic Asset Allocation Balanced Fund FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $297,292,501) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Swedish Krona Buy 10/17/12 $588,769 $574,935 $13,834 Barclays Bank PLC Australian Dollar Buy 10/17/12 1,288,598 1,257,156 31,442 Brazilian Real Buy 10/17/12 794,408 788,427 5,981 Brazilian Real Sell 10/17/12 794,408 792,534 (1,874) British Pound Buy 10/17/12 3,325,853 3,329,851 (3,998) British Pound Sell 10/17/12 3,325,853 3,326,858 1,005 Canadian Dollar Sell 10/17/12 6,203 25,375 19,172 Chilean Peso Sell 10/17/12 161,326 174,142 12,816 Czech Koruna Buy 10/17/12 1,447,456 1,472,432 (24,976) Czech Koruna Sell 10/17/12 1,447,456 1,437,971 (9,485) Euro Buy 10/17/12 5,495,551 5,459,376 36,175 Hungarian Forint Buy 10/17/12 2,272 2,299 (27) Hungarian Forint Sell 10/17/12 2,272 2,214 (58) Indian Rupee Buy 10/17/12 239,793 237,075 2,718 Indian Rupee Sell 10/17/12 239,793 225,324 (14,469) Japanese Yen Buy 10/17/12 2,555,925 2,543,172 12,753 Malaysian Ringgit Buy 10/17/12 188,337 187,354 983 Malaysian Ringgit Sell 10/17/12 188,337 184,694 (3,643) Mexican Peso Buy 10/17/12 300,693 318,085 (17,392) New Zealand Dollar Sell 10/17/12 397,932 381,572 (16,360) Norwegian Krone Buy 10/17/12 255,423 260,967 (5,544) Polish Zloty Buy 10/17/12 375,563 435,144 (59,581) Singapore Dollar Buy 10/17/12 371,000 371,827 (827) Singapore Dollar Sell 10/17/12 371,000 365,099 (5,901) South African Rand Sell 10/17/12 9,208 7,854 (1,354) South Korean Won Buy 10/17/12 95,557 86,839 8,718 Swedish Krona Buy 10/17/12 455,941 449,158 6,783 Taiwan Dollar Buy 10/17/12 1,194,892 1,194,404 488 Taiwan Dollar Sell 10/17/12 1,194,892 1,174,469 (20,423) Turkish Lira Buy 10/17/12 2,123,598 2,105,577 18,021 Citibank, N.A. Australian Dollar Buy 10/17/12 2,605,686 2,584,279 21,407 Brazilian Real Sell 10/17/12 2,834,878 2,814,434 (20,444) British Pound Sell 10/17/12 1,320,201 1,304,055 (16,146) Canadian Dollar Buy 10/17/12 2,615,945 2,616,617 (672) Canadian Dollar Sell 10/17/12 2,615,945 2,632,950 17,005 Czech Koruna Buy 10/17/12 1,150,581 1,170,641 (20,060) Czech Koruna Sell 10/17/12 1,150,581 1,156,982 6,401 Danish Krone Buy 10/17/12 864,024 848,120 15,904 Euro Sell 10/17/12 488,391 490,382 1,991 Japanese Yen Buy 10/17/12 60,097 59,848 249 Japanese Yen Sell 10/17/12 60,097 60,224 127 Mexican Peso Buy 10/17/12 109 4,096 (3,987) Dynamic Asset Allocation Balanced Fund 83 FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $297,292,501) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Singapore Dollar Buy 10/17/12 $792,194 $793,613 $(1,419) Singapore Dollar Sell 10/17/12 792,194 782,371 (9,823) South Korean Won Buy 10/17/12 37,505 27,603 9,902 Swiss Franc Sell 10/17/12 1,253,505 1,233,749 (19,756) Taiwan Dollar Sell 10/17/12 879,125 863,165 (15,960) Turkish Lira Buy 10/17/12 1,469,197 1,456,769 12,428 Credit Suisse AG Australian Dollar Sell 10/17/12 12,403,712 12,244,815 (158,897) Brazilian Real Buy 10/17/12 943,729 935,394 8,335 Brazilian Real Sell 10/17/12 943,729 942,344 (1,385) British Pound Buy 10/17/12 356,370 247,086 109,284 Canadian Dollar Sell 10/17/12 563,538 535,641 (27,897) Chilean Peso Sell 10/17/12 123,897 128,511 4,614 Czech Koruna Buy 10/17/12 1,268,915 1,286,011 (17,096) Czech Koruna Sell 10/17/12 1,268,915 1,275,454 6,539 Euro Buy 10/17/12 8,417,798 8,254,564 163,234 Hungarian Forint Buy 10/17/12 425,234 417,256 7,978 Hungarian Forint Sell 10/17/12 425,234 415,927 (9,307) Japanese Yen Sell 10/17/12 5,086,710 5,066,736 (19,974) Malaysian Ringgit Buy 10/17/12 295,137 289,242 5,895 Malaysian Ringgit Sell 10/17/12 295,137 293,167 (1,970) Mexican Peso Buy 10/17/12 836,792 843,910 (7,118) New Zealand Dollar Sell 10/17/12 1,584,112 1,519,080 (65,032) Norwegian Krone Sell 10/17/12 970,402 978,590 8,188 Philippines Peso Buy 10/17/12 685,528 680,978 4,550 Polish Zloty Buy 10/17/12 735,359 763,364 (28,005) Singapore Dollar Sell 10/17/12 159,873 143,350 (16,523) South African Rand Sell 10/17/12 554,567 559,840 5,273 South Korean Won Buy 10/17/12 396,157 378,234 17,923 Swedish Krona Buy 10/17/12 466,974 500,919 (33,945) Swiss Franc Buy 10/17/12 2,352,050 2,314,677 37,373 Taiwan Dollar Sell 10/17/12 693,961 686,229 (7,732) Turkish Lira Buy 10/17/12 719,526 710,039 9,487 Deutsche Bank AG Australian Dollar Buy 10/17/12 11,052,436 10,830,187 222,249 Brazilian Real Buy 10/17/12 794,408 786,639 7,769 Brazilian Real Sell 10/17/12 794,408 792,340 (2,068) British Pound Buy 10/17/12 4,892,461 4,899,864 (7,403) British Pound Sell 10/17/12 4,892,461 4,866,788 (25,673) Canadian Dollar Sell 10/17/12 13,931 14,019 88 Czech Koruna Buy 10/17/12 525,583 539,154 (13,571) Czech Koruna Sell 10/17/12 525,583 523,061 (2,522) Euro Sell 10/17/12 9,280,064 9,098,797 (181,267) Japanese Yen Buy 10/17/12 1,330,590 1,333,859 (3,269) 84 Dynamic Asset Allocation Balanced Fund FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $297,292,501) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Japanese Yen Sell 10/17/12 $1,330,590 $1,326,755 $(3,835) Mexican Peso Buy 10/17/12 55,419 55,630 (211) Norwegian Krone Buy 10/17/12 549,576 528,473 21,103 Polish Zloty Buy 10/17/12 761,905 807,109 (45,204) Singapore Dollar Sell 10/17/12 540,977 528,859 (12,118) South Korean Won Buy 10/17/12 202,712 195,697 7,015 Swedish Krona Buy 10/17/12 1,300,961 1,288,852 12,109 Swedish Krona Sell 10/17/12 1,300,961 1,272,692 (28,269) Turkish Lira Buy 10/17/12 752,170 740,803 11,367 Goldman Sachs International Australian Dollar Buy 10/17/12 2,049,863 2,018,132 31,731 British Pound Buy 10/17/12 567,899 567,837 62 British Pound Sell 10/17/12 567,899 558,250 (9,649) Japanese Yen Buy 10/17/12 13,833 12,682 1,151 Norwegian Krone Buy 10/17/12 3,053 3,064 (11) Norwegian Krone Sell 10/17/12 3,053 3,012 (41) Singapore Dollar Buy 10/17/12 792,194 793,568 (1,374) Singapore Dollar Sell 10/17/12 792,194 779,821 (12,373) Turkish Lira Buy 10/17/12 2,665 2,628 37 HSBC Bank USA, National Association Australian Dollar Buy 10/17/12 2,560,236 2,547,172 13,064 British Pound Sell 10/17/12 1,307,388 1,270,903 (36,485) Canadian Dollar Buy 10/17/12 1,441,282 1,448,159 (6,877) Canadian Dollar Sell 10/17/12 1,441,282 1,451,384 10,102 Czech Koruna Buy 10/17/12 1,448,708 1,473,252 (24,544) Czech Koruna Sell 10/17/12 1,448,708 1,442,196 (6,512) Euro Sell 10/17/12 3,937,200 3,812,266 (124,934) Indian Rupee Buy 10/17/12 618,883 607,439 11,444 Indian Rupee Sell 10/17/12 618,883 587,461 (31,422) Japanese Yen Buy 10/17/12 197,998 196,566 1,432 Norwegian Krone Buy 10/17/12 120,079 120,502 (423) Norwegian Krone Sell 10/17/12 120,079 118,570 (1,509) Russian Ruble Buy 10/17/12 794,924 812,161 (17,237) Singapore Dollar Buy 10/17/12 633,951 636,735 (2,784) South Korean Won Buy 10/17/12 136,141 130,228 5,913 Turkish Lira Buy 10/17/12 843,721 830,658 13,063 JPMorgan Chase Bank, N.A. Australian Dollar Buy 10/17/12 2,751,972 2,677,747 74,225 Brazilian Real Buy 10/17/12 794,359 786,615 7,744 Brazilian Real Sell 10/17/12 794,359 792,875 (1,484) British Pound Buy 10/17/12 5,012,273 4,927,146 85,127 Canadian Dollar Sell 10/17/12 1,788,230 1,804,021 15,791 Chilean Peso Buy 10/17/12 218,374 209,992 8,382 Czech Koruna Buy 10/17/12 1,160,672 1,181,301 (20,629) Dynamic Asset Allocation Balanced Fund 85 FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $297,292,501) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. Czech Koruna Sell 10/17/12 $1,160,672 $1,161,680 $1,008 Euro Sell 10/17/12 9,307,697 9,084,859 (222,838) Hong Kong Dollar Sell 10/17/12 739,641 739,387 (254) Hungarian Forint Buy 10/17/12 394,933 386,342 8,591 Hungarian Forint Sell 10/17/12 394,933 385,302 (9,631) Japanese Yen Buy 10/17/12 6,542,311 6,512,198 30,113 Mexican Peso Buy 10/17/12 598,081 586,810 11,271 New Zealand Dollar Sell 10/17/12 795,368 794,171 (1,197) Norwegian Krone Sell 10/17/12 1,370,624 1,350,257 (20,367) Polish Zloty Buy 10/17/12 359,922 382,723 (22,801) Russian Ruble Buy 10/17/12 794,921 812,715 (17,794) Singapore Dollar Buy 10/17/12 132,087 137,073 (4,986) South African Rand Sell 10/17/12 297,582 293,211 (4,371) South Korean Won Buy 10/17/12 97,973 89,453 8,520 Swedish Krona Buy 10/17/12 435,703 425,801 9,902 Swedish Krona Sell 10/17/12 435,703 437,851 2,148 Swiss Franc Buy 10/17/12 12,869 12,666 203 Swiss Franc Sell 10/17/12 12,869 12,924 55 Taiwan Dollar Sell 10/17/12 877,955 859,426 (18,529) Turkish Lira Buy 10/17/12 865,429 853,950 11,479 Royal Bank of Scotland PLC (The) Brazilian Real Buy 10/17/12 51,300 50,844 456 Brazilian Real Sell 10/17/12 51,300 51,277 (23) Euro Buy 10/17/12 7,131,916 6,980,407 151,509 Singapore Dollar Buy 10/17/12 792,113 793,506 (1,393) Singapore Dollar Sell 10/17/12 792,113 785,100 (7,013) South Korean Won Buy 10/17/12 13,779 13,450 329 Swiss Franc Buy 10/17/12 3,681,706 3,620,280 61,426 Taiwan Dollar Sell 10/17/12 25,217 23,610 (1,607) Turkish Lira Buy 10/17/12 8,828 8,749 79 State Street Bank and Trust Co. Australian Dollar Buy 10/17/12 2,568,908 2,535,169 33,739 Brazilian Real Buy 10/17/12 975,926 967,920 8,006 Brazilian Real Sell 10/17/12 975,926 974,254 (1,672) British Pound Sell 10/17/12 2,472,574 2,436,499 (36,075) Canadian Dollar Sell 10/17/12 208,251 213,766 5,515 Chilean Peso Buy 10/17/12 97,838 96,429 1,409 Czech Koruna Buy 10/17/12 768,344 790,802 (22,458) Czech Koruna Sell 10/17/12 768,344 766,387 (1,957) Euro Sell 10/17/12 2,993,963 2,883,376 (110,587) Hungarian Forint Buy 10/17/12 421,542 411,170 10,372 Hungarian Forint Sell 10/17/12 421,542 412,212 (9,330) Japanese Yen Buy 10/17/12 2,455,592 2,442,603 12,989 Mexican Peso Buy 10/17/12 144,613 143,747 866 86 Dynamic Asset Allocation Balanced Fund FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $297,292,501) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. New Zealand Dollar Sell 10/17/12 $398,098 $381,779 $(16,319) Norwegian Krone Buy 10/17/12 314,843 315,960 (1,117) Norwegian Krone Sell 10/17/12 314,843 310,604 (4,239) Polish Zloty Buy 10/17/12 815,370 820,248 (4,878) Polish Zloty Sell 10/17/12 815,370 784,626 (30,744) Singapore Dollar Sell 10/17/12 771,579 759,355 (12,224) South African Rand Buy 10/17/12 81,389 73,012 8,377 South Korean Won Buy 10/17/12 314,644 297,362 17,282 Swedish Krona Buy 10/17/12 696,154 694,987 1,167 Swiss Franc Buy 10/17/12 13,720 13,501 219 Swiss Franc Sell 10/17/12 13,720 13,779 59 Taiwan Dollar Sell 10/17/12 1,114,239 1,092,840 (21,399) Thai Baht Buy 10/17/12 677,973 667,704 10,269 Turkish Lira Buy 10/17/12 67,122 57,731 9,391 UBS AG Australian Dollar Buy 10/17/12 6,646,359 6,543,991 102,368 British Pound Sell 10/17/12 1,400,937 1,392,584 (8,353) Canadian Dollar Sell 10/17/12 1,443,213 1,432,415 (10,798) Czech Koruna Buy 10/17/12 1,150,596 1,170,686 (20,090) Czech Koruna Sell 10/17/12 1,150,596 1,155,018 4,422 Euro Buy 10/17/12 8,159,593 8,018,761 140,832 Hungarian Forint Buy 10/17/12 447,748 436,612 11,136 Hungarian Forint Sell 10/17/12 447,748 455,765 8,017 Indian Rupee Buy 10/17/12 618,882 607,184 11,698 Indian Rupee Sell 10/17/12 618,882 588,934 (29,948) Japanese Yen Sell 10/17/12 7,093,584 7,065,004 (28,580) Mexican Peso Buy 10/17/12 5,089 32,728 (27,639) New Zealand Dollar Sell 10/17/12 733,683 735,040 1,357 Norwegian Krone Buy 10/17/12 10,981,358 10,843,486 137,872 Philippines Peso Buy 10/17/12 486,734 483,666 3,068 Russian Ruble Buy 10/17/12 794,924 812,188 (17,264) Singapore Dollar Sell 10/17/12 1,010,818 994,532 (16,286) South African Rand Sell 10/17/12 15,276 23,978 8,702 Swedish Krona Buy 10/17/12 1,371,324 1,383,466 (12,142) Swedish Krona Sell 10/17/12 1,371,324 1,370,794 (530) Swiss Franc Sell 10/17/12 36,586 35,991 (595) Taiwan Dollar Sell 10/17/12 455,757 426,977 (28,780) Thai Baht Buy 10/17/12 483,072 475,702 7,370 Turkish Lira Buy 10/17/12 775,322 764,874 10,448 WestPac Banking Corp. Australian Dollar Buy 10/17/12 1,249,540 1,236,169 13,371 British Pound Sell 10/17/12 1,307,606 1,310,770 3,164 Canadian Dollar Buy 10/17/12 1,969,230 1,998,328 (29,098) Canadian Dollar Sell 10/17/12 1,969,230 1,978,197 8,967 Dynamic Asset Allocation Balanced Fund 87 FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $297,292,501) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) WestPac Banking Corp. cont. Euro Sell 10/17/12 $15,443,451 $15,092,445 $(351,006) Japanese Yen Buy 10/17/12 1,151,160 1,146,611 4,549 Mexican Peso Buy 10/17/12 694,893 698,102 (3,209) Norwegian Krone Buy 10/17/12 3,036 3,046 (10) Norwegian Krone Sell 10/17/12 3,036 2,995 (41) Swedish Krona Buy 10/17/12 27,375 26,746 629 Swedish Krona Sell 10/17/12 27,374 27,511 137 Total FUTURES CONTRACTS OUTSTANDING at 9/30/12 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 37 $4,241,518 Dec-12 $(22,952) Canadian Government Bond 10 yr (Long) 23 3,211,718 Dec-12 28,203 Euro STOXX 50 Index (Short) 544 17,162,096 Dec-12 634,403 FTSE 100 Index (Short) 292 26,938,018 Dec-12 546,140 Japanese Government Bond 10 yr Mini (Short) 1 184,828 Dec-12 (761) MSCI EAFE Index Mini (Long) 67 5,018,970 Dec-12 (158,309) NASDAQ 100 Index E-Mini (Short) 337 18,818,080 Dec-12 68,592 OMXS 30 Index (Short) 315 5,155,051 Oct-12 131,154 Russell 2000 Index Mini (Short) 116 9,679,040 Dec-12 69,815 S&P 500 Index E-Mini (Long) 2,539 182,071,690 Dec-12 198,042 S&P 500 Index E-Mini (Short) 950 68,124,500 Dec-12 (77,900) S&P Mid Cap 400 Index E-Mini (Long) 526 51,889,900 Dec-12 (867,398) SGX MSCI Singapore Index (Short) 38 2,179,922 Oct-12 7,246 SPI 200 Index (Long) 57 6,480,222 Dec-12 (20,960) SPI 200 Index (Short) 50 5,684,406 Dec-12 24,402 Tokyo Price Index (Short) 152 14,315,736 Dec-12 (195,648) U.S. Treasury Bond 30 yr (Long) 236 35,252,500 Dec-12 (156,995) U.S. Treasury Bond Ultra 30 yr (Long) 51 8,426,156 Dec-12 (93,941) U.S. Treasury Bond Ultra 30 yr (Short) 1 165,219 Dec-12 1,881 U.S. Treasury Note 2 yr (Long) 253 55,794,406 Dec-12 27,753 U.S. Treasury Note 2 yr (Short) 151 33,300,219 Dec-12 (16,802) U.S. Treasury Note 5 yr (Long) 405 50,476,289 Dec-12 185,856 U.S. Treasury Note 5 yr (Short) 62 7,727,234 Dec-12 (30,149) U.S. Treasury Note 10 yr (Long) 158 21,090,531 Dec-12 98,872 U.S. Treasury Note 10 yr (Short) 111 14,816,766 Dec-12 (55,930) Total 88 Dynamic Asset Allocation Balanced Fund WRITTEN OPTIONS OUTSTANDING at 9/30/12 (premiums $13,693,018) Contract Expiration date/ amount strike price Value SPDR S&P rust (Put) 15,316 Nov-12/$134.00 $11,786 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. E $5,639,620 Aug-16/4.35 860,082 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. E 6,141,710 Aug-16/4.28 148,617 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. E 6,141,710 Aug-16/4.28 902,420 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. E 1,362,729 Jul-16/4.80 24,182 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. E 1,362,729 Jul-16/4.80 264,502 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. E 6,616,660 Jun-16/4.89 47,931 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. E 6,398,663 May-16/4.745 47,811 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. E 6,398,663 May-16/4.745 815,759 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. E 6,616,660 Jun-16/4.39 734,284 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. E 6,724,074 Jun-16/4.12 649,256 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. E 6,724,074 Jun-16/5.12 43,962 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. E 4,190,064 May-16/4.7575 29,749 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. E 15,996,658 May-16/4.77 118,151 Dynamic Asset Allocation Balanced Fund 89 WRITTEN OPTIONS OUTSTANDING at 9/30/12 (premiums $13,693,018) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. E $4,190,064 May-16/4.7575 $519,149 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. E 15,996,658 May-16/4.77 1,994,575 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. E 158,406 May-16/4.60 1,300 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. E 158,406 May-16/4.60 18,486 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing April 2026. E 23,092,447 Apr-16/5.02 324,218 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing April 2026. E 23,092,447 Apr-16/5.02 4,778,936 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing October 2022. 1,006,000 Oct-12/1.75 7,595 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. E 159,199 May-16/4.86 1,158 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. E 159,199 May-16/4.36 16,975 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing October 2022. 1,006,000 Oct-12/1.75 4,638 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. E 6,574,650 Jun-16/4.575 55,102 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. E 6,574,650 Jun-16/4.575 759,187 Total E Extended settlement date on premium. 90 Dynamic Asset Allocation Balanced Fund TBA SALE COMMITMENTS OUTSTANDING at 9/30/12 (proceeds receivable $1,041,094) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, October 1, 2042 $1,000,000 10/11/12 $1,055,547 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/12 Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $5,110,000 $— 5/14/22 2.0215% 3 month USD- LIBOR-BBA $(210,329) 285,000 7,565 6/20/22 2.183% 3 month USD- LIBOR-BBA (7,791) Barclay’s Bank, PLC 14,046,000 E 11,560 12/19/14 0.45% 3 month USD- LIBOR-BBA (7,542) 211,000 E (177) 12/19/14 3 month USD- LIBOR-BBA 0.45% 110 741,000 E (46,224) 12/19/42 2.40% 3 month USD- LIBOR-BBA (9,152) 29,340,000 E 316,986 12/19/22 3 month USD- LIBOR-BBA 1.75% 269,161 524,000 E (2,383) 12/19/22 1.75% 3 month USD- LIBOR-BBA (1,529) 4,829,000 E (1,000) 12/19/17 3 month USD- LIBOR-BBA 0.90% 14,211 16,000,000 — 9/13/14 3 month USD- LIBOR-BBA 0.389% 5,842 25,000,000 — 9/13/17 3 month USD- LIBOR-BBA 0.8075% 61,359 3,600,000 — 9/13/22 3 month USD- LIBOR-BBA 1.7823% 31,146 4,200,000 — 9/13/42 3 month USD- LIBOR-BBA 2.633% 27,330 GBP 2,430,000 — 8/15/31 3.6% 6 month GBP- LIBOR-BBA (582,279) Citibank, N.A. $252,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0625% 7,782 2,366,000 E 562 12/19/14 0.45% 3 month USD- LIBOR-BBA (2,656) 163,000 E 188 12/19/17 3 month USD- LIBOR-BBA 0.90% 701 6,434,000 E (50,187) 12/19/22 1.75% 3 month USD- LIBOR-BBA (39,700) 163,000 E (6,913) 12/19/42 2.40% 3 month USD- LIBOR-BBA 1,242 Dynamic Asset Allocation Balanced Fund 91 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International $72,818,000 E $(80,397) 12/19/14 3 month USD- LIBOR-BBA 0.45% $18,636 9,775,000 E 20,293 12/19/17 3 month USD- LIBOR-BBA 0.90% 51,084 827,000 E 73,464 12/19/42 3 month USD- LIBOR-BBA 2.40% 32,089 14,860,000 E 16,743 12/19/14 0.45% 3 month USD- LIBOR-BBA (3,466) 24,668,000 E 12,623 12/19/17 0.90% 3 month USD- LIBOR-BBA (65,082) 2,866,000 E (189,004) 12/19/42 2.40% 3 month USD- LIBOR-BBA (45,617) 3,446,000 E 63,040 12/19/22 3 month USD- LIBOR-BBA 1.75% 57,423 19,892,000 E (268,163) 12/19/22 1.75% 3 month USD- LIBOR-BBA (235,738) MXN 30,380,000 — 7/21/20 1 month MXN- TIIE-BANXICO 6.895% 192,492 Deutsche Bank AG $128,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0475% 3,864 95,973,000 E 93,875 12/19/14 0.45% 3 month USD- LIBOR-BBA (36,649) 2,041,000 E (633) 12/19/17 3 month USD- LIBOR-BBA 0.90% 5,796 8,521,000 E (80,167) 12/19/22 1.75% 3 month USD- LIBOR-BBA (66,278) KRW 2,271,000,000 — 4/24/17 3.54% 3 month KRW- CD-KSDA- BLOOMBERG (67,931) MXN 30,380,000 — 7/17/20 1 month MXN- TIIE-BANXICO 6.95% 201,389 Goldman Sachs International $3,357,000 E 2,312 12/19/14 0.45% 3 month USD- LIBOR-BBA (2,253) 7,717,000 E (14,753) 12/19/17 0.90% 3 month USD- LIBOR-BBA (39,062) 970,000 15,260 12/19/22 3 month USD- LIBOR-BBA 1.75% 13,679 1,834,000 130,345 12/19/42 3 month USD- LIBOR-BBA 2.40% 38,590 GBP 2,430,000 — 9/23/31 6 month GBP- LIBOR-BBA 3.1175% 273,828 JPMorgan Chase Bank NA $230,000 E (419) 12/19/17 0.90% 3 month USD- LIBOR-BBA (1,144) 787,000 E 236 12/19/22 1.75% 3 month USD- LIBOR-BBA 1,519 92 Dynamic Asset Allocation Balanced Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank NA cont. $776,000 E $17,550 12/19/22 3 month USD- LIBOR-BBA 1.75% $16,285 1,022,000 E (103,350) 12/19/42 2.40% 3 month USD- LIBOR-BBA (52,219) CAD 2,470,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR (69,347) CAD 3,922,000 — 5/2/15 3 month CAD- BA-CDOR 1.6575% 33,766 MXN 10,354,000 — 9/11/20 6.82% 1 month MXN- TIIE-BANXICO (62,076) MXN 13,389,000 — 9/14/20 6.82% 1 month MXN- TIIE-BANXICO (80,105) MXN 4,340,000 — 7/16/20 1 month MXN- TIIE-BANXICO 6.99% 29,660 MXN 49,187,000 — 7/30/20 6.3833% 1 month MXN- TIIE-BANXICO (188,173) MXN 7,830,000 — 11/4/20 1 month MXN- TIIE-BANXICO 6.75% 44,308 UBS AG CHF 16,257,000 — 5/23/13 0.7625% 6 month CHF- LIBOR-BBA (104,047) Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC $19,713 1/12/38 6.50% (1 month Synthetic TRS $(93) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 107,794 1/12/38 (6.50%) 1 month Synthetic MBX (254) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 4,700,000 4/7/16 (2.63%) USA Non Revised (109,308) Consumer Price Index-Urban (CPI-U) 762,764 1/12/41 4.00% (1 month Synthetic TRS (20,810) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools Dynamic Asset Allocation Balanced Fund 93 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $124,837 1/12/40 5.00% (1 month Synthetic MBX $449 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,051,104 1/12/40 4.50% (1 month Synthetic MBX (1,746) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 1,830,536 1/12/41 5.00% (1 month Synthetic MBX 6,587 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,100,546 1/12/41 5.00% (1 month Synthetic MBX 3,960 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 210,169 1/12/40 5.00% (1 month Synthetic MBX 757 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 682,128 1/12/40 5.00% (1 month Synthetic MBX 2,455 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 494,608 1/12/40 5.00% (1 month Synthetic MBX 1,780 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Citibank, N.A. 846,093 1/12/41 5.00% (1 month Synthetic MBX 3,045 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 827,322 1/12/41 5.00% (1 month Synthetic MBX 2,977 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools baskets 326 2/13/13 (3 month USD- A basket 1,041,188 LIBOR-BBA plus (CGPUTQL2) 0.10%) of common stocks baskets 156 2/13/13 3 month USD- A basket 497,464 LIBOR-BBA plus (CGPUTQL2) 0.10% of common stocks units 7,226 2/13/13 3 month USD- Russell 1000 (836,580) LIBOR-BBA minus Total Return Index 0.15% units 4,318 2/13/13 3 month USD- Russell 1000 (499,889) LIBOR-BBA minus Total Return Index 0.15% 94 Dynamic Asset Allocation Balanced Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Credit Suisse International $4,821,600 1/12/41 4.50% (1 month Synthetic MBX $19,855 USD-LIBOR) Index 4.50% 30 year Ginnie Mae II pools Goldman Sachs International 2,690,000 3/1/16 2.47% USA Non Revised 35,051 Consumer Price Index-Urban (CPI-U) 2,017,500 3/3/16 2.45% USA Non Revised 24,906 Consumer Price Index-Urban (CPI-U) 91,646 1/12/38 6.50% (1 month Synthetic TRS (432) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 3,906,451 1/12/41 4.00% (1 month Synthetic TRS (106,579) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 7,550 1/12/38 6.50% (1 month Synthetic TRS (36) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 572,435 1/12/41 4.00% (1 month Synthetic TRS (15,618) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 98,776 1/12/38 (6.50%) 1 month Synthetic MBX (233) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 118,490 1/12/38 (6.50%) 1 month Synthetic MBX (279) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,950,331 1/12/41 4.00% (1 month Synthetic TRS (53,211) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 2,186,289 1/12/38 (6.50%) 1 month Synthetic MBX (5,151) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,864,000 4/3/17 2.3225% USA Non Revised 13,644 Consumer Price Index-Urban (CPI-U) Dynamic Asset Allocation Balanced Fund 95 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,864,000 4/4/17 2.35% USA Non Revised $16,403 Consumer Price Index-Urban (CPI-U) 1,864,000 4/5/17 2.355% USA Non Revised 16,925 Consumer Price Index-Urban (CPI-U) 1,864,000 4/5/22 2.66% USA Non Revised 18,265 Consumer Price Index-Urban (CPI-U) GBP 1,163,000 3/30/17 (3.0925%) GBP Non-revised (54,049) UK Retail Price Index GBP 1,163,000 4/2/17 (3.085%) GBP Non-revised (59,326) UK Retail Price Index GBP 2,326,000 9/20/17 2.6625% GBP Non-revised 11,636 UK Retail Price Index GBP 1,163,000 9/21/17 2.66% GBP Non-revised 5,565 UK Retail Price Index GBP 1,163,000 4/3/17 (3.09%) GBP Non-revised (59,833) UK Retail Price Index GBP 1,163,000 4/3/22 (3.21%) GBP Non-revised (117,977) UK Retail Price Index JPMorgan Chase Bank NA shares 804,010 10/22/12 (3 month USD- iShares MSCI 3,000,144 LIBOR-BBA plus Emerging Markets 0.04%) Index Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/12 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclay’s Bank, PLC DJ CDX NA IG Series 18 Index BBB+/P $25,108 $6,170,000 6/20/17 100 bp $54,203 DJ CDX NA IG Series 18 Index BBB+/P (361) 165,000 6/20/17 100 bp 417 96 Dynamic Asset Allocation Balanced Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Citibank, N.A. DJ CDX EM Series 11 Index — $(8,100) $300,000 6/20/14 (500 bp) $(30,623) DJ CDX NA IG Series 18 Index BBB+/P 73,942 7,070,000 6/20/17 100 bp 107,281 DJ CDX NA IG Series 18 Index BBB+/P (16,084) 4,070,000 6/20/17 100 bp 3,108 Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — (13,976) 1,570,000 12/20/19 (100 bp) 251,241 DJ CDX NA HY Series 18 Index B+/P 853,825 24,151,050 6/20/17 500 bp 1,018,965 DJ CDX NA IG Series 18 Index BBB+/P 38,145 4,470,000 6/20/17 100 bp 59,224 DJ CDX NA IG Series 18 Index BBB+/P 1,358 1,295,000 6/20/17 100 bp 7,465 Deutsche Bank AG DJ CDX EM Series 11 Index — (37,840) 1,720,000 6/20/14 (500 bp) (166,970) DJ CDX NA HY Series 18 Index B+/P 912,634 34,419,330 6/20/17 500 bp 1,147,985 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B1 — EUR 580,000 9/20/13 715 bp 51,138 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 800,000 9/20/13 477 bp 44,728 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 800,000 9/20/13 535 bp 50,782 Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3 — $605,000 9/20/13 495 bp 26,023 JPMorgan Chase Bank NA DJ CDX NA HY Series 18 Index B+/P 178,448 6,730,020 6/20/17 500 bp 224,466 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day ofexecution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at September 30, 2012. Securities rated by Putnam are indicated by “/P.” Dynamic Asset Allocation Balanced Fund 97 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $24,078,080 $10,355,401 $— Capital goods 24,874,473 5,861,475 — Communication services 24,271,544 6,012,049 — Conglomerates 13,545,449 1,578,014 — Consumer cyclicals 55,446,177 12,273,479 6 Consumer staples 44,612,898 12,259,339 3,740 Energy 48,662,415 8,353,446 — Financials 74,815,102 23,199,056 — Health care 55,728,848 10,524,731 — Technology 109,373,020 4,713,708 — Transportation 4,445,291 2,547,464 — Utilities and power 13,306,333 3,783,476 — Total common stocks Asset-backed securities — 78,397 — Commodity linked notes — 11,047,796 — Convertible bonds and notes — 839,186 — Convertible preferred stocks 145,860 489,533 — Corporate bonds and notes — 242,976,020 — Foreign government and agency bonds and notes — 11,776,378 — Investment Companies 9,906,308 — — Mortgage-backed securities — 48,567,352 — Municipal bonds and notes — 437,467 — Preferred stocks 114,092 1,195,874 — Purchased options outstanding — 11,868,558 — Senior loans — 6,012,767 — U.S. Government and Agency Mortgage Obligations — 138,114,922 — Warrants 1,513 1,083 10,152 Short-term investments 305,120,654 81,528,236 — Totals by level 98 Dynamic Asset Allocation Balanced Fund Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(402,130) $— Futures contracts 324,614 — — Written options — (13,179,811) — TBA sale commitments — (1,055,547) — Interest rate swap contracts — (485,705) — Total return swap contracts — 2,781,652 — Credit default contracts — 842,334 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Balanced Fund 99 Statement of assets and liabilities 9/30/12 ASSETS Investment in securities, at value, including $1,395,754 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,058,038,297) $1,166,518,202 Affiliated issuers (identified cost $298,338,960) (Notes 1 and 6) 298,338,960 Cash 19,325 Foreign currency (cost $3,235,195) (Note 1) 2,946,002 Dividends, interest and other receivables 6,391,216 Receivable for shares of the fund sold 4,568,566 Receivable for investments sold 26,736,626 Receivable for sales of delayed delivery securities (Note 1) 1,041,927 Unrealized appreciation on swap contracts (Note 1) 9,203,374 Receivable for variation margin (Note 1) 163,867 Unrealized appreciation on forward currency contracts (Note 1) 2,100,800 Premium paid on swap contracts (Note 1) 920,131 Total assets LIABILITIES Distributions payable to shareholders 500 Payable for investments purchased 28,149,863 Payable for purchases of delayed delivery securities (Note 1) 137,620,444 Payable for shares of the fund repurchased 6,923,565 Payable for compensation of Manager (Note 2) 575,287 Payable for investor servicing fees (Note 2) 379,878 Payable for custodian fees (Note 2) 96,300 Payable for Trustee compensation and expenses (Note 2) 292,959 Payable for administrative services (Note 2) 5,729 Payable for distribution fees (Note 2) 735,436 Unrealized depreciation on forward currency contracts (Note 1) 2,502,930 Written options outstanding, at value (premiums $13,693,018) (Notes 1 and 3) 13,179,811 Premium received on swap contracts (Note 1) 2,866,062 Unrealized depreciation on swap contracts (Note 1) 4,119,162 TBA sale commitments, at value (proceeds receivable $1,041,094) (Note 1) 1,055,547 Collateral on securities loaned, at value (Note 1) 1,484,760 Collateral on certain derivative contracts, at value (Note 1) 8,266,454 Other accrued expenses 340,069 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,369,958,701 Distributions in excess of net investment income (Note 1) (5,723,446) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (167,568,775) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 113,687,760 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 100 Dynamic Asset Allocation Balanced Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($899,120,943 divided by 75,633,428 shares) $11.89 Offering price per class A share (100/94.25 of $11.89)* $12.62 Net asset value and offering price per class B share ($85,832,543 divided by 7,246,847 shares)** $11.84 Net asset value and offering price per class C share ($98,191,975 divided by 8,426,652 shares)** $11.65 Net asset value and redemption price per class M share ($21,875,755 divided by 1,842,913 shares) $11.87 Offering price per class M share (100/96.50 of $11.87)* $12.30 Net asset value, offering price and redemption price per class R share ($11,821,262 divided by 1,000,853 shares) $11.81 Net asset value, offering price and redemption price per class R5 share ($10,543 divided by 886 shares) $11.90 Net asset value, offering price and redemption price per class R6 share ($10,545 divided by 886 shares) $11.90 Net asset value, offering price and redemption price per class Y share ($193,490,674 divided by 16,256,864 shares) $11.90 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Balanced Fund 101 Statement of operations Year ended 9/30/12 INVESTMENT INCOME Interest (net of foreign tax of $8,896) (including interest income of $270,678 from investments in affiliated issuers) (Note 6) $22,446,600 Dividends (net of foreign tax of $307,312) 13,502,643 Securities lending (Note 1) 52,304 Total investment income EXPENSES Compensation of Manager (Note 2) 6,843,794 Investor servicing fees (Note 2) 2,434,962 Custodian fees (Note 2) 249,957 Trustee compensation and expenses (Note 2) 108,749 Administrative services (Note 2) 38,915 Distribution fees (Note 2) 4,272,399 Other 649,030 Total expenses Expense reduction (Note 2) (56,424) Net expenses Net investment income Net realized gain on investments (net of foreign tax of $7,073) (Notes 1 and 3) 60,019,894 Net realized loss on swap contracts (Note 1) (35,306,666) Net realized gain on futures contracts (Note 1) 28,498,836 Net realized loss on foreign currency transactions (Note 1) (26,553) Net realized loss on written options (Notes 1 and 3) (6,259,280) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (3,867,502) Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year 176,623,151 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 102 Dynamic Asset Allocation Balanced Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 9/30/12 Year ended 9/30/11 Operations: Net investment income $21,460,165 $25,455,269 Net realized gain on investments and foreign currency transactions 46,926,231 57,556,207 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 172,755,649 (87,606,619) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (14,910,054) (35,840,251) Class B (831,938) (3,326,863) Class C (958,614) (3,170,220) Class M (268,070) (740,848) Class R (167,788) (380,070) Class R5 (48) — Class R6 (50) — Class Y (3,523,769) (7,197,201) Increase in capital from settlement payments (Note 9) — 123,114 Decrease from capital share transactions (Note 4) (133,881,070) (66,213,432) Total increase (decrease) in net assets NET ASSETS Beginning of year 1,223,753,596 1,345,094,510 End of year (including distributions in excess of net investment income of $5,723,446 and $5,890,344, respectively) The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Balanced Fund 103 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average Ratio Net asset Net realized Ratio netassets of net investment value, and unrealized Total from From Non-recurring Total return Net assets, of expenses excluding income (loss) beginning Net investment gain (loss) investment net investment Total Redemption reimburse- Net asset value, at net asset end of period to average interest expense to average Portfolio Period ended of period income (loss) a on investments operations income distributions fees ments end of period value (%) b (in thousands) netassets (%) c (%) c netassets (%) turnover (%) d Class A September 30, 2012 .20 1.89 (.19) — — 1.06 1.06 1.76 182 September 30, 2011 .21 (.28) (.41) — — e 1.06 1.06 1.91 158 September 30, 2010 .27 .94 (.56) — f — 1.10 g 1.10 g 2.71 g 138 September 30, 2009 .21 .05 h (.45) — f — 1.23 g,i 1.13 g 2.54 g 201 September 30, 2008 .36 (2.81) (.28) — f — 1.09 g 1.09 g 3.07 g 124 Class B September 30, 2012 .11 1.89 (.11) — — 1.81 1.81 1.02 182 September 30, 2011 .13 (.29) (.32) — — e 1.81 1.81 1.15 158 September 30, 2010 .20 .93 (.48) — f — 1.85 g 1.85 g 1.97 g 138 September 30, 2009 .14 .07 h (.39) — f — 1.98 g,i 1.88 g 1.76 g 201 September 30, 2008 .27 (2.78) (.19) — f — 1.84 g 1.84 g 2.30 g 124 Class C September 30, 2012 .11 1.85 (.11) — — 1.81 1.81 1.01 182 September 30, 2011 .13 (.28) (.33) — — e 1.81 1.81 1.16 158 September 30, 2010 .19 .92 (.48) — f — 1.85 g 1.85 g 1.96 g 138 September 30, 2009 .15 .04 h (.39) — f — 1.98 g,i 1.88 g 1.79 g 201 September 30, 2008 .27 (2.76) (.19) — f — 1.84 g 1.84 g 2.32 g 124 Class M September 30, 2012 .14 1.89 (.14) — — 1.56 1.56 1.27 182 September 30, 2011 .15 (.28) (.35) — — e 1.56 1.56 1.41 158 September 30, 2010 .22 .93 (.50) — f — 1.60 g 1.60 g 2.20 g 138 September 30, 2009 .17 .05 h (.41) — f — 1.73 g,i 1.63 g 2.04 g 201 September 30, 2008 .30 (2.80) (.22) — f — 1.59 g 1.59 g 2.58 g 124 Class R September 30, 2012 .17 1.88 (.17) — — 1.31 1.31 1.52 182 September 30, 2011 .18 (.28) (.38) — — e 1.31 1.31 1.66 158 September 30, 2010 .25 .92 (.53) — f — 1.35 g 1.35 g 2.45 g 138 September 30, 2009 .19 .04 h (.43) — f — 1.48 g,i 1.38 g 2.31 g 201 September 30, 2008 .33 (2.79) (.26) — f — 1.34 g 1.34 g 2.83 g 124 Class R5 September 30, 2012† .06 .55 (.05) — — 5.41 * .19 * .19 * .47 * 182 Class R6 September 30, 2012† .06 .56 (.06) — — 5.44 * .16 * .16 * .49 * 182 Class Y September 30, 2012 .23 1.89 (.22) — — .81 .81 2.01 182 September 30, 2011 .24 (.29) (.44) — — e .81 .81 2.16 158 September 30, 2010 .30 .94 (.58) — f — .85 g .85 g 2.99 g 138 September 30, 2009 .24 .03 h (.47) — f — .98 g,i .88 g 2.88 g 201 September 30, 2008 .39 (2.81) (.31) — f — .84 g .84 g 3.33 g 124 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 104 Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Balanced Fund 105 Financial highlights (Continued) * Not annualized. † For the period July 3, 2012 (commencement of operations) to September 30, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). d Portfolio turnover excludes TBA roll transactions. e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 9). f Amount represents less than $0.01 per share. g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September30, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2010 0.02% September 30, 2009 0.12 September 30, 2008 <0.01 h The amount shown for a share outstanding does not correspond with the aggregate net gain (loss) on investments for the period due to the timing of sales and repurchases of shares in relation to fluctuating market values of the investments of the fund. i Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.10% of average net assets as of September 30, 2009. The accompanying notes are an integral part of these financial statements. 106 Dynamic Asset Allocation Balanced Fund Notes to financial statements 9/30/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from October 1, 2011 through September 30, 2012. Putnam Dynamic Asset Allocation Balanced Fund (the fund) (which changed its name from Putnam Asset Allocation: Balanced Portfolio on November 30, 2011) is a diversified series of Putnam Asset Allocation Funds (the Trust) a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks total return. Total return is composed of capital appreciation and income. The fund invests mainly in equity securities (growth or value stocks or both) of U.S. and foreign companies of any size. The fund also invests in fixed income investments, including U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage-backed investments). The fund may also select other investments that do not fall within these asset classes. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. The fund began offering classR5 and classR6 shares on July 2, 2012. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Dynamic Asset Allocation Balanced Fund 107 Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. 108 Dynamic Asset Allocation Balanced Fund Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts include premiums that do not settle until the expiration date of the contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $348,500,000 on purchased options contracts for the reporting period. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or Dynamic Asset Allocation Balanced Fund 109 loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $640,500,000 on forward currency contracts for the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the period. Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $1,960,600,000 on interest rate swap contracts for the reporting period. Credit default contracts The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and 110 Dynamic Asset Allocation Balanced Fund market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $3,084,674 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,495,786 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $8,397,161. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, Dynamic Asset Allocation Balanced Fund 111 equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $1,408,606. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $1,484,760. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. 112 Dynamic Asset Allocation Balanced Fund At September 30, 2012, the fund had a capital loss carryover of $159,237,370 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $79,492,513 N/A $79,492,513 September 30, 2017 79,744,857 N/A 79,744,857 September 30, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, realized gains and losses on certain futures contracts, straddle loss deferrals, income on swap contracts and interest only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $632,936 to increase distributions in excess of net investment income, $10,979,194 to decrease paid-in-capital and $11,612,130 to decrease accumulated net realized losses. The tax basis components of distributable earnings as of the close of the reporting period were as follows: Unrealized appreciation $129,909,651 Unrealized depreciation (28,886,375) Net unrealized appreciation 101,023,276 Capital loss carryforward (159,237,370) Cost for federal income tax purposes $1,363,833,886 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.630% of the next $5 billion, 0.580% of the next $10 billion, 0.530% of the next $10 billion, 0.480% of the next $50 billion, 0.460% of the next $50 billion, 0.450% of the next $100 billion and 0.445% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal Dynamic Asset Allocation Balanced Fund 113 year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. During the reporting period, the class specific expenses related to investor servicing fees were as follows: Class A $1,676,753 Class B 169,875 Class C 182,966 Class M 41,341 Class R 21,536 Class R5 4 Class R6 1 Class Y 342,486 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $3,174 under the expense offset arrangements and by $53,250 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,001, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. 114 Dynamic Asset Allocation Balanced Fund The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: Class A $2,201,103 Class B 890,733 Class C 961,130 Class M 162,894 Class R 56,539 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $155,803 and $1,696 from the sale of classA and classM shares, respectively, and received $73,902 and $4,185 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $119 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $1,654,737,759 and $1,745,607,209, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $28,317,688 and $28,306,393, respectively. Written option transactions during the reporting period are summarized as follows: Written swap Written Written equity Written option contract swap option option contract equity option amounts premiums amounts premiums Written options outstanding at the beginning of the USD $407,839,964 $18,712,494 — $— reporting period CHF 14,050,000 $18,862 — $— Options opened USD 308,009,740 18,972,479 15,316 11,028 CHF — Options exercised USD (106,690,258) (2,743,887) — — CHF — Options expired USD — CHF — Options closed USD (446,677,306) (21,259,096) — — CHF (14,050,000) (18,862) — — Written options outstanding at the end of the USD $162,482,140 $13,681,990 15,316 $11,028 reporting period CHF — $— — $— Dynamic Asset Allocation Balanced Fund 115 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/12 Year ended 9/30/11 ClassA Shares Amount Shares Amount Shares sold 8,927,475 $99,884,741 12,656,859 $140,048,356 Shares issued in connection with reinvestment of distributions 1,257,056 14,150,244 3,120,612 33,702,218 10,184,531 114,034,985 15,777,471 173,750,574 Shares repurchased (18,967,701) (209,753,686) (20,292,861) (225,488,831) Net decrease Year ended 9/30/12 Year ended 9/30/11 ClassB Shares Amount Shares Amount Shares sold 745,478 $8,333,663 1,114,460 $12,262,452 Shares issued in connection with reinvestment of distributions 69,627 778,171 282,899 3,039,823 815,105 9,111,834 1,397,359 15,302,275 Shares repurchased (2,501,001) (27,815,958) (3,458,907) (38,094,803) Net decrease Year ended 9/30/12 Year ended 9/30/11 ClassC Shares Amount Shares Amount Shares sold 943,190 $10,359,394 1,847,500 $20,037,087 Shares issued in connection with reinvestment of distributions 79,629 877,473 264,718 2,802,074 1,022,819 11,236,867 2,112,218 22,839,161 Shares repurchased (1,912,370) (20,815,164) (2,342,774) (25,274,466) Net decrease Year ended 9/30/12 Year ended 9/30/11 ClassM Shares Amount Shares Amount Shares sold 426,293 $4,652,129 207,031 $2,279,460 Shares issued in connection with reinvestment of distributions 23,285 260,892 65,702 708,102 449,578 4,913,021 272,733 2,987,562 Shares repurchased (526,338) (5,887,498) (609,822) (6,737,090) Net decrease 116 Dynamic Asset Allocation Balanced Fund Year ended 9/30/12 Year ended 9/30/11 ClassR Shares Amount Shares Amount Shares sold 301,013 $3,317,231 333,038 $3,629,499 Shares issued in connection with reinvestment of distributions 14,371 160,644 35,151 377,200 315,384 3,477,875 368,189 4,006,699 Shares repurchased (328,610) (3,667,736) (277,429) (3,037,767) Net increase (decrease) For the period 7/3/12 (commencement of operations) to 9/30/12 ClassR5 Shares Amount Shares sold 882 $10,000 Shares issued in connection with reinvestment of distributions 4 48 886 10,048 Shares repurchased — — Net increase For the period 7/3/12 (commencement of operations) to 9/30/12 ClassR6 Shares Amount Shares sold 882 $10,000 Shares issued in connection with reinvestment of distributions 4 50 886 10,050 Shares repurchased — — Net increase Year ended 9/30/12 Year ended 9/30/11 ClassY Shares Amount Shares Amount Shares sold 3,588,665 $40,460,899 5,965,085 $65,875,452 Shares issued in connection with reinvestment of distributions 308,616 3,477,340 662,614 7,161,981 3,897,281 43,938,239 6,627,699 73,037,433 Shares repurchased (4,756,731) (52,673,947) (5,492,896) (59,504,179) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value ClassR5 886 100% $10,543 ClassR6 886 100 10,545 At the close of the reporting period, a shareholder of record owned 5.8% of the outstanding shares of the fund. Dynamic Asset Allocation Balanced Fund 117 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $993,987 Payables $151,653 Foreign exchange contracts Receivables 2,100,800 Payables 2,502,930 Investments, Receivables, Net assets— Unrealized Payables, Net assets— Equity contracts appreciation 6,251,730* Unrealized depreciation 2,668,470* Investments, Receivables, Net assets— Unrealized Payables, Net assets— Interest rate contracts appreciation 13,738,704* Unrealized depreciation 15,999,908* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $6,894,491 $6,894,491 Foreign exchange contracts — — (303,207) — $(303,207) Equity contracts — 20,801,111 — (8,185,413) $12,615,698 Interest rate contracts (9,768,183) 7,697,725 — (34,015,744) $(36,086,202) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Warrants† Futures contracts Swaps Total Credit contracts $— $— $— $— $4,837,153 $4,837,153 Foreign exchange contracts — — — (3,514,836) — $(3,514,836) Equity contracts 948 140 7,786,317 — 11,346,574 $19,133,979 Interest rate contracts 2,500,030 — (2,685,575) — 37,142,406 $36,956,861 Total † For the reporting period, the transaction volume for warrants was minimal. 118 Dynamic Asset Allocation Balanced Fund Note 6: Transactions with affiliated issuers Transactions during the reporting period with a company which is under common ownership or control, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Market value Market value at beginning of Purchase Sale Income at end of Name of affiliate reporting period cost proceeds distributions reporting period Putnam Money Market Liquidity Fund* $251,766,636 $480,345,686 $435,258,122 $270,678 $296,854,200 Market values are shown for those securities affiliated at the close of the reporting period. * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $120,127 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $2,987 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 10: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 did not have a material impact on the fund’s financial statements. Dynamic Asset Allocation Balanced Fund 119 In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 120 Dynamic Asset Allocation Balanced Fund Federal tax information (Unaudited) The fund designated 85.62% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 100.00%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period ended, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $17,742,455 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. Dynamic Asset Allocation Balanced Fund 121 About the Trustees Independent Trustees 122 Dynamic Asset Allocation Balanced Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Dynamic Asset Allocation Balanced Fund 123 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments and Vice President Putnam Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President and Treasurer Since 2010 Judith Cohen (Born 1945) Manager of Finance, Dunkin’ Brands (2008– Vice President, Clerk, and Associate Treasurer 2010); Senior Financial Analyst, Old Mutual Asset Since 1993 Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Nancy E. Florek (Born 1957) Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 124 Dynamic Asset Allocation Balanced Fund Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Ravi Akhoury Michael J. Higgins Putnam Investment Barbara M. Baumann Vice President and Treasurer Management, LLC Charles B. Curtis One Post Office Square Robert J. Darretta Janet C. Smith Boston, MA 02109 Katinka Domotorffy Vice President, John A. Hill Principal Accounting Officer, Investment Sub-Manager Paul L. Joskow and Assistant Treasurer Putnam Investments Limited Elizabeth T. Kennan 57–59 St James’s Street Kenneth R. Leibler Susan G. Malloy London, England SW1A 1LD Robert E. Patterson Vice President and George Putnam, III Assistant Treasurer Investment Sub-Advisor Robert L. Reynolds The Putnam Advisory W. Thomas Stephens James P. Pappas Company, LLC Vice President One Post Office Square Officers Boston, MA 02109 Robert L. Reynolds Mark C. Trenchard President Vice President and Marketing Services BSA Compliance Officer Putnam Retail Management Jonathan S. Horwitz One Post Office Square Executive Vice President, Judith Cohen Boston, MA 02109 Principal Executive Officer, and Vice President, Clerk, and Compliance Liaison Associate Treasurer Custodian State Street Bank Steven D. Krichmar Nancy E. Florek and Trust Company Vice President and Vice President, Proxy Principal Financial Officer Manager, Assistant Clerk, and Legal Counsel Associate Treasurer Ropes & Gray LLP Robert T. Burns Vice President and Independent Registered Chief Legal Officer Public Accounting Firm PricewaterhouseCoopers LLP Robert R. Leveille Vice President and Trustees Chief Compliance Officer Jameson A. Baxter, Chair Liaquat Ahamed This report is for the information of shareholders of Putnam Dynamic Asset Allocation Balanced Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees September 30, 2012	$220,012	$	$31,591	$2,522 September 30, 2011	$221,540	$	$19,548	$ — For the fiscal years ended September 30 2012 and September 30, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $196,121 and $393,018 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
